Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21          Page 1 of 223 PageID 11955


                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION
                                  )
 THE NAUGHTYS LLC                 )
                                  )
                Plaintiff,        )
                                  )    Case No. 4:21-cv-00492
 v.                               )
                                  )   Judge Reed C. O’Connor
 DOES 1-580,                      )
                                  )
                Defendants.       )

                    Defendants’ Memorandum of Law in Support of
      Defendants’ Motion to Dissolve Preliminary Injunction and Lift Asset Restraint

                                      APPENDIX

  Declaration of Yali Niu                       Declaration of Fan Yang

  Declaration of Wu Rong                        Declaration of Xiaofend Cheng

  Declaration of Huizhang Wang                  Declaration of Xiaochao Liu

  Declaration of Luo Ningbo                     Declaration of Yingli Li

  Declaration of Wu Shuqi

  Declaration of Xie Tong

  Declaration of Xie Huichang

  Declaration of Yanfang Zeng

  Declaration of Zhao Dan

  Declaration of Zhou Shixiong

  Declaration of Tan Long

  Declaration of Jiang Weijun

  Declaration of Donge Jia




                                                                                       001
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                         Page 2 of 223 PageID 11956




                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

   T HE NAUGHTYS LLC                                        )
                                                            )
                                         Plaintiff,         )
                                                            )
                                                            ) Case No. 4:21 -cv-00492
                                         v.                )
                                                           ) Judge Reed C. O'Connor
                                                           )
   DOES 1-580                                              )
                                                           )
                                         Defendants.       )

                                              Declaration ofYali Niu

    I, Yali Nitl) of the City of Luoyang, China, declare as follows:

   1. r am over eighteen (18) years of age. 1 have never been convicted of a fel ony or any

        cri minal offense involvi ng moral tUJ:pirude, and I am fully competent to testi fy to the

       matter~   stated herein. I have personal knowledge of every sta tement made in this

        Dccl arati n and such statemen ts are true and correct.

   2. I am a manager supelvising the operations of the following Amazon stores:

       Cleara nce&100%quality, NyaKLl , Fh ci-HR, who-ca nside 0 90% Discount Fast D eliveryO,

       GJK- ION, douk-Quite, much MU CHYOU 0 90% Discount Cybcr MondayDDirect,

       Vdaye, and OflMWBN (the "Stores").

   3. I have acceSs and co ntrol o f the Sto'·es.

   4. I confirm that aU sales of the accused products in this case have ceased, and the product was

       permanently removed from the Stores on         Or   before June 10, 2021. Attached in Exhibit A is

       evidence that the accused pr duct and the relevant listing are n o longer available in the

       Stores.

   5. f\ftcr a diligent search of sale record and to the best of my knowledge, the tares sold 51


                                                                                                            1



                                                                                                        002
    Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                           Page 3 of 223 PageID 11957




             item$ o f the accused products fo r $462.44, and the last sale occurred on April 10,2021.

             A ttached in Exhib it B is a complete sale record of the accused product.

        6. The asset restraining order has prevented me fro m withdrawing any fu nds fro m the

             restrained accounts, including any future income, no ma tter whether they are related to the

             sale of accused products, aud caused damages to my business. The damages increase each

             day that   r am pr   vented from accessing fu nds needed to operate the business.

I       7.   If the asset restrai nt is lifted, r will keep o perating the Stores as normal and no t act to close

             the Stores. T he Stores were opened ill June 25, 2018 at the ea diest, and has been in

             continuOuS operation. 'The withdrawal of fund s fro m the accounts will be li mited to the

             extent that is necessary to operate th.e Stores busin ess as normal.

        8. I have never tbteatened or planned to drain assets ftom the Stores.

       I declate wlder penalty o f perjury under the laws o f the Uni ted States of America that the

       foregoi ng is true and correct.

       Executed this J nne 12,2021 in Luoyang, China.




                                                                                                                      2



                                                                                                                    003
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 4 of 223 PageID 11958




                          Exhibit A




                                                                         004
                                                                           Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                                 Page 5 of 223 PageID 11959




    a~on seller central                 Cat alog       Invento l)l      Pri ci ng    Orders      Advertising      Stores       Growth       Reports        Performance          Apps & Services             Brand s                                    Ny.KU t Unoled Stale,    Ena li'"                                             Mn""gn     I He lp I Setllng'

listing Tools:        All llWenlOI)l             Suppr~ "'ed   and InMlive Produ"s (3870)              l ist ing Quality   Oasht>oard NEW            Manage Prki"'l               Brand Heallh (0)


FBA Inve nto ry Tools: fBA In"enlory                           In~enloty   Oasht>oard         Shipping Queue


Manage Inventory                                l eammofe         Take Itle IOUf                                                                                                                                                                                               Add. Varialion   II   Add a product     II   P,ef",e fICes : 12 {Olumn< hidrn.n    I"EW

 M tion 00 0 , e le<ted



              Statu" •       All      Act"",       I ~t i ""      In<:amp/ete       list ong Removed      rulfille d By •     All     Am,zon         Merchan.                         Title /Keyw<>fd        SKU   \!- ASIN       UK,EAN           fNSKU         I   Addi{iOna~

  l~        Sui",                              Im.ge                                                                         Datto C... tod ·                                              A ¥~ i l . bl.                                E,'im.te d f ... per unil <old            Pro..                lownlP,k.
                                                                ""
                                                                Condilion                                                    Sto.", Changed nate                                                                                                                               • Shilll>ing               • Shipping

                                                                                                                      ¥"" CUfref1t1y have no listin9' thilt meet this criteria. lI>e the fil"r< be low t he sean:h b.>r to view ",.,.... of )'OtJr (isling"




                                                                                                                                                                                                                                                                                                                                          [ SO .eStllts pef page v   J
    Help      P,<><,)ram P<llicie<;                                                                                                                                                                                                                                                                        V 1999-2021,AmalOncom. In<.ot(               all ·al




                                                                                                                                                                                                                                                                                                                                         005
                                                                          Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                                Page 6 of 223 PageID 11960




    a~on seller central                 Cat alog       Invento l)l     Pri ci ng    Orders      Advertising     Stores       Growth       Reports        Performance          Apps & Services           Brand s                                      Ny.KU t Unoted Stat e,    Ena li'"                                             Mn""gn     I He lp I Setting'

listing Tools:        All llWentOI)l             Suppr~"'ed   and ItlMt i"e Produ"s (3870)            l isting Quality   Oasht>oard NEW            Manage Prki"'l               Brand Health (0)

FB A Inve nto ry Tools: fBA 1""entOf)'                        In~entoty   Oasht>oard         S h ipping Queue


Manage Inventory                                l earnmofe       Take the tOUf                                                                                                                                                                                                Add. Variatio"   II   Add a product     II   P,ef",e fICes : 12 {Olum", hidrn.n    I"EW
 M t ion 00 0 , ele<:ted



               Statu" •      All      Act"",       I~t i""       In<:amp/ete       list ong Removed      rulfille d By •    All     Am,zon         Merchan.                         Title /Keyw<>fd       SKU   \!- ASIN        UK,EAN           fNSKU         I   Addi{iOna~

  l~         Sui",                             Im.ge                                                                       Datto C... tod ·                                              A¥~i l . bl.                                  E,'im.te d f ... per unil <old             Pro..                lownlP,k.
                                                               ""
                                                               Condition                                                   Sto.", Changed nate                                                                                                                                • Shilll>ing               • Shipping

                                                                                                                    ¥"" CUfref1t1y have no listin9' thilt meet this criteria. lI>e the fil"r< be low t he sean:h b.>r to view ",.,.... of )'OtJr (isting"




                                                                                                                                                                                                                                                                                                                                         [ SO .eStllts pef page v   J
    Help      P,<><,)ram P<llicie<;                                                                                                                                                                                                                                                                       V 1999-2021,AmalOncom. In<.ot(               all ·al




                                                                                                                                                                                                                                                                                                                                        006
                                                                         Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                                    Page 7 of 223 PageID 11961




    a~on seller central                 Cat alog       Invento l)'    Pri ci ng    Orders      Adverti.ing       Stores       Growth       Reports      Performance             App. & Services           Brand .                                          Ny.KU t Unoled Stal e,    Ena li'"                                             Mn""gn     I He lp I Setllng'

listing Tools: All llWenlOI)'                    SUPPf..ssed and InMlive Produ"s (3870)               l ist ing Quality   Oasht>oard NEW           Manage Prki"'l                 Brand Heallh (0)


FBA Inventory Tools: fBA In"enlory                           In~enloty   Oasht>oard         Sh ipping Queue


Manage Invent ory                               l earnmo,e      Take Itle lou,                                                                                                                                                                                                      Add. Varialio"   II   Add a product     II   P,ef",e fICes : 12 {Olum", hidrn.n    I"EW
 Act ion 00 0 , e le<:ted
                                   LI_"'-'"c,"-"-"-"c"::::""=-___,~I,_                 0 producttsl


               Status: •     All      Act"",       I~t i""      In<:amp/ete       list ong Removed       rulfille d By •     All    Am,zon        Merchant                                                             ASIN        UK, EAN            FNSKU         I   Addi{iOna~

   I~        Sui",                             Im.ge                                                                        D.ttoC,.. tod •                                                                                              E,'im.te d f ... per unil <old                 p,o..                lownlp.k.
                                                              ""
                                                              Condilion                                                     Stotln Changed nate                                                                                                                                     • Shilll>ing               • Shipping

                                                                                                                     V"" CUfref1t1y have no listin9' thilt   meet   this cfiten., u'e th< fi lte" be low t he sean:h b.>r to view ",.,.... of   )'Otl' (isling"




                                                                                                                                                                                                                                                                                                                                               [ SO ,e"-'I" pef page v    J
    Help       P,"'.)ram P<llicie<;                                                                                                                                                                                                                                                                             V 1999-2021,AmalOncom. In<.otl               all ·at




                                                                                                                                                                                                                                                                                                                                              007
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                        Page 8 of 223 PageID 11962



      0 -     .. _   .....   ,, _   ,, _       _ _ ..   . ..... . . . . _




                             _
                                           ~




                   ...__ ... ---- --
        - -- . . . =-------_.-
      .. _--- --
      ..-'-      ~--.

                            --
      ,Manage Inventory _ _ _ .._

         -,.
        '"
             "--
                                  .....---.
                     --"--------~--"-

                                    -          _ _ _ _. ' M
                                                                            ----~--.~---             -
                                                                                                 .. ....   --.~-




                                                   --. ---------_.. __ .. __._----
                                                   ---                      -    - ..:;       ----
        --- _.                                                                                                  - . _-
                                                                                                              ...




                                                                                                                         008
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                         Page 9 of 223 PageID 11963



                             -- -- """--
      0_ " __ '- .. ... .. _ • __ .. . ........ .. _


                   ----.
                 -- _.....
      "-'- "-' ----p,"
       - -- ~

      '' ' - - '''--'
                       ------ ----_.-.-
                          -.                                                        ...   -.-- - '
      Ma .... gelnvenlory _ _ ... ~_
       v'   _   ................ ~ .. _ _ _ _ _ _ _ _ _ _ . _ .. _ _ _ _ .. _ _ _ _ ~ _ _ .~_ ... _      .. _   .. ~_.,,_



                    .-                                                                      -_.
                             ·a ·-
                             ---
                                              --'-~-
                                                                _
                                                             - ---      - _... .--
                                                                    .._--
                                                         ..--- .....--. ---~ --.--
                                                                                                  ----
       ---




                                                                                                                            009
                                                                           Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                                   Page 10 of 223 PageID 11964




    a~on seller central                    Cat alog         Invento l)'     Pri ci ng      Orders     Advert i,ing   Stores      Growth       Reporr.           Performance         App' & Services          Brand ,                                         Fhd · HR I United Stat e.     Enoli'"                                                 Mn .. gn I Hrlp I Snling'


listing Tools:           A ll l nv.ntor~          Listing Quality DashtJnard         ~£w            Manage PrKing         8raod Hea lth (OJ

FBA Invento ry Tools: fBAInventory                                 In~entol)'   [)ashooard          Shipping Queue


Manage Invent ory                                l earn more          TakeU",tou,                                                                                                                                                                                                          Add a   Va,,,,!i,,,,   II   Add. prod",,!   II   Preference" 9 <alumn' hidrn.n   I"EW
 Action 00 0 ",I.<:ted
                                     LI_"'-'"c,"-"-"c"c"::::""=-___,~I,_                      0 productt>1


                                        Act;'"          I""",.""      Incomplet e       lis' ong Rrmoved                                Am,zon          Merchant             Search; !- Title/Kq'WOfd                    ASIN      UK,EAN                FNSKU             Additional h iler< v
  Fill...:         Status: •   All                                                                             rulfilled By •   All
                                                                                                                                                                                                               ""
             Sl ~ t u,               I m~gr                                                                                                      ... vailabl.                      E.tim" r d fH IH" unit wid                Poi«                   low ... tPrkr           S. ln Ibnk            Buy Box Pri«                Buy Box Eligiblr
                                                    ""
                                                    Conditioo                                                                                                                                                             .Shippng                     • ShiW"'9                                     • Shippng
                                                                                                                                                                                                                                                                                                                                                       Sawall

                                                                                                                         VOl) curr=tly ha.e no lis'ing. ' hilt   m<"et   th" mten.. lI>e th< hi .. " be low t he ",arch b.>r '0 view   mo<e   of )'OtIr list ing •.




                                                                                                                                                                                                                                                                                                                                                      [ 1 50 results PI" page v   J
    Help          Program I'<llicie<;         English                                                                                                                                                                                                                                                                      CI 1999-2021, A 13,oncom.ln<.0.11 all -al




                                                                                                                                                                                                                                                                                                                                                      010
                                                                        Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                                     Page 11 of 223 PageID 11965




     a~on seller central                    Cat alog      Invento l)'    Pri ci ng    Orders      Advert ;,in'1   Stores      Growth       Report,;         Performance           App' & Services            Brand ,                                          Fhd · HR I United State.     Enoli'"                                              Mn .. gn I Hrlp I Snllng'


listing Tools:            A ll l nv.ntor~          LiSli"9 Quality DashtJnard NEW              Manage PrKing           8raod Health (0)

FBA Invento ry Tools:                 fBA Inyentory              In~entory Dashooard           Shipping Queue


Manage Invent ory                                 l earn more       Take the tOUf                                                                                                                                                                                                          Add a Vat"'''''''   II   Add. prod",,!   II   Preference" '1 column' hidrn.n   I"EW
 Action 00 0 ",I.<:ted



  Fill ...:         Status: •   All      Act;'"                    Incomplete        list ong Rrmoved       rulfilled By •   All    Am,zon          Merchant                                                  SKU \!- ASIN          UK,EAN               fNSKU             Additional h iler< v


              Sl ~ t u,                                                                                                                      ... vailabl.                        E.timot r d f H         unit wid            P,i«                    low ... tPrkr           S. ln Ibnk           Buy Box Pri«             Buy Box Eligiblr
                                      I m~gr

                                                     ""
                                                     Conditioo
                                                                                                                                                                                                   IH"
                                                                                                                                                                                                                          .Shippng                      • ShiW"'9                                    • ShwOr-.g
                                                                                                                                                                                                                                                                                                                                                    Sa..,all


                                                                                                                      VOl) curr=tly ha.e no listing. thilt   m<."et   th" <fit""". lI>e th< hi .. " be low t he ... arch b.>r to view   mo<e   of )'OtJr list ing •.



                                                                                                                                                                                                                                                                                                                                                   [ 1 50 ,esuits PI" page v   J
     Help          Pr"9ram P<llicie<;          English                                                                                                                                                                                                                                                                  CI 1999 -2021, A lalon«)m.ln<.o.11 all -al




                                                                                                                                                                                                                                                                                                                                                    011
                                                                    Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                              Page 12 of 223 PageID 11966


    a~on seller central                Cat alog       Invento ry     Pri ci ng    Orders     Adverti,;ng      Stores      Growth        Report.        Performance         App' & Services          Brand,                                      Fhd · HR I United Stat ..      (""Iish                                               Mn ... gu   I Help I Settlng.

listing Tools:      All l nventor~           listing Quality Oa"'Dnilrd N£W                Ma""ge Prk ing         Brand Health (OJ

FBA Inventory Tools: fBAl,wentory                            In~enlory Oa,hboard           Shipping Queue


Manage Inventory                             l earn more        TakeU",tour                                                                                                                                                                                                    Add a Variation   II   Add a prod"' t   II   P,eference..: 9 mlumns hidden       1. . '10'



 A<lion on 0 , ele<ted
                               LI   '''''''OO",,""~Q"'~"'''"'___~":JI''
                                                                   lIiII.·.           0 product(>1

              SlaM: •    All        Act"",        IMC' ;""     Incamplot e                             rulfilled By; •   All     Am,zan         Mercnant                                              SKU   \!-   ASm       UK,EAN          FNSKU             Additional fi lter< v


           Sblu.                                                                                                                          ""~ilabl .                      E,limotr d fH lH'r unit >Old                                  low ... tp,Kr          Sa ln /bnk             Buy B". Priu           Bu y Box Eligiblr
                               I m~9r

                                               ""
                                               Condition                                                                                                                                                                                  • Sh iW"'9                                     • ShwOng
                                                                                                                                                                                                                                                                                                                                          Sa..,all


                                                                                                                  VOlJ curr=tly havo no lis"n9' 'hilt m<."et th" (fIten.. lI>e 'he fil .. " be low the ",an:h b.>r '0 view moce of )'<>tIr listing •.




                                                                                                                                                                                                                                                                                                                                        [ 150results p .,.-page v      1
    Help      Program Pelie;",          Enqlish                                                                                                                                                                                                                                                              1999-2011, A        a.",,-cont I' c. Of I affillat'"
           Sblu.                                                   Prod",,! Na ....                                                                                       E..tim,!r d fH lH'r u nit >Old                                low ... tp,Kr                                 Buy Bo. P'Kr           Buy Box Eligiblr
                               I m~gr
                                               ""
                                               Condot",,,          ASIN
                                                                                               Oa •• " .... to<l ...
                                                                                               St.",. (hanged O. te
                                                                                                                                          "".ilabl.                                                                  Pricr
                                                                                                                                                                                                                  'Shippng                • Sh ,W"'9                                     • ShwOng

                                                                                                                  You cW"f<ntly havo no 1"'"'9' tha' meet this crlt"",,_ lI>e the fil.." be low the ",..-ch bar '0 view mo<e of your (o"ing"



                                                                                                                                                                                                                                                                                                                                        [ 1 50 results pel" page v     1
    Help      Program Pelie;",                                                                                                                                                                                                                                                                               1999 -2011,A        a."...rom.I'eOfl       .If al",




A.;;.; i PI'



                                                                                                                                                                                                                                                                                                                                      012
                                                                            Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                                    Page 13 of 223 PageID 11967




    a~on seller central                      Catalog         Inventol)'      Pric ing       Orders     Advert ;,ing    Stores      Growth        Reporr.          Performance        App' & Services          Brand,                                       Fhd· HR I Unit ed State.    Enoli'"                                                 Mn .. gn   I Hr lp I Snling'

listing Tools:            A ll l nv.ntor~           Listing Quality DashtJnard        ~£w            Manage PrKing          8rand Health (OJ

FBA Invento ry Tools: fBA Inventory                                 In~entol)'   [)ashooard          Shipping Queue


Manage Invent ory                                   l eammore          TakeU",tou,                                                                                                                                                                                                     Add a   Va,,,,!i,,,,   II   Add" prod",,!   II   Preference" 9 <alumn' hidrn.n     I"EW
 Action 00 0 ",I. <:ted               LI _"=-::~="_QC'CQ"'CWCQ,--_ _ _'~I,_                    0 productt>1



  Fill...:          Status: •   All        Act;'"        I""",.""      Incomplete       lis'ong Rr moved        rulfille d By •   All     Am,zon          Merchant                                               SKU \!-   ASIN        UK, EAN         fNSKU            Additional hiler< v


             S l~ t u ,                                                                                                                            ... vailabl.                     E.tim"rd fH           unit wid              P,i«               low ... tPrkr          S. ln Ibnk          Buy Box P, i«               Buy Box Eligiblr
                                      I m~gr

                                                     ""
                                                     Conditioo
                                                                                                                                                                                                    IH"
                                                                                                                                                                                                                             .Shippng                • Sh iW"'9                                  • ShwOr-.g
                                                                                                                                                                                                                                                                                                                                                   Sawall

                                                                                                                           VOl) curr=tly ha.e no lis'ing. ' hilt m<."et th" mten.. lI>e th< h i.. " be low t he ... arch b.>r '0 view mo<e of )'OtJr list ing •.




                                                                                                                                                                                                                                                                                                                                                  [ 150 results PI" page v    J
    Help           Program I'<llicie<;         English                                                                                                                                                                                                                                                                 CI 1999-2021, A 10,oncom.ln<.0,11 all -al




                                                                                                                                                                                                                                                                                                                                                  013
2021/6/11                                                                                          Manage Inventory
        Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                    Page 14 of 223 PageID 11968
   We're building a better Seller Central. Experience it for yourself.                                   Use new navigation



                                                                                Vdaye | United States         English            Search                           Messages Help Settings


    Catalog          Inventory      Pricing       Orders         Advertising     Stores    Growth         Reports       Performance       Apps & Services     B2B


   Listing Tools:             All Inventory            Suppressed and Inactive Products (24900)                Listing Quality Dashboard NEW           Manage Pricing
   Price Alerts (97)

   FBA Inventory Tools:                    FBA Inventory           Inventory Dashboard           Shipping Queue


   Manage Inventory Learn more                                         Take the tour                    Add a Variation       Add a product       Preferences: 10 columns hidden         NEW



   Action
    Actiononon
             selected
               0 selected                      B08NVMVJ7V                       Search
                                                                                 提交          0 product(s)



     Filters:

           Status:      All       Active       Inactive     Incomplete         Listing Removed          Fulﬁlled By:    All    Amazon       Merchant


           Search:      Title/Keyword          SKU        ASIN       UPC, EAN      FNSKU          Additional
                                                                                                   Additionalﬁlters
                                                                                                               ﬁlters


            Status        Image        SKU       Product Name            Date        Available    Estimated   Price      Lowest Sales   Buy Box             Buy Box           Save all
                                       Condition ASIN                    Created                     fee per        +      Price Rank      Price            Eligible
                                                                                                   unit sold Shipping + Shipping      + Shipping
                                                                         Status
                                                                         Changed
                                                                         Date

                                     You currently have no listings that meet this criteria. Use the ﬁlters below the search bar to view more of your listings.



                                                                                                                                                                  250
                                                                                                                                                                   250results perper
                                                                                                                                                                        results   page
                                                                                                                                                                                     page

    Help        Program Policies             English                                                                                      © 1999-2021, Amazon.com, Inc. or its aﬃliates




     FEEDBACK
                                                                                                                                                                            014
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                            1/1
2021/6/11                                                                                          Manage Inventory
        Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                    Page 15 of 223 PageID 11969
   We're building a better Seller Central. Experience it for yourself.                                   Use new navigation



                                                                                Vdaye | United States         English            Search                           Messages Help Settings


    Catalog          Inventory      Pricing       Orders         Advertising     Stores    Growth         Reports       Performance       Apps & Services     B2B


   Listing Tools:             All Inventory            Suppressed and Inactive Products (24900)                Listing Quality Dashboard NEW           Manage Pricing
   Price Alerts (97)

   FBA Inventory Tools:                    FBA Inventory           Inventory Dashboard           Shipping Queue


   Manage Inventory Learn more                                         Take the tour                    Add a Variation       Add a product       Preferences: 10 columns hidden         NEW



   Action
    Actiononon
             selected
               0 selected                      Naughty Santa                    Search
                                                                                 提交          0 product(s)



     Filters:

           Status:      All       Active       Inactive     Incomplete         Listing Removed          Fulﬁlled By:    All    Amazon       Merchant


           Search:      Title/Keyword          SKU        ASIN       UPC, EAN      FNSKU          Additional
                                                                                                   Additionalﬁlters
                                                                                                               ﬁlters


            Status        Image        SKU       Product Name            Date        Available    Estimated   Price      Lowest Sales   Buy Box             Buy Box           Save all
                                       Condition ASIN                    Created                     fee per        +      Price Rank      Price            Eligible
                                                                                                   unit sold Shipping + Shipping      + Shipping
                                                                         Status
                                                                         Changed
                                                                         Date

                                     You currently have no listings that meet this criteria. Use the ﬁlters below the search bar to view more of your listings.



                                                                                                                                                                  250
                                                                                                                                                                   250results perper
                                                                                                                                                                        results   page
                                                                                                                                                                                     page

    Help        Program Policies             English                                                                                      © 1999-2021, Amazon.com, Inc. or its aﬃliates




     FEEDBACK
                                                                                                                                                                            015
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                            1/1
                                                                                                   Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                      Page 16 of 223 PageID 11970




     a~on sellercentral                 C"t~log        Inventory      Prking      Order,;       Adv...-t ising        Stores     Growth        Report s      I'ffformon ce        Apps & Servic es         B2B                                          douk-Qui." I Un i,od S,at"'                                                           Q.   M ....~ ..   I H~lp I s"tti"!l'

Listing Tools :        A1l lrwent ory               U Sling Qualtly DastboaKJ NEW                  Manage PrICing


F8A Inventory Tools:                        Invertory DastboaKJ


Manage Inventory                            Learnmo~           Takethe bur
                                                                                                                                                                                                                                                                                      I   Add a Var iat ri n   -II   Add a p roduct   II   A"eferences 4 coJu rm s hidden      J r£W

 ktion on 0 selected                                                                  o product(s)


  Fi l ers   Status: t.   All     Acti\le                     IncorT"Cllete     Ustin g Re moved            Searct.       Ti~e r.<e Vm rd                 ASIN . 1 UPC , EAN               Add l ion31Ii~"rs "


                                                              Prodl/Ct N."..,               DftI.. C ..... led -                        Av.ilable                   E slim'led fee per unit sold                                 BusinessPoce                                                      Buy Box Poce
                                                                                            statusCtlongedDiie                                                                                                                         . SIl..,.,..,g                                                   ·SIl "'pt1~
                                                                                                                                                                                                                                                                                                                                                          S.... " all
                                                             '"
                                                                                                                               Yo u curenll)' h""e no listi rllls that meet this crl eria Use tne filters Mow tn . ,earen b,.. to view £m re of your listi1gS




                                                                                                                                                                                                                                                                                                                                                      1 250r.SIJ~s p.r page          "J
     Help    Program Po!;c:i",           En ql 5h                                                                                                                                                                                                                                                                         Cll<199-2021,Anlo':roltwm 11[,orl,..~ft "'"




                                                                                                                                                                                                                                                                                                                                                                                     016
                                                                                              Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                           Page 17 of 223 PageID 11971




    8f!!!2ion seller central      Ciitalog       Inventory        Pri<ing     Order,;       Advertising          Stores     Growth            Reports        Performan ce         Apps & Ser~ic",           B2B                                          douk-Q ui l~     Ilkli,ed 5,,,,",


Listing Tools : Al l inventOlY                lis ling Qual ity DastDoa RJ NEW                    Manage Pric ing

FBA Inventory Tools :                Inveillory Dastboo RJ


Manage Inventory                      i..ea mm ore        Take the bu r
                                                                                                                                                                                                                                                                                                   1- Add a Variat.," -I   r AIda product J [ Preferences 4 colu lm s hidden I ~
 ktion on 0 se lecled                                                             o product(S)



  AI ",,.       St,tu s: 4 All            lnacti\le      Inco"4l Nlte       Uslin ~   Re mov ed         Searen       Ti~ej\(. y 'M)(O                    ASI N •     UPC, EAN            I   Mdlion.lfilters v      I
                                                         ProduCIN;une                    [)ale C nNlled   ...                       Avoil.ble                       Estirn.led fee per unil sold                                                              lowesl Price                       R.nk        Buy Box Price
            Sl/RUS
                                       ""
                                       ConcibOl1         ~ SI N                          statu s Cllan!l" d D<i e                                                                                                                                                  •   S~ iIlP<'1~
                                                                                                                                                                                                                                                                                        Sales-
                                                                                                                                                                                                                                                                                                                  ' Sh illP<'1~
                                                                                                                                                                                                                                                                                                                                                                  5",. all

                                                                                                                          You   ocr ren~ y   h<Ole no Istirlllsthat meet this crt ....i a. Use the lilters o.. owtt1e "earm b... to view orme ol your I tst n ~s



                                                                                                                                                                                                                                                                                                                                                               [ 25 0 1"»JIl> ~"' I"'Y"   "'-1
     Help       Program PoIki",    EnQ l sh                                                                                                                                                                                                                                                                                       .t.   1~~ - 2021.   Amazon,com, Inr or   It!.affilm~




                                                                                                                                                                                                                                                                                                                                                                                          017
6/11/2021                                                                                       Manage Inventory
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                  Page 18 of 223 PageID 11972
   We're building a better Seller Central. Experience it for yourself.                              Use new navigation



                                                                   much MUCHYOU | United States           English             Search                             Messages Help Settings


    Catalog          Inventory     Pricing      Orders         Advertising     Stores     Growth     Reports        Performance        Apps & Services       B2B


   Listing Tools:             All Inventory             Suppressed and Inactive Products (54)               Listing Quality Dashboard        NEW          Listing Enhancements (2)
        Manage Pricing

   FBA Inventory Tools:                   FBA Inventory             Inventory Dashboard             Shipping Queue


   Manage Inventory Learn more                                        Take the tour
                                                                                                    Add a Variation        Add a product           Preferences: 10 columns hidden         NEW




   Action
    Actiononon
             selected
               0 selected                     Naughty Santa                   Search
                                                                              Submit       0 product(s)



     Filters:

           Status:      All      Active      Inactive      Incomplete        Listing Removed       Fulﬁlled By:      All    Amazon        Merchant


           Search:      Title/Keyword         SKU       ASIN       UPC, EAN       FNSKU        Additional
                                                                                                Additionalﬁlters
                                                                                                            ﬁlters


            Status        Image       SKU       Product Name            Date       Available   Estimated   Price      Lowest Sales   Buy Box               Buy Box          Save all
                                      Condition ASIN                    Created                   fee per        +      Price Rank      Price              Eligible
                                                                                                unit sold Shipping + Shipping      + Shipping
                                                                        Status
                                                                        Changed
                                                                        Date

                                    You currently have no listings that meet this criteria. Use the ﬁlters below the search bar to view more of your listings.



                                                                                                                                                                  50
                                                                                                                                                                   50results per
                                                                                                                                                                       results   page
                                                                                                                                                                               per page

    Help        Program Policies          English                                                                                      © 1999-2021, Amazon.com, Inc. or its aﬃliates




     FEEDBACK
                                                                                                                                                                           018
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                             1/1
6/11/2021                                                                                       Manage Inventory
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                  Page 19 of 223 PageID 11973
   We're building a better Seller Central. Experience it for yourself.                              Use new navigation



                                                                   much MUCHYOU | United States           English             Search                             Messages Help Settings


    Catalog          Inventory     Pricing      Orders         Advertising     Stores     Growth     Reports        Performance        Apps & Services       B2B


   Listing Tools:             All Inventory             Suppressed and Inactive Products (54)               Listing Quality Dashboard        NEW          Listing Enhancements (2)
        Manage Pricing

   FBA Inventory Tools:                   FBA Inventory             Inventory Dashboard             Shipping Queue


   Manage Inventory Learn more                                        Take the tour
                                                                                                    Add a Variation        Add a product           Preferences: 10 columns hidden         NEW




   Action
    Actiononon
             selected
               0 selected                     B08N69CPQQ                      Search
                                                                              Submit       0 product(s)



     Filters:

           Status:      All      Active      Inactive      Incomplete        Listing Removed       Fulﬁlled By:      All    Amazon        Merchant


           Search:      Title/Keyword         SKU       ASIN       UPC, EAN       FNSKU        Additional
                                                                                                Additionalﬁlters
                                                                                                            ﬁlters


            Status        Image       SKU       Product Name            Date       Available   Estimated   Price      Lowest Sales   Buy Box               Buy Box          Save all
                                      Condition ASIN                    Created                   fee per        +      Price Rank      Price              Eligible
                                                                                                unit sold Shipping + Shipping      + Shipping
                                                                        Status
                                                                        Changed
                                                                        Date

                                    You currently have no listings that meet this criteria. Use the ﬁlters below the search bar to view more of your listings.



                                                                                                                                                                  50
                                                                                                                                                                   50results per
                                                                                                                                                                       results   page
                                                                                                                                                                               per page

    Help        Program Policies          English                                                                                      © 1999-2021, Amazon.com, Inc. or its aﬃliates




     FEEDBACK
                                                                                                                                                                           019
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                             1/1
 Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 20 of 223 PageID 11974




                    ___ .... __ H"."
                                                      - ,--                  ---
               --
Manage Inventory   L_ _ •   ' ....... _                       _..-   _._,   -.--~.




                             ·a .-
     -- - - -- ---
-~.--




                ... _......_-_ ...
                                   ----         -_.-.._---
                                   __.--..._....--
                                          _"" ...

 - -_..        "- .
                                                                              ...- ...   _-




                                                                             020
     Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                       Page 21 of 223 PageID 11975




                                                          --.                 - ,-- -             ---
                                  --
""i"llloo": ... _             ,
                                  ___   "'_~l!O'l




                                                                                      -,- _.- _._--
• I A ,.... ,..., , ... 1>:

Manage Inventory '--_ '...... ,_
 _


             _..
        .. 0 _




                                   - _......-- --_.
                                                 -                --.
          -                   -   - .• -'--                 --..--..- ------
                                                    ---~-----.-
                                                                      ----
                                                                        ...
                                                                             -----          ---   _.
                                                                                                           .. _.
     ----_ .                                                                                        ",,-




                                                                                                   021
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                  Page 22 of 223 PageID 11976



                                                             ......   ,,~,.-.-.-~

       0 _   ~ ...- , _   &1 _   &I ' "
                                          --- _._ ... -
                                          "0-_ ..
                            -_.._- ..." ----.                                                     - --
                                 --           ----- --
             _.. --- -
       Manage Invenlory _ _



                                           .... - _._.
                                                    -" ...    -__.._--.. --.- ... ---
                                                --"                      .- --
                                                                                                   --.. _.
         ---




                                                                                                             022
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                    Page 23 of 223 PageID 11977



                        --- -- ----_._
                     -----             ... -
                                     -_.                                                   ---
                                -- --.
                                 ---
          ---~ '-             -.

                       --
        Manage Invenlory _ _   _ .. _
                                          ---~
                                        ---'''
                                                                          -.- -.- - "-- '"
                    -- - --              -- ' ~
                                                                           ----
          ---- _.                                                                            "'-   .. _-



               -- . --- ---- --'" ---
      -,_ . - ---_                                                                        ---
       --- ~- - -------.-.,.-
                 ",
      '''--'''- '''--'
      Manage Irwenlory ,_ _
                                        ---.,"                           -.-   _._      - , , - _ ...




                 - - ---------
                            - ..
                           ---
                                              ~   - - --... .--
                                                        - ---
        --- - '
      ...
      """"- "-'
        --,.,_
                    - -
         - -""". -----"  --- - - --_.-
                            ----
                ...- - . - ---.," --
                    '-
                                   --  ... --_.- '-- - ' --


                                                       ,_ .. -.---
      Managelrw..mDrf _ _                                                -.-   .... _   -,,--

                   --
                              - -- ...
                               .1:1
                                                  -
                                         -~


                                        ---           -~---
                                                              -   -
                                                                                            "'_ .. _-
        ---




                                                                                                           023
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 24 of 223 PageID 11978




                          Exhibit B




                                                                          024
                                                                   Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                               Page 25 of 223 PageID 11979

   8!!!!!OO seller central              C~t~log     Inventory      Pricing   Order;   Advertis ing   Stores   Growth     Reports"       Performance          App s & Ser~ices          Brands                                   NyaKll1 United Stat",                                                          Q    M"'''''g''' I Iklp I s..ttin'l'




    Manage Orders                           l earnmo,e Videotutonals
                                                                                                                                                                                                                                                      I Proo""t n.me "    111"~,~":"~,,~,,~~;;;"~"~-----------1_l'!.!I!~.'

     Go    back to order list      4 orders         CL>tl      D     R 1ge                                                                                                                                                       [ Ship-by date (.",ending] "       J[     Re<ults per page: SO   "JI   Set Table Prefe,ences     JI    Refresh   I
                                                                                                                                                                                                                                      Fran,.      B I 2/ 1/20       I    To:   B   1 6/30/2 1




      Acti"" on 0 ",Iecled:        Buy shipping         Print packin9 slip     [on~,m   <I1lpment


          Oede,date             Qroe,   deta its                                                                 Prodoct name                                                                       Cu"omer optioo                                                                        Oede,Sl3t'"                         Act"m

    .J    6 month, ~go          112 · 8191 2 2~~30621                                                            N""9hty Sant o Chmtrrnl,Om,'HTlent Stocldn9 Cap Silnla Om.mont Naked               Standard
          12/5/2020             B~na"",                                                                          Sa.."a Naught)' Santa Ct.u, Christm.:J, Ornament Stock"'9 Up Sa n'"                Ship bydate:     O~     1, 2020   ttl   Dec 8, lOlC
          9:14PM PST            ~                                                                                Omamem NaI<edSarrt                                                                 ~Ii_     by   dat~ ' ~     14, 2020to        ~   18, 2020
                                Fullillm""t "",!:hod: ~er                                                        ASiN : BOIIPCJX7X2
                                Sill.. chonnrl: ArniIzon.com                                                     SKU: NyoKL1201WHA201031082
                                                                                                                 QUMTtity 1
                                                                                                                 11= ",btol3l $9 . ~
                                                                                                                                                                                                                                                                                                                        Mo<o inf"""""",, •

          6 month,   ~ go       114-5486801· 6551461                                                             Naught)' S""t o Ou-i"ma, Ornome nt Stock;"g Cop Sonia O",o",ont N.ked              Standard                                                                                                               [ <lit <i1ipm<n'
                                                                                                                                                                                                    Ship by da'e: OK 9, 2020 to
          12/8/2020
                                "~-                                                                              San'" Na ughty San'" O;ou, Ct.-ist""" Or""m""t Stod,ng Cap S...,'"                                                         D~   10, 2020
          5:23 PM PST           J ~nn,fer                                                                        Oma m."t Naked San!                                                                O~~om"'by d.,~ O~          16, 2020to Dec 22, 2020
                                fulfill m~ nt
                                           metho<t ~I er                                                         ASIN' BOIIPCJX1X2
                                Sat.. channel : Amazon,com                                                       SKU: Ny<IKL1201wttA201031OB2
                                                                                                                 Quantity: 1
                                                                                                                 Item ",mo",l $9.99
                                                                                                                                                                                                                                                                                                                        MOfe information •

    ItJ   6 month, ~go          114-5310116·7383412                                                              N.... 9ht)' Santo Christrrnl'   Om.~t     St ock;".g Cap Silnla Ornament Naked     Standard                                                                                                               Edit <i14>m<n'
          12/15/2010            B~rna"",                                                                         Santo N.ughty San l3    a..u, Christ"""    Ornament Stock;"g Cap Santa             Ship bydo ..: 1m: 16, 2020 to            D~   17, 2020

                                ""~
          11'45AMPS1                                                                                             Omamem Naked Silnl                                                                 O~ll'm"by     da"" OK 23, 2020to             ~   30, 2010
                                Fu!nllmont "",!hod; s..Uer                                                       ASIN: BOIIPCJ2N2F
                                Sal., chan""l: AmilZOO.com                                                       SKU: NyaKL 1201WHA201 102083
                                                                                                                 QLJ.><lUty 1
                                                                                                                 Item sumo"'!: $9.99
                                                                                                                                                                                                                                                                                                                        MOfe inf<>mliltion •

          J month,   ~ go       11 J·5165l01·loo264 2                                                            Nought)' Santo Christma,Om.ment           S t od<",~   Cap Siln'" Ornament Naked   Standard
          2/24/2021             BUY""no"",                                                                       Sant a Naughty SanI3 Claus Christ """ Ornament Stock'n<J Cap Son'"                 Ship by <1;0",: Feb 25, Z021 to Frb 26, 2021
          6:24PM PST            ,~"                                                                              O"",ment NaIo:e<I Silnt                                                            O ~ .~   by   dot~ :   Moc4, 2011 to Mar lO, 2021
                                FulliUm."t me_: s..Uer                                                           ASIN: BOB PCJX1X2
                                Sal., ch.nnrl; Amoron.com                                                        SKU: NyaKl.1201wttA201031OB2
                                                                                                                 Qu.>tity: 1
                                                                                                                 Item wbtol3l    $9.~
                                                                                                                                                                                                                                                                                                                        MOfe inf<>rm<ltion •



                                                                                                                                                 -   Previous     [2J         Next _

                                                                                                                                                 sr-tq   _1· ~ of ~ to,,,, "'''''''-
                                                                                                                                                                                                                                                                                                                   I Re<u11> per page: SO " I
   He lp       Progra m Policies         En~lis h                                                                                                                                                                                                                                               1999-2021,   ","""zon.'o, In< or ,1'\ afflilate


M", !.I   ."
                                                                                                                                                                                                                                                                                                                         025
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                         Page 26 of 223 PageID 11980




       _       _      <BUOj   '-   -   -   -    -   -       -            -   -




                                                                                  -
                                                                                     _._   NO
                                                                                                                         ---
                                                             --_.._- ---- ---,",-
       M~""9"         Orde<s _ _ _ _

       e'fi . UCH'<kN
           -~.-               .. - . ---       --
                                                  ..... _---_ ... _- ... - .... .
                                                  ----------_
                         ---
                         ----                     ---              --- .  --  ...
                                                                             '.'"-
                                                                                    =
                                                                                      ---                   ~-




                                                                                    =
                         ---
                         --                       ---
                                                  --------.-
                                                  --                  .......
                                                                ------~- -


                                                                -'
                                                                .....----_...-
               ---
           ';:- ...
                                                                ---
                                                                --
                                                                --------
           ,--                                                  ..... _-----,._---. .....
                                                                ---------_.                                        =
                                                                                                                          ---
               ---
           ,--
               -----
           --. ---                                              -----_ ...
                                                                --------.---.-- ._.....         _-           -     =
                                                                --
                                                                --
                                                                -'--'"'-
                                                                                                          -.-~-



                                                                -----_
                         -----
                                                                       ...- -                                      =
                         -~
                                                                --------.--
                                                                .... -      -.--,,-..                       ~-




                                                        h  --     ----_...- -_.__ --_... -..
                                                           --------_.-_._
                                                                ......
                                                                                                     ..            =

                         ---                               -_..... _---_
                                                        il -------  ..-
                                                                         ...-


                                                                                                                        - .. __ .
       ---                     _.




                                                                                                                                    026
CaseManage
     4:21-cv-00492-O
           Orders _ _ _ _ Document 104-3 Filed 06/24/21                                                                         ---
                                                                                                               -----. _. . . '" -- -
                                                                                                             Page 27 of 223 PageID 11981

     _...- ...- -_... --
    '5 iii   5 • n ord ....                                                              "'-"''' - -         ---.
     ._- --"._,,-
           - --
          ---
                                       I.       __-_
                                                --
                                                -----.--
                                                --"
                                                _
                                                     ...
                                                              -
                                                                           ---
                                                                ...... - .....
                                                                               --
                                                                               -. .---"
                                                                                     ... ....
                                                                                           .. .....     ".,,,     ,,-,
                                                                                                                ,~-
                                                                                                                            =

     ._- ......
          ---
           ----
                 "'     ~~ "".

                                       i.       _............

                                                ---
                                                ---
                                                      .. _--_ .. _._---. .......
                                                --------...                        -..,,_,,_...........--                   =

     ._-
     ._- --..._,
          ---
                 ", _
                                                _
                                                -' _
                                                -------
                                                --
                                                ---
                                                       _
                                                     .. ... ..... -....-_ .....-.... _.... -
                                                ""~,---
                                                --,."
                                                                                                                            =

     ._-
     ,,- --
           ----
          ---
             ..._-
                 "
                                                -_
                                                -'__
                                                   ...
                                                ""~.-.-



                                                ....
                                                --
                                                -_
                                                ---
                                             ....._,-
                                                       _ -  -_
                                                  _------....  ....- _
                                                       .. ... .....                                  -
                                                                                                  ..................
                                                                                                             ,,_.........   =
                                                                                                                                 --.
                                                                                                                                 --
     ._-                                               ....
                                            ---"..- ...- .....-.--
                                        I. -------
                                                                                                                                 --.
     -- ----
          ---
           "'-   --                        --                       ...... .....-... ... -              ,-~
                                                                                                                            =    --
     ._- --
     ",..-
           .........._,
          ---
                                           ----_
                                            -_.
                                                -~"--'

                                            ------,...,---
                                           --_.... . ..-
                                                                   _-       _...._-........__
                                                                            -
                                                                           ....               .......-....            "
                                                                                                                            =

                                           ---
                                           -------
                                       ,', --------
                                            --_
                                                       ,. "


                                                             .
                                                              "




                                            ...-_.
                                           --
                                           --
                                            -_.
                                            --'
                                                _
                                           -------
                                                   ~.-".­



                                                    .._--_. _--     .....

                                            ---
                                           --   _..
                                                    . _-----
                                           ""--------
                                           -_               .
                                           ---  _
                                                "" ,......-'"

                                             ...._------
                                                    . _-----....
                                            -_......... ..
                                                _
                                                -~.,              ,


                                           --------
                                            -_.
                                           ---      . _-----.......

         ------
         ---
                .-.-'...." ...
                                     M· --
                                     fl ' "

                                           --
                                                _ __
                                             ...._
                                             _._.'-.-            ..- ....__-
                                                    . ....._---_._-            ..-... _
                                                                                  ........
                                                                            ..............          '--
                                                                                              .......... .".                =
                                                                                                                                 -_.
                                                                                                                                 ---
     ._-                                        _   .. _--_---.  . - -- -
                                                                                                                                 -_.
                                                                                                                                  --
         ---                               --
                                            ""-----                         ........ --....,_....... .........
                                                                                                          -~      ,
                                                                                                                  "
                                                                                                                            =
                                                                                                                                 ---
     ._-                                     -------. ---... ----"--'._.""-    ..--
         ---
         ---                               --
                                           ---
                                            -_.    ~,-.­
                                                                             ~-
                                                                                  .........   -.....    ... -.~,-           =

                                           -'-------
                                             ----,,----
                                                  . -... -
     ._- ,,_                                --' _   .. _-_..... - -- -
                                                                                                                                 --.
                                                   ~




         --                          ,g... --,--_._-......                  .......-_    .. _  .... '--
                             ...'
           ---
                                     1'10, :.

                                           ---.....
                                             _. ...                         -         -..   ........     ,
                                                                                                                            =
                                                                                                                                 ---
           ,,_..-
    ..-... --
           ---
           ----
                                             --"_
                                            -_._----
                                       ~ ----
                                                    . _--_ .. -.......... __-
                                                -~'--


                                                                                      -... _........._. --
                                                                            .........--,,_                                  =
                                                                                                                                 --.
                                                                                                                                 ---
     ._- .... ........
           ---
                 " "             ,
                                       ~ --     _
                                             _.. _--_..- ---......-_--,,_.. _-"...,-....
                                            --------.....                                                                        --.
                                                                                                                                 --
                                                                                                                                 -_.
                                                                      --                                                        - ..-. . .
   ....--- _                 .                                                                                                         027
2021/6/11                                                                                        Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                  Page 28 of 223 PageID 11982
  We're building a better Seller Central. Experience it for yourself.                        Use new navigation



                                                                                                                       Vdaye | United States        English             Search


    Catalog     Inventory        Pricing      Orders    Advertising     Stores      Growth     Reports      Performance        Apps & Services        B2B




    Manage Orders                          Learn more Video tutorials
                                                                                                                                                  ASIN
                                                                                                                                                   ASIN          B08NVMVJ7V



               Your search date range starts from an archived date. For orders were placed before 1/1/2016, you can ﬁnd them in Archived order report



      Go
      Go back
         back to order
                 order list
                       list                                                                                             Ship-by
                                                                                                                         Ship-bydate
                                                                                                                                 date(ascending)
                                                                                                                                      (ascending)             15
                                                                                                                                                               Results per page: 15          Set Tab

      5 orders         Custom Date Range                                                                                  From:          1/1/19           To:          6/11/21              Custom
                                                                                                                                                                                             Date RaD



      Action on 0 selected:       Buy shipping         Print packing slip        Conﬁrm shipment


        Order date            Order details                                 Image      Product name                               Customer option                            Order Status


        7 months ago          112-0259679-8641063                                      Vdaye Santa Claus Christmas Tree           Standard                                   Shipped
        11/21/2020            Buyer name:                                              Decoration Pendant 2020 Naughty Santa Ship by date: Nov 23, 2020 to Nov 24,
        7:19 PM PST           reyna                                                    Christmas Decorations Creative Doll Gifts 2020
                              Fulﬁllment method: Seller                                for Party (Santa Claus A)                  Deliver by date: Dec 14, 2020 to Jan 6,
                              Sales channel: Amazon.com                                ASIN: B08NVMVJ7V                           2021
                                                                                       SKU: 2020WJH111918A
                                                                                       Quantity: 1
                                                                                       Item subtotal: US$49.90


        7 months ago          113-5810409-8731430                                      Vdaye Santa Claus Christmas Tree           Standard                                   Shipped
        11/22/2020            Buyer name:                                              Decoration Pendant 2020 Naughty Santa Ship by date: Nov 23, 2020 to Nov 24,
        4:48 AM PST           julie                                                    Christmas Decorations Creative Doll Gifts 2020
                              Fulﬁllment method: Seller                                for Party (Santa Claus A)                  Deliver by date: Dec 14, 2020 to Jan 6,
                              Sales channel: Amazon.com                                ASIN: B08NVMVJ7V                           2021
                                                                                       SKU: 2020WJH111918A
                                                                                       Quantity: 1
                                                                                       Item subtotal: US$49.90


        7 months ago          113-6853458-9166646                                      Vdaye Santa Claus Christmas Tree           Standard                                   Shipped
        11/22/2020            Buyer name:                                              Decoration Pendant 2020 Naughty Santa Ship by date: Nov 23, 2020 to Nov 24,
        9:58 AM PST           joel                                                     Christmas Decorations Creative Doll Gifts 2020
                              Fulﬁllment method: Seller                                for Party (Santa Claus A)                  Deliver by date: Dec 14, 2020 to Jan 6,
                              Sales channel: Amazon.com                                ASIN: B08NVMVJ7V                           2021
                                                                                       SKU: 2020WJH111918A
                                                                                       Quantity: 1
                                                                                       Item subtotal: US$49.90


        6 months ago          112-5923523-6646606                                      Vdaye Santa Claus Christmas Tree           Standard                                   Shipped
        11/26/2020            Buyer name:                                              Decoration Pendant 2020 Naughty Santa Ship by date: Nov 27, 2020 to Nov 30,
        3:53 PM PST           Angie                                                    Christmas Decorations Creative Doll Gifts 2020
                              Fulﬁllment method: Seller                                for Party (Santa Claus A)                  Deliver by date: Dec 17, 2020 to Jan 11,
                              Sales channel: Amazon.com                                ASIN: B08NVMVJ7V                           2021
                                                                                       SKU: 2020WJH111918A
                                                                                       Quantity: 1
                                                                                       Item subtotal: US$49.90


        3 months ago          113-6485810-4807459                                      Vdaye Santa Claus Christmas Tree           Standard                                   Shipped
        2/24/2021             Buyer name:                                              Decoration Pendant 2020 Naughty Santa Ship by date: Feb 25, 2021 to Feb 26,
        7:15 PM PST           John                                                     Christmas Decorations Creative Doll Gifts 2021
                              Fulﬁllment method: Seller                                for Party (Santa Claus A)                  Deliver by date: Mar 17, 2021 to Apr 7,
                              Sales channel: Amazon.com                                ASIN: B08NVMVJ7V                           2021
                                                                                       SKU: 2020WJH111918A
                                                                                       Quantity: 1
                                                                                       Item subtotal: US$4.99




                                                                                                ← Previous         1       Next →

                                                                                               Showing orders 1 - 5 of 5 total orders.




    Help      Program Policies        English                                                                                                                                    © 1999-2021, Am


    FEEDBACK
                                                                                                                                                                             028
https://sellercentral.amazon.com/orders-v3/search?shipByDate=all&page=1&date-range=1546272000000-1623427199000&q=B08NVMVJ7V&qt…                                                                  1/1
                     Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                  Page 29 of 223 PageID 11983




                                                                                          ...... ~ I__ ~'''''''')''I*'''',_~'''O''''                                                                      "~           ,
                              . "-I---,                    ..
,     c                                                     ~""."""'"   vm.                                                                                                                              1II '['1~ ' =
~u   ! _          IIC _      ... _     .......

                                                                                                                                             -_.--
                                                                                                                                                                   __ v   _   ...
    Manage Orders ...... _ _ ..."'...
    '5$'#5#' 1 orden
                                                   - ..........   ~-



     -- --
        --                                                                    - -,-                   - _-- -
                                                                                 .....,""---_.-""-'-..0                           _....-........ ..........
                                                                                                                                  .._..... _.............. . . .
                                                                                                                                                                                    -.-              ,.••-                 I
                          ---"'                                                                                                                                                     ""'"
                          "'_101'
                                                                                 -"'
                                                                                .,.. _............. ..... .............
                                                                                                                                                                                                    --
                                                                                                                                                                                                    _ _ 00
                                                                                            .                                                   "             ,'.."
                            _---
                          .....                  ...                             ..   ~WQ,.,.,...,.




                                                                                 --"...                                                                                                             --.
                                                                                                      -.-          """ -
                                                                                                                                                                                                 ..... .......       ...
    -
                                                                                                                                                                                                     ~           ~




          ..."   ... -            --                                                                                                                                                 •




-



                                                                                                                                                                                           029
6/11/2021                                                                                       Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                    Page 30 of 223 PageID 11984
  We're building a better Seller Central. Experience it for yourself.                        Use new navigation



                                                                                                             much MUCHYOU | United States             English               Search


    Catalog     Inventory        Pricing     Orders    Advertising    Stores        Growth     Reports       Performance         Apps & Services        B2B




    Manage Orders                          Learn more Video tutorials
                                                                                                                                                   ASIN
                                                                                                                                                    ASIN          B08N69CPQQ



               Your search date range starts from an archived date. For orders were placed before 1/1/2016, you can ﬁnd them in Archived order report


     Go
     Go back
        back to order list
                      list                                                                                                                   Order
                                                                                                                                              Orderdate
                                                                                                                                                   date (descending)
                                                                                                                                                        (descending)               100
                                                                                                                                                                                    100          Set
                                                                                                                                                                                                  SetTab
                                                                                                                                                                                                     Tab

      4 orders        Custom Date Range                                                                                                   From:        5/5/18               To:           6/11/21



      Action on 0 selected:          Buy shipping      Print packing slip      Conﬁrm shipment


       Order date            Order details                                  Image     Product name                                  Customer option                               Order Status


       3 months ago          114-6601655-0889826                                      Muchy Christmas Decor Ornaments               Standard                                      Shipped

       2/24/2021             Buyer name:                                              Naughty Naked Santa Christmas Tree            Ship by date: Mar 11, 2021 to Mar 17,
       10:49 PM PST          John                                                     Hanging Decoration Pendant Stocking           2021
                             Fulﬁllment method: Seller                                Cap Santa Ornament Naked Santa (A, 1          Deliver by date: Mar 18, 2021 to Mar 29,
                             Sales channel: Amazon.com                                pcs)                                          2021
                                                                                      ASIN: B08N69CPQQ
                                                                                      SKU: MuchyWHA201031081A
                                                                                      Quantity: 1
                                                                                      Item subtotal: $9.99


       7 months ago          113-7830330-7344222                                      Muchy Christmas Decor Ornaments               Standard                                      Shipped

       11/20/2020            Buyer name:                                              Naughty Naked Santa Christmas Tree            Ship by date: Nov 23, 2020 to Nov 24,
       3:17 AM PST           Michelle                                                 Hanging Decoration Pendant Stocking           2020
                             Fulﬁllment method: Seller                                Cap Santa Ornament Naked Santa (A, 1          Deliver by date: Dec 14, 2020 to Jan 6,
                             Sales channel: Amazon.com                                pcs)                                          2021
                                                                                      ASIN: B08N69CPQQ
                                                                                      SKU: MuchyWHA201031081A
                                                                                      Quantity: 1
                                                                                      Item subtotal: $9.99


       7 months ago          111-7570696-4468258                                      Muchy Christmas Decor Ornaments               Standard                                      Shipped

       11/18/2020            Buyer name:                                              Naughty Naked Santa Christmas Tree            Ship by date: Nov 19, 2020 to Nov 20,
       4:50 PM PST           Alice                                                    Hanging Decoration Pendant Stocking           2020
                             Fulﬁllment method: Seller                                Cap Santa Ornament Naked Santa (A, 1          Deliver by date: Dec 10, 2020 to Jan 4,
                             Sales channel: Amazon.com                                pcs)                                          2021
                                                                                      ASIN: B08N69CPQQ
                                                                                      SKU: MuchyWHA201031081A
                                                                                      Quantity: 1
                                                                                      Item subtotal: $9.99


       7 months ago          111-8834900-6177861                                      Muchy Christmas Decor Ornaments               Standard                                      Shipped

       11/17/2020            Buyer name:                                              Naughty Naked Santa Christmas Tree            Ship by date: Nov 18, 2020 to Nov 19,
       9:37 PM PST           juanita                                                  Hanging Decoration Pendant Stocking           2020
                             Fulﬁllment method: Seller                                Cap Santa Ornament Naked Santa (A, 1          Deliver by date: Dec 9, 2020 to Dec 31,
                             Sales channel: Amazon.com                                pcs)                                          2020
                                                                                      ASIN: B08N69CPQQ
                                                                                      SKU: MuchyWHA201031081A
                                                                                      Quantity: 4
                                                                                      Item subtotal: $9.99




                                                                                               ← Previous           1       Next →

                                                                                                Showing orders 1 - 4 of 4 total orders.




    Help      Program Policies         English                                                                                                                                       © 1999-2021, Am




    FEEDBACK
                                                                                                                                                                                  030
https://sellercentral.amazon.com/orders-v3/search?q=B08N69CPQQ&qt=asin&page=1&date-range=1525449600000-1623427199000&ref_=xx_s…                                                                     1/1
 Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                             Page 31 of 223 PageID 11985




                                                                                                       "- --
Manage Orders ...., _ _ _

il! .i!        ! "       o«lt r<
                                                                                     --_.----" . ..   _ ...-. .......


 ,-
 ,-........-
          ,      --
                 ---
                     ".........,,,....,
                                          i
                                            _ __....._-
                                          - ---_     _- --
                                                         ---...-... ............-. .
                                                .............   .....         ,.. .,.,,,
                                                                           -"",.""
                                                                                               =
                                                                                                           ---
                                                                                                           --
                                                                                                           --.
                                               -_- ,_._-        .. ....,
--- _.                                                                                                   ---".
                                                                                                         -- .. -




                                                                                                          031
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                                                           Page 32 of 223 PageID 11986



       BJl!!坚onselercemral      cm 吨       lnvertmy   P『icinq      Ord凹   Ad Prtising   坠町臼        Omw仙      ee阳，,s       e,rlo=ao,e   ,o,,&Se, ;,e,    s,s    '"""   d叫陈u11u,aedStatP<   Enc恼   ’   坠配h             Moa,o[s.o［�＂叩



       Manage Orders                                                                                                             <!!                                        E亟出 ,.,"<,
                                  Cmmo陀Videotuto 由，，                                                                                                                                r            1111
       1111!111111sorders L                     吨5 却                                                                                                                     K三豆a l_;<,巴±圣aB[_s.,坐些？才�




                                                                                                                                                                                                                             千
                                                                                                                                                                                                                             一
        ＇＂ ＇。n。nOselecled:   Buyshippi q       Printpa<kiogsl ip     ζ＂＇firm shi�m峭t




                                                                                                                                                                                                                             ～
                                                                                                     。
                                ea-
       因l month，画go                                                                                  LOPFChristma<�oratiorn.Omame"2020Christma，时副 Expedited
                                                                                          气益
        2/24/2021        II明『
                                                                                          量         ’由栩如dCreatNeChristma,Deco<ation',N呻问＂＇民间句＇＂＇切臼恒陆＂到川陆26 2021
                                                                                                    问�组Chfi                                       Oe旧＝b咿恤陆拍2n21 M町2飞 ＇＂＂    ”
                                                                                                    ,s刷刷＂＇HSIIXQ


                                                                                                     。
                                                                                                    S耻…＂＂00＇叫1107酬
                                                                                                     uan�ty'. 1
                                                                                                     ltem.ubtotal$7   ”
       Iii 7month，咽。                                                                                                                                                                                  E国         l      坐坐E                     :::J

                                                                                                                                                                                                                 L」旦旦旦L」

                                                                                                                                                                                                                 仁二王主些
                                                                                                                                                                                                                     一                          」
                                                                                                    ＇＇＂…107082B_WWQ1107AM
                                                                                                     Qu=teySt,ipped:2




                                                                                              J
                                                                                                     。
                                                                                                     LOPF(hktm，..�orat1oru.Omame"2Mr(hr副ma,P=d酣
                                                                                                    P可ali,edCreatNe(ho-ktma,Deco,at吼叫阿＂＇－＇坷甸
                                                                                          ,
                                                                                          :



                                                                                                     。
                                                                                                    S耻…107082叫1107酬
                                                                                                         ua.n�t)'S归ipprdc3



       国7month，咽。                                                                                    。LOPE(hristmaso...…0mamfflh2020Ch叫，叫t          h叫                                                E国         C     至
                                                                                                                                                                                                                       二 主豆豆
                                                                                                                                                                                                                           三3
                                                                                              美
                                                                                          ．．百
                                                                                                     阳onalizedCreati ,Ch恒＝＇＂＂叩＿＿， 呻tyS.ntaS<><k同Cap She的�＂•＇m币202rt0Nov17.2020
                                                                                                                                                                                                                 L」旦旦旦，，＿＿］

                                                                                                                                                                                                                 L」：旦坐」」




                                                                                          ，
                         ；：：�－�·－－�·＂
                         Sa!eschannet…m                                                             ＇＇＂…rn,oo…m刷
                                                                                                     。u川宜在1



                                                                                                                                                                                                                 [      旦旦旦旦
                                                                                                                                                                                                      liZII
       国7month,ago
                         ，�哩『namo,                                                                   ，回栩如dCream•Chr,StmasDeco<ation',N呻ty'iafitaSn.-问句Sheby臼.. ，＿丽2020toNov口约,0

                         ;::;
                                                                                                                                                                                                                 E三至亟豆豆2

                                                                                                                                                                                                                 L      」坐坐」                     →


                                                                                                     。
                                                                                                                                                                                                                                                         ］
                         '''"                                                                       S耻…1031081B_WWQ1107酬
                                                                                                       ，－•,y>
                                                                                                     ltem>Ubtotal$lg_90


       日7month，咽。        112-                                                                                                                                                                         E国         （      坐坐豆E                    :::J
                         包哼冒旧”

                         ;::;                                                                       NakedSant,ni                                                                                                 E三至亟豆豆Z

                                                                                                                                                                                                                 C二五�」




                                                                                          ，
                                                                                                    刷刷＂＇HSIIXQ
                         '''"                                                                       ＇＇＂……A叫平rn,=
                                                                                                     ＇＂川宜在1



       国7month，咽。        112-•                                                                                                                                                                        E国         ［      旦旦旦旦
                         II�『namo,                                                                  P目叫“Cream•Chr,StmasDeco<ation',N呻问＂＇＂问句Shebydat�：N町、32020toNov16. 2020
                                                                                                                                                                                                                 E三至亟豆豆Z

                         山                                                                                                                                                                                       L      」旦坐，＿＿＿＿＿］
                         '''"'
                                                                                                     。
                                                                                                    S耻…＂创1自川1107酬
                                                                                                     uan�ty 1
                                                                                                     ltem>Ubtotal$3�.90


       国7month，咽。                                                                                                                                                                                     E国         ζ三五豆豆豆
                                                                                                                                                                                                                      三3
                         包哼冒旧”
                                                                                                                                                                                                                 E三至亟豆豆l
                                                                                                    NakedS..nt,ni
                                                                                                                                                                                                                 c二    五�巳_J




                                                                                          ，
                         F叫                                                                         刷刷＂＇HSIIXQ
                         Sales,                                                                     ＇＇＂…＂＂00＂叫，rn,=
                                                                                                     ＇＂川宜在1



                                                                                                                                                                                                                 [      旦旦旦旦
                                                                                                                                                                                                      liZII
       国7month,ago
                         II�『namo,                                                                   ，回栩如dCream•Chr,StmasDeco<ation',N呻ty'iafitaSn.-问句Sheby臼时町、32020toN叫到,0
                                                                                                                                                                                                                 E三至亟豆豆2

                         山                                                                                                                                                                                       L      」坐坐」                     →


                                                                                                     。
                                                                                                                                                                                                                                                         ］




                                                                                          ’
                         '''"'                                                                      S耻…1031081B_WWQ1107酬
                                                                                                     uan�ty 1
                                                                                                     ltem>Ubtotal$lg_90


       日7month，咽。                                                                                                                                                                                     E国         （      坐坐豆E                    :::J
                         包哼冒旧”                                                                      P…alizedCreatNeChr,Stma,Dec·叩oo，，， 呻阴阳....问问＂＇句臼te：�ov 10 202r toNov 2,
                                                                                                                                                                                                                 E三至亟豆豆Z




                                                                                                                                                                                                      …，＿.，
                         F叫                                                                                                                                                                                      C二五�」
                         Sales,                                                                     ＇＇＂…m由四川1107酬
                                                                                                     。叫宜在1



       国7month, ago                                                                                                                                                                                   E国         ［      旦旦旦旦1

                                                                                          量          NakedSan组CH                                                                                                 E三至亟豆豆Z

                                                                                                     A主刷 B08M'2511XQ                                                                                             L      」旦坐，＿＿＿＿＿］


                                                                                                     。
                                                                                                    S耻…＂创1叫1107酬
                                                                                                        uan�t)'S阳ipprd： ’
                                                                                                     ltem>Ubtotal$3�.90


                                                                                               ．     。   L暇时tmasO�oratomOm•mfflh2020         （…        P时ant
                                                                                                     ’…alizedCreatNeChrktma,Dec·叩oo，，， 呻tyS.ntaStoc闷闷



                                                                                                    ＇＇＂…107082B_WWQ1107AM
                                                                                                     ＇＂叫勤时’



       园，month，画go                                                                                                                                                                                    回国                L__.坐些                       」
                                                                                                                                                                                                                                           些L
        11/8/2120        II町.『－－
                                                                                                                                                                                                                 」     旦旦旦些些                         一   ］
                         陆＂国                                                                         NakedSa t,(hd
                                                                                                                                                                                                                 E工豆豆豆二二1
                                                                                                    刷刷＂＇'258XQ




                                                                                          ’
                                                                                                    S耻…＂＂00＇叫1107AM
                                                                                                     Quan�t)IS阳ipprd：’
                                                                                                    ltem.ubtotal$3�.90



                                                                                                     PenonalizedCreatNeChr,Stma,Dec·叫＿， ＿ ， 呻归＂ ＇＂问问



                                                                                                    ＇＇＂…1031081B_WWQ1107AM
                                                                                                     ＇＂叫勤时’



       园，month，画go                                                                                                                                                                                    E国         ［      些哩！

                                                                                          量          NakedSant,(hd                                                                                               」旦旦些生」

                                                                                                    刷刷＂＇'258XQ                                                                                                   E二王豆至王
                                                                                                                                                                                                                     三                           1


                                                                                                     。
                                                                                          ’
                                                                                                    S耻…＂创1叫1107酬
                                                                                                       uan�ty 1



       国7month，�go                                                                                                                                                                                    E国         仁三豆豆豆豆
                                                                                                                                                                                                                      三                         1
                                                                                                     P=alizedCreatNe抽血k叫＿，＿， 呻归＂＇＂问Cap She的时阳，＇＂＇＂＇＂阳1吼＇＂
                                                                                                                                                                                                                 L     」些旦些些



                                                                                                    ＇＇＂…1031081B_WWQ1107AM
                                                                                                                                                                                                                 c    二豆旦坐
                                                                                                                                                                                                                                 ，＿＿＿＿＿］
                                                                                                                                                                                                                                           _J




                                                                                                     ＇＂叫勤时’




                                                                                          量          ’回栩如dCream•Chr,StmasDeco<ation',N呻ty'iafitaSn.-坷甸
                                                                                                     NakedSa组CH
                                                                                                     A�刷 B08M'2511XQ


                                                                                                     。
                                                                                                    S耻…＂＂00＇叫1107酬
                                                                                                        uan�t)iS阳ipprd：’
                                                                                                     ltem>Ubtotal$3g_90


       国7month，咽。                                                                                                                                                                                     E国         （      坐坐豆E                    :::J


                                                                                                    NakedSant,ni                                                                                                 E三至亟豆豆Z

                                                                                                                                                                                                                 C二五�」




                                                                                          ，
                                                                                                    刷刷＂＇HSIIXQ
                                                                                                    ＇＇＂……A叫平rn,=
                                                                                                     ＇＂川宜在1



       园，month，画go                                                                                                                                                                                    1!1111!1
                                                                                                                                                                                                                                                             032
                                                                                                    P目叫“Cream•Chr,StmasDeco<ation',N呻问＂＇＂坷甸




                                                                                          气益
                                                                                                     。   LOPFChfistm� 』oratiomOmame"2020 O,r…时副
                                                                                          �         P目叫“CreatNe(hr,StmasDeco<ation民 N呻问＂＇＂＇坷甸
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                 Page 33 of 223 PageID 11987




                                      UNITED STATES DISTRICT COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION

   THE NAUGHTYS lJ.C                                            )
                                                                )
                                                Plaintiff,      )
                                                                )
                                                                ) Case No. 4:21-cv-00492
                                                v.              )
                                                               ) Judge Reed       c:. O'Connor
                                                               )
   DOES 1-580                                                  )
                                                               )
                                                Defendants.    )

                                                 Declaration ofWII Rang

   1, Wu Rung, of the Cit)' of Shenzhen, China, dcclare as follows:

   1.   1 am over eighteen (18) years of age. 1 have never been convicted of a felony or any

        criminal offense involving moral turpitude, and I atn fully COlnpetent to testify to the

        matters stated herein. I have personal knowledge of every statement tnade in this

        Declaration and such statements arc true and correct.

   2.   I am a manager supervising the opera dOllS of the following Amazon stores: Dcbouor and

        S5E5X (the "Stores").

   3. I ha\'e access and control of the Stores.

   4.   ]   C0 l1f11"111   that all sales of the acclised products in this case have ceased, and the product was

        permanently removed from the Stores on April 14,202 1. Attached Ul Exhibit A is evidence

        that the accused product and the relevant listing arc         110   longer available in the Stores.

   5. I\fter a diligent search of sale record and to the best of Illy knowledge, the Stores sold 3S

        items of th e accused products for $375.88, lllld the last sale occurred on February 25, 202 1.

        Attachcd in Exhibit B is a col11plete sale record oftJle accused product.

   6. The asset restrain ing order has prevented me from withdrawing                 3 11)'   funds   [1'0111   the




                                                                                                                      033
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                        Page 34 of 223 PageID 11988




        restrained accounts, including any future income, no matter whether they nre related to the

        sale o f accused produc ts, and caused damages to my business . The damages increase each

        day that I mH prevented frOtH accessing futlds needed to operate the business.

    7. !fthe asset restraint is lifted, I will keep operating the Stores as no rmal and not act to close

        the Stores. The Stores were opened in November 24, 20n at the earliest, and has been in

        continuous operation . T he   \\~thdrawal   of funds from the accounts will be limited to the

        extent that is necessa ry to operate the Stores business as normal.

    8. J have never threatened o r planned to drain assets from the Stores.

   I declare under penalty of pcrjlll}' under the laws o f the U nited States of America that the

   foregoing is true and correct.

   Executed tlus June 12,202 1 in Shenzhen, China.




                                                                      \VU Ro ng




                                                                                                             2



                                                                                                           034
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 35 of 223 PageID 11989




                          Exhibit A




                                                                          035
6/10/2021                                                                                           Manage Inventory
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                      Page 36 of 223 PageID 11990
                                                                                 Debouor | United States         English           Search                             Messages Help Settings


    Catalog          Inventory      Pricing       Orders         Advertising     Stores    Growth      Reports        Performance       Apps & Services         B2B


   Listing Tools:             All Inventory            Suppressed and Inactive Products (333)               Listing Quality Dashboard   NEW          Manage Pricing           Price Alerts (1)

   FBA Inventory Tools:                    FBA Inventory           Inventory Dashboard           Shipping Queue


   Manage Inventory Learn more                                         Take the tour                        Add a Variation     Add a product            Preferences: 10 columns hidden         NEW



   Action
    Actiononon
             selected
               0 selected                      naughty santa                    Search
                                                                                Submit       0 product(s)



     Filters:

           Status:      All       Active       Inactive     Incomplete         Listing Removed       Fulﬁlled By:      All    Amazon          Merchant

           Search:      Title/Keyword          SKU        ASIN       UPC, EAN      FNSKU         Additional
                                                                                                  Additionalﬁlters
                                                                                                              ﬁlters


            Status        Image        SKU       Product Name            Date        Available    Estimated   Price   Business    Lowest    Buy Box             Buy Box
                                                                                                                                                                                  Save all
                                       Condition ASIN                    Created                     fee per        +    Price      Price      Price            Eligible
                                                                                                   unit sold Shipping        + + Shipping + Shipping
                                                                         Status                                       Shipping
                                                                         Changed
                                                                         Date

                                       You currently have no listings that meet this criteria. Use the ﬁlters below the search bar to view more of your listings.



                                                                                                                                                                      250
                                                                                                                                                                       250results perper
                                                                                                                                                                            results   page
                                                                                                                                                                                         page

    Help        Program Policies             English                                                                                          © 1999-2021, Amazon.com, Inc. or its aﬃliates




     FEEDBACK
                                                                                                                                                                                036
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                                   1/1
2021/6/10                                                                                                Manage Inventory
        Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                            Page 37 of 223 PageID 11991
                                                        S5E5X | United States               Search                                                                                        EN


  Listing Tools:            All Inventory             Suppressed and Inactive Products (982)               Listing Quality Dashboard NEW             Manage Pricing

  FBA Inventory Tools:                   FBA Inventory          Inventory Dashboard              Shipping Queue


  Manage Inventory Learn more                                        Take the tour                                  Add a Variation       Add a product         Preferences: 9 columns hidden     NEW



   Action
    Actiononon
             selected
               0 selected                     naughty santa                  Search         0 product(s)



     Filters:

         Status:      All       Active       Inactive      Incomplete       Listing Removed          Fulﬁlled By:      All    Amazon        Merchant

         Search:      Title/Keyword           SKU        ASIN     UPC, EAN        FNSKU          Additional
                                                                                                  Additionalﬁlters
                                                                                                              ﬁlters


           Status       Image        SKU       Product Name             Date       Available     Estimated   Price      Lowest Sales   Buy Box              Buy Box UPC/EAN
                                                                                                                                                                                       Save all
                                     Condition ASIN                     Created                     fee per        +      Price Rank      Price             Eligible
                                                                                                  unit sold Shipping + Shipping      + Shipping
                                                                        Status
                                                                        Changed
                                                                        Date

                                            You currently have no listings that meet this criteria. Use the ﬁlters below the search bar to view more of your listings.



                                                                                                                                                                           250
                                                                                                                                                                            250results perper
                                                                                                                                                                                 results   page
                                                                                                                                                                                              page

    Help        Program Policies            English                                                                                                 © 1999-2021, Amazon.com, Inc. or its aﬃliates




    FEEDBACK
                                                                                                                                                                                    037
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_foot_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnId…                                                                    1/1
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 38 of 223 PageID 11992




                          Exhibit B




                                                                          038
6/10/2021                                                                                        Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                   Page 39 of 223 PageID 11993
                                                                                                                   Debouor | United States         English            Search


    Catalog    Inventory       Pricing        Orders   Advertising      Stores      Growth     Reports        Performance      Apps & Services      B2B




    Manage Orders                         Learn more Video tutorials
                                                                                                                                       Product
                                                                                                                                        Productname
                                                                                                                                                name           naughty santa


      Go
      Go back
         back to order
                 order list
                       list                                                                                                 Status
                                                                                                                             Status(descending)
                                                                                                                                    (descending)         100
                                                                                                                                                          Results per page: 100            Set Tab

      29 orders        Custom Date Range                                                                                From:          6/8/20            To:        6/10/21               Custom
                                                                                                                                                                                           Date RaD



      Action on 0 selected:      Buy shipping          Print packing slip        Conﬁrm shipment


        Order date            Order details                                 Image      Product name                             Customer option                            Order Status


        3 months ago          113-4015745-6229013                                      2020 Naughty Santa Christmas             Standard                                   Shipped
        2/24/2021             Buyer name:                                              Ornament Stocking Cap Santa Ornament Ship by date: Feb 25, 2021 to Feb 26,
        6:33 PM PST           John                                                     Naked Santa,Xmas Tree                    2021
                              Fulﬁllment method: Seller                                Decoration,Stylish Pendant,for Indoor    Deliver by date: Mar 4, 2021 to Mar 10,
                              Sales channel: Amazon.com                                Home Desk Decor Hanging                  2021
                                                                                       ASIN: B08MVYTZWQ
                                                                                       SKU: cwj1106WHA201031082
                                                                                       Quantity: 1
                                                                                       Item subtotal: $10.99


        4 months ago          114-5585898-2515468                                      2020 Naughty Santa Christmas             Standard                                   Shipped
        2/17/2021             Buyer name:                                              Ornament Stocking Cap Santa Ornament Ship by date: Feb 18, 2021 to Feb 19,
        5:38 AM PST           catherine                                                Naked Santa,Xmas Tree                    2021
                              Fulﬁllment method: Seller                                Decoration,Stylish Pendant,for Indoor    Deliver by date: Feb 25, 2021 to Mar 3,
                              Sales channel: Amazon.com                                Home Desk Decor Hanging                  2021
                                                                                       ASIN: B08MVYTZWQ
                                                                                       SKU: cwj1106WHA201031082
                                                                                       Quantity: 1
                                                                                       Item subtotal: $10.99


        6 months ago          111-4995388-4219435                                      2020 Naughty Santa Christmas             Standard                                   Shipped
        12/22/2020            Buyer name:                                              Ornament Stocking Cap Santa Ornament Ship by date: Dec 23, 2020 to Dec 24,
        11:32 AM PST          Mohammad                                                 Naked Santa,Xmas Tree                    2020
                              Fulﬁllment method: Seller                                Decoration,Stylish Pendant,for Indoor    Deliver by date: Dec 31, 2020 to Jan 7,
                              Sales channel: Amazon.com                                Home Desk Decor Hanging                  2021
                                                                                       ASIN: B08MVYTZWQ
                                                                                       SKU: cwj1106WHA201031082
                                                                                       Quantity: 1
                                                                                       Item subtotal: $10.99


        6 months ago          113-3242269-0518641                                      2020 Naughty Santa Christmas             Expedited                                  Shipped
        12/14/2020            Buyer name:                                              Ornament Stocking Cap Santa Ornament Ship by date: Dec 15, 2020 to Dec 16,
        6:02 PM PST           samantha                                                 Naked Santa,Xmas Tree                    2020
                              Fulﬁllment method: Seller                                Decoration,Stylish Pendant,for Indoor    Deliver by date: Dec 18, 2020 to Dec 23,
                              Sales channel: Amazon.com                                Home Desk Decor Hanging                  2020
                                                                                       ASIN: B08MVYTZWQ
                                                                                       SKU: cwj1106WHA201031082
                                                                                       Quantity: 1
                                                                                       Item subtotal: $10.99


        6 months ago          114-2945385-6365048                                      2020 Naughty Santa Christmas             Standard                                   Shipped
        12/13/2020            Buyer name:                                              Ornament Stocking Cap Santa Ornament Ship by date: Dec 14, 2020 to Dec 15,          Refund applied (1)
        9:59 PM PST           Justine                                                  Naked Santa,Xmas Tree                    2020
                              Fulﬁllment method: Seller                                Decoration,Stylish Pendant,for Indoor    Deliver by date: Dec 21, 2020 to Dec 28,
                              Sales channel: Amazon.com                                Home Desk Decor Hanging                  2020
                                                                                       ASIN: B08MW4M41K
                                                                                       SKU: CWJ1106WHA201102082A
                                                                                       Quantity: 1
                                                                                       Item subtotal: $6.89


        6 months ago          112-5213601-3666641                                      2020 Naughty Santa Christmas             Standard                                   Shipped
        12/13/2020            Buyer name:                                              Ornament Stocking Cap Santa Ornament Ship by date: Dec 14, 2020 to Dec 15,
        3:14 PM PST           amy                                                      Naked Santa,Xmas Tree                    2020
                              Fulﬁllment method: Seller                                Decoration,Stylish Pendant,for Indoor    Deliver by date: Dec 21, 2020 to Dec 28,
                              Sales channel: Amazon.com                                Home Desk Decor Hanging                  2020
                                                                                       ASIN: B08MVYTZWQ
                                                                                       SKU: cwj1106WHA201031082
                                                                                       Quantity: 1
                                                                                       Item subtotal: $10.99



    FEEDBACK
                                                                                                                                                                           039
https://sellercentral.amazon.com/orders-v3/search?_encoding=UTF8&sort=status_desc&shipByDate=all&communicationDeliveryId=4af1d6e5-61…                                                           1/5
6/10/2021                                                                Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                         Page 40 of 223 PageID 11994
       Order date      Order details                   Image   Product name                            Customer option                            Order Status

       6 months ago    112-7445521-3593823                     2020 Naughty Santa Christmas            Standard                                   Shipped
       12/12/2020      Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Dec 14, 2020 to Dec 15,
       9:19 AM PST     Chris                                   Naked Santa,Xmas Tree                   2020
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   Deliver by date: Dec 21, 2020 to Dec 28,
                       Sales channel: Amazon.com               Home Desk Decor Hanging                 2020
                                                               ASIN: B08MVYTZWQ
                                                               SKU: cwj1106WHA201031082
                                                               Quantity: 1
                                                               Item subtotal: $10.99


       6 months ago    114-9584472-7985852                     2020 Naughty Santa Christmas            Standard                                   Shipped
       12/11/2020      Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Dec 14, 2020 to Dec 15,
       11:41 PM PST    Margaret                                Naked Santa,Xmas Tree                   2020
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   Deliver by date: Dec 21, 2020 to Dec 28,
                       Sales channel: Amazon.com               Home Desk Decor Hanging                 2020
                                                               ASIN: B08MVYTZWQ
                                                               SKU: cwj1106WHA201031082
                                                               Quantity: 1
                                                               Item subtotal: $10.99


       6 months ago    113-2505915-3685010                     2020 Naughty Santa Christmas            Standard                                   Shipped
       12/7/2020       Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Dec 8, 2020 to Dec 9, 2020
       5:47 PM PST     melisse                                 Naked Santa,Xmas Tree                   Deliver by date: Dec 15, 2020 to Dec 21,
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   2020
                       Sales channel: Amazon.com               Home Desk Decor Hanging
                                                               ASIN: B08MVYTZWQ
                                                               SKU: cwj1106WHA201031082
                                                               Quantity: 1
                                                               Item subtotal: $10.99


       6 months ago    113-5183459-0593030                     2020 Naughty Santa Christmas            Standard                                   Shipped
       12/7/2020       Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Dec 8, 2020 to Dec 9, 2020
       4:18 PM PST     Sharon                                  Naked Santa,Xmas Tree                   Deliver by date: Dec 15, 2020 to Dec 21,
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   2020
                       Sales channel: Amazon.com               Home Desk Decor Hanging
                                                               ASIN: B08MVYTZWQ
                                                               SKU: cwj1106WHA201031082
                                                               Quantity Shipped: 1
                                                               Item subtotal: $10.99


                                                               2020 Naughty Santa Christmas
                                                               Ornament Stocking Cap Santa Ornament
                                                               Naked Santa,Xmas Tree
                                                               Decoration,Stylish Pendant,for Indoor
                                                               Home Desk Decor Hanging
                                                               ASIN: B08MVYDQ72
                                                               SKU: CWJ1106WHA201102083
                                                               Quantity Shipped: 1
                                                               Item subtotal: $10.99


       6 months ago    112-7763272-3992261                     2020 Naughty Santa Christmas            Standard                                   Shipped
       11/30/2020      Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Dec 1, 2020 to Dec 2, 2020
       2:16 PM PST     Peter                                   Naked Santa,Xmas Tree                   Deliver by date: Dec 21, 2020 to Jan 13,
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   2021
                       Sales channel: Amazon.com               Home Desk Decor Hanging
                                                               ASIN: B08MVYTZWQ
                                                               SKU: cwj1106WHA201031082
                                                               Quantity: 1
                                                               Item subtotal: $10.99


       6 months ago    112-4253973-7421011                     2020 Naughty Santa Christmas            Standard                                   Shipped
       11/25/2020      Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Nov 27, 2020 to Nov 30,
       11:25 PM PST    robert                                  Naked Santa,Xmas Tree                   2020
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   Deliver by date: Dec 17, 2020 to Jan 11,
                       Sales channel: Amazon.com               Home Desk Decor Hanging                 2021
                                                               ASIN: B08MVYTZWQ
                                                               SKU: cwj1106WHA201031082
                                                               Quantity: 1
                                                               Item subtotal: $10.99




    FEEDBACK
                                                                                                                                                  040
https://sellercentral.amazon.com/orders-v3/search?_encoding=UTF8&sort=status_desc&shipByDate=all&communicationDeliveryId=4af1d6e5-61…                            2/5
6/10/2021                                                                Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                         Page 41 of 223 PageID 11995
       Order date      Order details                   Image   Product name                            Customer option                           Order Status

       7 months ago    114-8739188-4889830                     2020 Naughty Santa Christmas            Standard                                  Shipped
       11/20/2020      Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Nov 23, 2020 to Nov 24,
       12:26 PM PST    Robin                                   Naked Santa,Xmas Tree                   2020
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   Deliver by date: Dec 14, 2020 to Jan 6,
                       Sales channel: Amazon.com               Home Desk Decor Hanging                 2021
                                                               ASIN: B08MVYDQ72
                                                               SKU: CWJ1106WHA201102083
                                                               Quantity: 1
                                                               Item subtotal: $10.99


       7 months ago    111-0388329-8266618                     2020 Naughty Santa Christmas            Standard                                  Shipped
       11/20/2020      Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Nov 23, 2020 to Nov 24,
       8:04 AM PST     Christina                               Naked Santa,Xmas Tree                   2020
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   Deliver by date: Dec 14, 2020 to Jan 6,
                       Sales channel: Amazon.com               Home Desk Decor Hanging                 2021
                                                               ASIN: B08MVYDQ72
                                                               SKU: CWJ1106WHA201102083
                                                               Quantity: 1
                                                               Item subtotal: $10.99


       7 months ago    113-9026339-6738626                     2020 Naughty Santa Christmas            Standard                                  Shipped
       11/19/2020      Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Nov 20, 2020 to Nov 23,
       3:10 PM PST     Lisa                                    Naked Santa,Xmas Tree                   2020
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   Deliver by date: Dec 11, 2020 to Jan 5,
                       Sales channel: Amazon.com               Home Desk Decor Hanging                 2021
                                                               ASIN: B08MVYDQ72
                                                               SKU: CWJ1106WHA201102083
                                                               Quantity: 1
                                                               Item subtotal: $10.99


       7 months ago    113-5106848-3566664                     2020 Naughty Santa Christmas            Standard                                  Shipped
       11/17/2020      Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Nov 18, 2020 to Nov 19,
       8:49 AM PST     Ashley                                  Naked Santa,Xmas Tree                   2020
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   Deliver by date: Dec 9, 2020 to Dec 31,
                       Sales channel: Amazon.com               Home Desk Decor Hanging                 2020
                                                               ASIN: B08MVYTZWQ
                                                               SKU: cwj1106WHA201031082
                                                               Quantity: 1
                                                               Item subtotal: $10.99


       7 months ago    114-6904813-4197034                     2020 Naughty Santa Christmas            Standard                                  Shipped
       11/15/2020      Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Nov 16, 2020 to Nov 17,
       5:47 AM PST     Brian                                   Naked Santa,Xmas Tree                   2020
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   Deliver by date: Dec 7, 2020 to Dec 29,
                       Sales channel: Amazon.com               Home Desk Decor Hanging                 2020
                                                               ASIN: B08MVYTZWQ
                                                               SKU: cwj1106WHA201031082
                                                               Quantity: 1
                                                               Item subtotal: $9.99


       7 months ago    112-7243052-3669826                     2020 Naughty Santa Christmas            Standard                                  Shipped
       11/14/2020      Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Nov 16, 2020 to Nov 17,
       4:50 PM PST     Megan                                   Naked Santa,Xmas Tree                   2020
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   Deliver by date: Dec 7, 2020 to Dec 29,
                       Sales channel: Amazon.com               Home Desk Decor Hanging                 2020
                                                               ASIN: B08MVYTZWQ
                                                               SKU: cwj1106WHA201031082
                                                               Quantity: 1
                                                               Item subtotal: $9.99


       7 months ago    114-9232721-1863432                     2020 Naughty Santa Christmas            Standard                                  Shipped
       11/9/2020       Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Nov 10, 2020 to Nov 12,
       2:45 PM PST     Robert                                  Naked Santa,Xmas Tree                   2020
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   Deliver by date: Dec 2, 2020 to Dec 23,
                       Sales channel: Amazon.com               Home Desk Decor Hanging                 2020
                                                               ASIN: B08MVYTZWQ
                                                               SKU: cwj1106WHA201031082
                                                               Quantity: 1
                                                               Item subtotal: $9.99




    FEEDBACK
                                                                                                                                                 041
https://sellercentral.amazon.com/orders-v3/search?_encoding=UTF8&sort=status_desc&shipByDate=all&communicationDeliveryId=4af1d6e5-61…                           3/5
6/10/2021                                                                Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                          Page 42 of 223 PageID 11996
       Order date      Order details                   Image   Product name                            Customer option                           Order Status

       7 months ago    113-2910035-2555439                     2020 Naughty Santa Christmas            Standard                                  Shipped
       11/9/2020       Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Nov 10, 2020 to Nov 12,        Refund applied (1)
       12:05 PM PST    Schuyler                                Naked Santa,Xmas Tree                   2020
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   Deliver by date: Dec 2, 2020 to Dec 23,
                       Sales channel: Amazon.com               Home Desk Decor Hanging                 2020
                                                               ASIN: B08MVYDQ72
                                                               SKU: CWJ1106WHA201102083
                                                               Quantity: 1
                                                               Item subtotal: $10.99


       7 months ago    114-0456327-2337824                     2020 Naughty Santa Christmas            Standard                                  Shipped
       11/9/2020       Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Nov 10, 2020 to Nov 12,
       10:38 AM PST    james                                   Naked Santa,Xmas Tree                   2020
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   Deliver by date: Dec 2, 2020 to Dec 23,
                       Sales channel: Amazon.com               Home Desk Decor Hanging                 2020
                                                               ASIN: B08MVQYS4X
                                                               SKU: CWJ1106WHA201031081A
                                                               Quantity: 1
                                                               Item subtotal: $6.99


       7 months ago    112-0393173-3473015                     2020 Naughty Santa Christmas            Standard                                  Shipped
       11/9/2020       Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Nov 10, 2020 to Nov 12,
       6:41 AM PST     David                                   Naked Santa,Xmas Tree                   2020
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   Deliver by date: Dec 2, 2020 to Dec 23,
                       Sales channel: Amazon.com               Home Desk Decor Hanging                 2020
                                                               ASIN: B08MVYTZWQ
                                                               SKU: cwj1106WHA201031082
                                                               Quantity: 1
                                                               Item subtotal: $9.99


       7 months ago    113-4087217-1507423                     2020 Naughty Santa Christmas            Standard                                  Shipped
       11/8/2020       Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Nov 9, 2020 to Nov 10,
       11:47 PM PST    Ashley                                  Naked Santa,Xmas Tree                   2020
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   Deliver by date: Dec 1, 2020 to Dec 22,
                       Sales channel: Amazon.com               Home Desk Decor Hanging                 2020
                                                               ASIN: B08MVS3DBS
                                                               SKU: CWJ1106WHA201031081B
                                                               Quantity: 1
                                                               Item subtotal: $6.99


       7 months ago    113-0758962-9931425                     2020 Naughty Santa Christmas            Standard                                  Shipped
       11/8/2020       Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Nov 9, 2020 to Nov 10,
       7:50 PM PST     Anna                                    Naked Santa,Xmas Tree                   2020
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   Deliver by date: Dec 1, 2020 to Dec 22,
                       Sales channel: Amazon.com               Home Desk Decor Hanging                 2020
                                                               ASIN: B08MVYTZWQ
                                                               SKU: cwj1106WHA201031082
                                                               Quantity: 1
                                                               Item subtotal: $9.99


       7 months ago    114-8352937-3782624                     2020 Naughty Santa Christmas            Standard                                  Shipped
       11/6/2020       Buyer name:                             Ornament Stocking Cap Santa Ornament Ship by date: Nov 9, 2020 to Nov 10,         Refund applied (1)
       9:37 PM PST     Rebecca                                 Naked Santa,Xmas Tree                   2020
                       Fulﬁllment method: Seller               Decoration,Stylish Pendant,for Indoor   Deliver by date: Dec 1, 2020 to Dec 22,
                       Sales channel: Amazon.com               Home Desk Decor Hanging                 2020
                                                               ASIN: B08MVYDQ72
                                                               SKU: CWJ1106WHA201102083
                                                               Quantity: 1
                                                               Item subtotal: $9.99


       6 months ago    112-6099524-5297827                     2020 Naughty Santa Christmas                                                      Canceled
       12/12/2020      Fulﬁllment method: Seller               Ornament Stocking Cap Santa Ornament
       7:42 AM PST     Sales channel: Amazon.com               Naked Santa,Xmas Tree
                                                               Decoration,Stylish Pendant,for Indoor
                                                               Home Desk Decor Hanging Decoration
                                                               Gifts for Family Friend (C(2 PC))
                                                               ASIN: B08MVYTZWQ
                                                               SKU: cwj1106WHA201031082
                                                               Item subtotal: $10.99




    FEEDBACK
                                                                                                                                                 042
https://sellercentral.amazon.com/orders-v3/search?_encoding=UTF8&sort=status_desc&shipByDate=all&communicationDeliveryId=4af1d6e5-61…                                 4/5
6/10/2021                                                                Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                             Page 43 of 223 PageID 11997
       Order date         Order details                Image   Product name                                 Customer option   Order Status

       6 months ago       112-0647042-9724242                  2020 Naughty Santa Christmas                                   Canceled
       12/5/2020          Fulﬁllment method: Seller            Ornament Stocking Cap Santa Ornament
       9:09 PM PST        Sales channel: Amazon.com            Naked Santa,Xmas Tree
                                                               Decoration,Stylish Pendant,for Indoor
                                                               Home Desk Decor Hanging Decoration
                                                               Gifts for Family Friend (C(2 PC))
                                                               ASIN: B08MVYTZWQ
                                                               SKU: cwj1106WHA201031082
                                                               Item subtotal: $10.99


       6 months ago       111-4655196-5386666                  2020 Naughty Santa Christmas                                   Canceled
       12/3/2020          Fulﬁllment method: Seller            Ornament Stocking Cap Santa Ornament
       1:32 PM PST        Sales channel: Amazon.com            Naked Santa,Xmas Tree
                                                               Decoration,Stylish Pendant,for Indoor
                                                               Home Desk Decor Hanging Decoration
                                                               Gifts for Family Friend (C(2 PC))
                                                               ASIN: B08MVYTZWQ
                                                               SKU: cwj1106WHA201031082
                                                               Item subtotal: $10.99


       7 months ago       111-7176162-2949032                  2020 Naughty Santa Christmas                                   Canceled
       11/13/2020         Fulﬁllment method: Seller            Ornament Stocking Cap Santa Ornament
       9:41 PM PST        Sales channel: Amazon.com            Naked Santa,Xmas Tree
                                                               Decoration,Stylish Pendant,for Indoor
                                                               Home Desk Decor Hanging Decoration
                                                               Gifts for Family Friend (C(2 PC))
                                                               ASIN: B08MVYTZWQ
                                                               SKU: cwj1106WHA201031082
                                                               Item subtotal: $9.99




                                                                         ← Previous          1       Next →

                                                                        Showing orders 1 - 29 of 29 total orders.




    Help    Program Policies     English                                                                                         © 1999-2021, Am




    FEEDBACK
                                                                                                                              043
https://sellercentral.amazon.com/orders-v3/search?_encoding=UTF8&sort=status_desc&shipByDate=all&communicationDeliveryId=4af1d6e5-61…        5/5
2021/6/10                                                                                     Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                 Page 44 of 223 PageID 11998
                                                S5E5X | United States             Search




    Manage Orders                        Learn more Video tutorials
                                                                                                                                     Product
                                                                                                                                      Productname
                                                                                                                                              name          naughty santa



               Your search date range starts from an archived date. For orders were placed before 1/1/2016, you can ﬁnd them in Archived order report



      Go back to order list                                                                                                Status
                                                                                                                            Status(descending)
                                                                                                                                   (descending)         50
                                                                                                                                                         Results per page: 50             Set Tab

     14 orders         Custom Date Range                                                                              From:          11/24/17         To:         6/10/21                Custom
                                                                                                                                                                                          Date RaD



      Action on 0 selected:      Buy shipping        Print packing slip     Conﬁrm shipment


        Order date            Order details                               Image     Product name                              Customer option                             Order Status


        3 months ago          113-7311310-3533002                                   S5E5X 2020 Christmas Ornament -           Standard                                    Shipped
        2/24/2021             Buyer name:                                           Naughty Santa Claus and Mrs. Claus -      Ship by date: Mar 1, 2021 to Mar 2, 2021
        8:09 PM PST           John                                                  Funny Naked Santa - 2x0.5in (A)           Deliver by date: Mar 19, 2021 to Apr 9,
                              Fulﬁllment method: Seller                             ASIN: B08MPP7YT2                          2021
                              Sales channel: Amazon.com                             SKU: QZQWHA201031081A
                                                                                    Quantity: 1
                                                                                    Item subtotal: US$3.98


        4 months ago          702-8515642-3808242                                   S5E5X 2020 Christmas Ornament -           Standard                                    Shipped
        1/25/2021             Buyer name:                                           Naughty Santa Claus and Mrs. Claus        Ship by date: Jan 26, 2021 to Jan 27,
        5:17 PM PST           Kim                                                   Wearing a Face Mask - Funny               2021
                              Fulﬁllment method: Seller                             Naked_Santa - 2x0.5in (B)                 Deliver by date: Feb 16, 2021 to Mar 9,
                              Sales channel: Amazon.ca                              ASIN: B08MPPBVD4                          2021
                                                                                    SKU: QZQWHA201102082B
                                                                                    Quantity: 1
                                                                                    Item subtotal: CA$0.99


        5 months ago          702-9723011-6529025                                   S5E5X 2020 Christmas Ornament -           Standard                                    Shipped
        1/7/2021              Buyer name:                                           Naughty Santa Claus and Mrs. Claus        Ship by date: Jan 8, 2021 to Jan 11, 2021
        4:54 AM PST           Ilene                                                 Wearing a Face Mask - Funny               Deliver by date: Jan 28, 2021 to Feb 19,
                              Fulﬁllment method: Seller                             Naked_Santa - 2x0.5in (B)                 2021
                              Sales channel: Amazon.ca                              ASIN: B08MPPBVD4
                                                                                    SKU: QZQWHA201102082B
                                                                                    Quantity: 1
                                                                                    Item subtotal: CA$0.01


        5 months ago          702-2394583-1169032                                   S5E5X 2020 Christmas Ornament -           Standard                                    Shipped
        12/30/2020            Buyer name:                                           Naughty Santa Claus and Mrs. Claus        Ship by date: Dec 31, 2020 to Jan 4, 2021
        5:59 PM PST           versramonil                                           Wearing a Face Mask - Funny               Deliver by date: Jan 21, 2021 to Feb 11,
                              Fulﬁllment method: Seller                             Naked_Santa - 2x0.5in (B)                 2021
                              Sales channel: Amazon.ca                              ASIN: B08MPPBVD4
                                                                                    SKU: QZQWHA201102082B
                                                                                    Quantity: 1
                                                                                    Item subtotal: CA$0.01


        5 months ago          701-7354989-8225815                                   S5E5X 2020 Christmas Ornament -           Standard                                    Shipped
        12/26/2020            Buyer name:                                           Naughty Santa Claus and Mrs. Claus        Ship by date: Dec 28, 2020 to Dec 29,
        7:29 AM PST           scott                                                 Wearing a Face Mask - Funny               2020
                              Fulﬁllment method: Seller                             Naked_Santa - 2x0.5in (B)                 Deliver by date: Jan 18, 2021 to Feb 8,
                              Sales channel: Amazon.ca                              ASIN: B08MPPBVD4                          2021
                                                                                    SKU: QZQWHA201102082B
                                                                                    Quantity: 1
                                                                                    Item subtotal: CA$0.01


        6 months ago          702-3949446-2385801                                   S5E5X 2020 Christmas Ornament -           Standard                                    Shipped
        12/19/2020            Buyer name:                                           Naughty Santa Claus and Mrs. Claus        Ship by date: Dec 21, 2020 to Dec 22,
        10:02 PM PST          ashleigh                                              Wearing a Face Mask - Funny               2020
                              Fulﬁllment method: Seller                             Naked_Santa - 2x0.5in (B)                 Deliver by date: Jan 12, 2021 to Feb 2,
                              Sales channel: Amazon.ca                              ASIN: B08MPPBVD4                          2021
                                                                                    SKU: QZQWHA201102082B
                                                                                    Quantity: 1
                                                                                    Item subtotal: CA$0.01




    FEEDBACK
                                                                                                                                                                          044
https://sellercentral.amazon.com/orders-v3/search?_encoding=UTF8&sort=status_desc&shipByDate=all&communicationDeliveryId=4541aa43-26…                                                         1/3
2021/6/10                                                                Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                            Page 45 of 223 PageID 11999
       Order date      Order details                   Image   Product name                           Customer option                            Order Status

       6 months ago    111-8638328-4211464                     S5E5X 2020 Christmas Ornament -        Standard                                   Shipped
       12/16/2020      Buyer name:                             Naughty Santa Claus and Mrs. Claus     Ship by date: Dec 17, 2020 to Dec 18,
       1:51 PM PST     Fran                                    Wearing a Face Mask - Funny            2020
                       Fulﬁllment method: Seller               Naked_Santa - 2x0.5in (A)              Deliver by date: Jan 8, 2021 to Feb 1,
                       Sales channel: Amazon.com               ASIN: B08MPWBBLB                       2021
                                                               SKU: QZQWHA201102082A
                                                               Quantity: 1
                                                               Item subtotal: US$0.01


       6 months ago    701-2474384-6908263                     S5E5X 2020 Christmas Ornament -        Standard                                   Shipped
       12/14/2020      Buyer name:                             Naughty Santa Claus and Mrs. Claus     Ship by date: Dec 15, 2020 to Dec 16,
       11:33 AM PST    kristinpgreen                           Wearing a Face Mask - Funny            2020
                       Fulﬁllment method: Seller               Naked_Santa - 2x0.5in (A)              Deliver by date: Jan 6, 2021 to Jan 27,
                       Sales channel: Amazon.ca                ASIN: B08MPWBBLB                       2021
                                                               SKU: QZQWHA201102082A
                                                               Quantity Shipped: 1
                                                               Item subtotal: CA$0.01


                                                               S5E5X 2020 Christmas Ornament -
                                                               Naughty Santa Claus and Mrs. Claus
                                                               Wearing a Face Mask - Funny
                                                               Naked_Santa - 2x0.5in (B)
                                                               ASIN: B08MPPBVD4
                                                               SKU: QZQWHA201102082B
                                                               Quantity Shipped: 1
                                                               Item subtotal: CA$0.01


       6 months ago    113-2604228-9942616                     S5E5X 2020 Christmas Ornament -        Standard                                   Shipped
       12/13/2020      Buyer name:                             Naughty Santa Claus and Mrs. Claus -   Ship by date: Dec 16, 2020 to Dec 17,
       12:11 PM PST    maryjane                                Funny Naked Santa - 2x0.5in (C)        2020
                       Fulﬁllment method: Seller               ASIN: B08MQ9VV2R                       Deliver by date: Jan 7, 2021 to Jan 29,
                       Sales channel: Amazon.com               SKU: QZQWHA201031082                   2021
                                                               Quantity: 1
                                                               Item subtotal: US$7.98


       6 months ago    112-7039233-6713804                     S5E5X 2020 Christmas Ornament -        Standard                                   Shipped
       12/10/2020      Buyer name:                             Naughty Santa Claus and Mrs. Claus     Ship by date: Dec 11, 2020 to Dec 14,      Refund applied (2)
       7:27 PM PST     riste                                   Wearing a Face Mask - Funny            2020
                       Fulﬁllment method: Seller               Naked_Santa - 2x0.5in (B)              Deliver by date: Jan 4, 2021 to Jan 26,
                       Sales channel: Amazon.com               ASIN: B08MPPBVD4                       2021
                                                               SKU: QZQWHA201102082B
                                                               Quantity Shipped: 1
                                                               Item subtotal: US$0.01


                                                               S5E5X 2020 Christmas Ornament -
                                                               Naughty Santa Claus and Mrs. Claus
                                                               Wearing a Face Mask - Funny
                                                               Naked_Santa - 2x0.5in (A)
                                                               ASIN: B08MPWBBLB
                                                               SKU: QZQWHA201102082A
                                                               Quantity Shipped: 1
                                                               Item subtotal: US$0.01


       6 months ago    702-6039363-0340223                     S5E5X 2020 Christmas Ornament -        Standard                                   Shipped
       12/9/2020       Buyer name:                             Naughty Santa Claus and Mrs. Claus     Ship by date: Dec 10, 2020 to Dec 11,
       8:00 AM PST     Cristina                                Wearing a Face Mask - Funny            2020
                       Fulﬁllment method: Seller               Naked_Santa - 2x0.5in (A)              Deliver by date: Dec 31, 2020 to Jan 22,
                       Sales channel: Amazon.ca                ASIN: B08MPWBBLB                       2021
                                                               SKU: QZQWHA201102082A
                                                               Quantity Shipped: 1
                                                               Item subtotal: CA$0.01


                                                               S5E5X 2020 Christmas Ornament -
                                                               Naughty Santa Claus and Mrs. Claus
                                                               Wearing a Face Mask - Funny
                                                               Naked_Santa - 2x0.5in (B)
                                                               ASIN: B08MPPBVD4
                                                               SKU: QZQWHA201102082B
                                                               Quantity Shipped: 1
                                                               Item subtotal: CA$0.01




    FEEDBACK
                                                                                                                                                 045
https://sellercentral.amazon.com/orders-v3/search?_encoding=UTF8&sort=status_desc&shipByDate=all&communicationDeliveryId=4541aa43-26…                             2/3
2021/6/10                                                                Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                            Page 46 of 223 PageID 12000
       Order date         Order details                Image   Product name                              Customer option                            Order Status

       6 months ago       702-7229068-4866621                  S5E5X 2020 Christmas Ornament -           Standard                                   Shipped
       12/7/2020          Buyer name:                          Naughty Santa Claus and Mrs. Claus        Ship by date: Dec 8, 2020 to Dec 9, 2020
       1:27 PM PST        Jacinthe                             Wearing a Face Mask - Funny               Deliver by date: Dec 29, 2020 to Jan 20,
                          Fulﬁllment method: Seller            Naked_Santa - 2x0.5in (B)                 2021
                          Sales channel: Amazon.ca             ASIN: B08MPPBVD4
                                                               SKU: QZQWHA201102082B
                                                               Quantity: 1
                                                               Item subtotal: CA$0.01


       6 months ago       114-3174096-6959454                  S5E5X 2020 Christmas Ornament -           Standard                                   Shipped
       12/4/2020          Buyer name:                          Naughty Santa Claus and Mrs. Claus -      Ship by date: Dec 9, 2020 to Dec 10,
       7:49 PM PST        Jeremy                               Funny Naked Santa - 2x0.5in (C)           2020
                          Fulﬁllment method: Seller            ASIN: B08MQ9VV2R                          Deliver by date: Dec 30, 2020 to Jan 22,
                          Sales channel: Amazon.com            SKU: QZQWHA201031082                      2021
                                                               Quantity: 1
                                                               Item subtotal: US$7.98


       6 months ago       701-5946470-9980267                  S5E5X 2020 Christmas Ornament -                                                      Canceled
       12/12/2020         Fulﬁllment method: Seller            Naughty Santa Claus and Mrs. Claus
       8:47 AM PST        Sales channel: Amazon.ca             Wearing a Face Mask - Funny
                                                               Naked_Santa - 2x0.5in (B)
                                                               ASIN: B08MPPBVD4
                                                               SKU: QZQWHA201102082B
                                                               Item subtotal: CA$0.01




                                                                        ← Previous         1      Next →

                                                                      Showing orders 1 - 14 of 14 total orders.




    Help    Program Policies       English                                                                                                             © 1999-2021, Am




    FEEDBACK
                                                                                                                                                    046
https://sellercentral.amazon.com/orders-v3/search?_encoding=UTF8&sort=status_desc&shipByDate=all&communicationDeliveryId=4541aa43-26…                              3/3
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                     Page 47 of 223 PageID 12001




                               UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

    1'1-1 'NAU [-r-ITS LLC                              )
                                                        )
                                          Plaintiff,    )
                                                        )
                                                        ) Case No. 4: 21-cv-00492
                                          v.            )
                                                        ) Judge Reed C.      'Connor
                                                        )
    DOES 1-580                                          )
                                                        )
                                          Defendants.   )

                                       Declaration of Hllizhang Wang

     I, Huizhang Wang, of the City of Shenzhen, China, declare as follows:

     1. I am over eighteen (18) years of age. I have never been co nvicted of a felo ny or any

        criminal offense involving moral turpitude, and I am fully competent to tes tify to the

         matters stated herein. 1 have personal knowledge of every statement made in this

         Declaration and such statements ate tme and correct.

     2. I am a manager supervi ing the operations of the following Amazon store:        0 CO-US,

        •. k.a. relax CO   0 (tlle "Store").

     3. 1 have access and control f the Store.

     4. 1 confirm that all sales f the accused products in this case have ceased, and the product was

         permanently removed from the Store on February 1, 2021 . Attached in Exhibit A is

         evidence that the accused product and the relevant listing are no longer a,·ailable in the

         Store.

     5. After a diligent search of sale record and to the bes t of my kn owledge, the tore sold 51

         items of the accused products for $805.8, and the last sale occurred on February 1, 2021.

         Attached in Exhibit B is a complete sale record of the accused pr duct.




                                                                                                      047
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                       Page 48 of 223 PageID 12002




     6. The asset restraining order has preve nted me from withdrawing any funds fe m the

         restrained account, including any future income, no matter whether they are related to the

         sale of accused products, and caused damages to my business. The damages increase each

         day that I am prevented from accessing funds needed to operate the bu iness.

     7. If the asset restraint is lifted, I will keep operati ng the tore as normal and not act to close

         the Store. T he tore was opened on June 16, 2020, and has been in continuous operation.

         The withdrawal of funds from the account will be limited to the extent that is necessary to

         operate the Store business as normal.

     8. I have never threatened or planned to drain assets from the Store.

    r declare under penalty of perjury under the laws of the United     tates of America that the

    foregoing is true and correct.

    Executed this June 12,2021 in Shenzhen, China.




                                                                     HUj 7ba~      WCt~
                                                                     Huizhang Wang




                                                                                                             2



                                                                                                           048
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 49 of 223 PageID 12003




                          Exhibit A




                                                                          049
2021/6/11                                                                                         Manage Inventory
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                    Page 50 of 223 PageID 12004
                                                                      relax CO CO | United States          English             Search                              Messages Help Settings


    Catalog          Inventory      Pricing      Orders      Advertising       Stores     Growth       Reports       Performance         Apps & Services           B2B


   Listing Tools:             All Inventory          Suppressed and Inactive Products (1)             Listing Quality Dashboard NEW                Manage Pricing

   FBA Inventory Tools:                       Inventory Dashboard


   Manage Inventory Learn more                                       Take the tour                   Add a Variation         Add a product         Preferences: 6 columns hidden          NEW



   Action
    Actiononon
             selected
               0 selected                     B08MQ5ZVTG                     Search         0 product(s)



     Filters:

           Status:      All       Active      Inactive     Incomplete       Listing Removed          Search:      Title/Keyword       SKU       ASIN      UPC, EAN

           Additional
            Additionalfilters
                         filters


            Status        Image        SKU       Product Name           Date          Available         Estimated   Price      Lowest    Buy Box            Buy Box
                                                                                                                                                                               Save all
                                       Condition ASIN                   Created                       fee per unit        +      Price      Price           Eligible
                                                                        Status                                sold Shipping + Shipping + Shipping
                                                                        Changed
                                                                        Date

                                     You currently have no listings that meet this criteria. Use the filters below the search bar to view more of your listings.



                                                                                                                                                                   250
                                                                                                                                                                    250results perper
                                                                                                                                                                         results   page
                                                                                                                                                                                      page

    Help        Program Policies           English                                                                                      © 1999-2021, Amazon.com, Inc. or its affiliates




     FEEDBACK
                                                                                                                                                                             050
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                             1/1
2021/6/11                                                                                         Manage Inventory
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                    Page 51 of 223 PageID 12005
                                                                      relax CO CO | United States          English             Search                              Messages Help Settings


    Catalog          Inventory      Pricing      Orders      Advertising       Stores     Growth       Reports       Performance         Apps & Services           B2B


   Listing Tools:             All Inventory          Suppressed and Inactive Products (1)             Listing Quality Dashboard NEW                Manage Pricing

   FBA Inventory Tools:                       Inventory Dashboard


   Manage Inventory Learn more                                       Take the tour                   Add a Variation         Add a product         Preferences: 6 columns hidden          NEW



   Action
    Actiononon
             selected
               0 selected                     B08MPRVRB2                     Search         0 product(s)



     Filters:

           Status:      All       Active      Inactive     Incomplete       Listing Removed          Search:      Title/Keyword       SKU       ASIN      UPC, EAN

           Additional
            Additionalfilters
                         filters


            Status        Image        SKU       Product Name           Date          Available         Estimated   Price      Lowest    Buy Box            Buy Box
                                                                                                                                                                               Save all
                                       Condition ASIN                   Created                       fee per unit        +      Price      Price           Eligible
                                                                        Status                                sold Shipping + Shipping + Shipping
                                                                        Changed
                                                                        Date

                                     You currently have no listings that meet this criteria. Use the filters below the search bar to view more of your listings.



                                                                                                                                                                   250
                                                                                                                                                                    250results perper
                                                                                                                                                                         results   page
                                                                                                                                                                                      page

    Help        Program Policies           English                                                                                      © 1999-2021, Amazon.com, Inc. or its affiliates




     FEEDBACK
                                                                                                                                                                             051
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                             1/1
2021/6/11                                                                                         Manage Inventory
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                    Page 52 of 223 PageID 12006
                                                                      relax CO CO | United States          English             Search                              Messages Help Settings


    Catalog          Inventory      Pricing      Orders      Advertising       Stores     Growth       Reports       Performance         Apps & Services           B2B


   Listing Tools:             All Inventory          Suppressed and Inactive Products (1)             Listing Quality Dashboard NEW                Manage Pricing

   FBA Inventory Tools:                       Inventory Dashboard


   Manage Inventory Learn more                                       Take the tour                   Add a Variation         Add a product         Preferences: 6 columns hidden          NEW



   Action
    Actiononon
             selected
               0 selected                     B08MQ5ZVTG                     Search         0 product(s)



     Filters:

           Status:      All       Active      Inactive     Incomplete       Listing Removed          Search:      Title/Keyword       SKU       ASIN      UPC, EAN

           Additional
            Additionalfilters
                         filters


            Status        Image        SKU       Product Name           Date          Available         Estimated   Price      Lowest    Buy Box            Buy Box
                                                                                                                                                                               Save all
                                       Condition ASIN                   Created                       fee per unit        +      Price      Price           Eligible
                                                                        Status                                sold Shipping + Shipping + Shipping
                                                                        Changed
                                                                        Date

                                     You currently have no listings that meet this criteria. Use the filters below the search bar to view more of your listings.



                                                                                                                                                                   250
                                                                                                                                                                    250results perper
                                                                                                                                                                         results   page
                                                                                                                                                                                      page

    Help        Program Policies           English                                                                                      © 1999-2021, Amazon.com, Inc. or its affiliates




     FEEDBACK
                                                                                                                                                                             052
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                             1/1
2021/6/11                                                                                         Manage Inventory
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                    Page 53 of 223 PageID 12007
                                                                      relax CO CO | United States          English             Search                              Messages Help Settings


    Catalog          Inventory      Pricing      Orders      Advertising       Stores     Growth       Reports       Performance         Apps & Services           B2B


   Listing Tools:             All Inventory          Suppressed and Inactive Products (1)             Listing Quality Dashboard NEW                Manage Pricing

   FBA Inventory Tools:                       Inventory Dashboard


   Manage Inventory Learn more                                       Take the tour                   Add a Variation         Add a product         Preferences: 6 columns hidden          NEW



   Action
    Actiononon
             selected
               0 selected                     B08MPXH9F9                     Search         0 product(s)



     Filters:

           Status:      All       Active      Inactive     Incomplete       Listing Removed          Search:      Title/Keyword       SKU       ASIN      UPC, EAN

           Additional
            Additionalfilters
                         filters


            Status        Image        SKU       Product Name           Date          Available         Estimated   Price      Lowest    Buy Box            Buy Box
                                                                                                                                                                               Save all
                                       Condition ASIN                   Created                       fee per unit        +      Price      Price           Eligible
                                                                        Status                                sold Shipping + Shipping + Shipping
                                                                        Changed
                                                                        Date

                                     You currently have no listings that meet this criteria. Use the filters below the search bar to view more of your listings.



                                                                                                                                                                   250
                                                                                                                                                                    250results perper
                                                                                                                                                                         results   page
                                                                                                                                                                                      page

    Help        Program Policies           English                                                                                      © 1999-2021, Amazon.com, Inc. or its affiliates




     FEEDBACK
                                                                                                                                                                             053
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                             1/1
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 54 of 223 PageID 12008




                          Exhibit B




                                                                          054
2021/6/10                                                                                      Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                Page 55 of 223 PageID 12009
                                                                                                               relax CO CO | United States        English                 Search


     Catalog     Inventory    Pricing       Orders    Advertising      Stores    Growth    Reports      Performance        Apps & Services        B2B




     Manage Orders                        Learn more Video tutorials
                                                                                                                                               ASIN
                                                                                                                                                ASIN          B08MQM6ZQ6


                                                                                                                   Ship-by
                                                                                                                    Ship-bydate
                                                                                                                            date(ascending)             100
      Go back to order list       2 orders         Custom Date Range                                                             (ascending)             Results per page: 100               Set Tab


                                                                                                                                       From:       11/1/20              To:           6/30/21



      Action on 0 selected:       Buy shipping        Print packing slip        Conﬁrm shipment


        Order date            Order details                                Image     Product name                               Customer option                               Order Status


        7 months ago          112-2441923-7751440                                    2020 Christmas Ornaments,Naughty           Standard                                      Shipped
        11/8/2020             Buyer name:                                            Santa Christmas Decorations,Christmas      Ship by date: Nov 13, 2020 to Nov 16,
        12:31 PM PST          robert                                                 Tree Hanging Naked Santa Ornaments,        2020
                              Fulﬁllment method: Seller                              Perfect Ornament Creative Blessing Gift    Deliver by date: Nov 19, 2020 to Nov 27,
                              Sales channel: Amazon.com                              for                                        2020
                                                                                     ASIN: B08MQM6ZQ6
                                                                                     SKU: BSJ202030A
                                                                                     Quantity: 1
                                                                                     Item subtotal: US$7.99


        7 months ago          114-8344183-5328218                                    2020 Christmas Ornaments,Naughty           Standard                                      Shipped
        11/14/2020            Buyer name:                                            Santa Christmas Decorations,Christmas      Ship by date: Nov 19, 2020 to Nov 20,         Refund applied (3)
        7:00 PM PST           Virginia                                               Tree Hanging Naked Santa Ornaments,        2020
                              Fulﬁllment method: Seller                              Perfect Ornament Creative Blessing Gift    Deliver by date: Nov 25, 2020 to Dec 3,
                              Sales channel: Amazon.com                              for                                        2020
                                                                                     ASIN: B08MPXH9F9
                                                                                     SKU: BSJ202033B
                                                                                     Quantity Shipped: 1
                                                                                     Item subtotal: US$9.99


                                                                                     2020 Christmas Ornaments,Naughty
                                                                                     Santa Christmas Decorations,Christmas
                                                                                     Tree Hanging Naked Santa Ornaments,
                                                                                     Perfect Ornament Creative Blessing Gift
                                                                                     for
                                                                                     ASIN: B08MQ5ZVTG
                                                                                     SKU: BSJ202033A
                                                                                     Quantity Shipped: 1
                                                                                     Item subtotal: US$9.99


                                                                                     2020 Christmas Ornaments,Naughty
                                                                                     Santa Christmas Decorations,Christmas
                                                                                     Tree Hanging Naked Santa Ornaments,
                                                                                     Perfect Ornament Creative Blessing Gift
                                                                                     for
                                                                                     ASIN: B08MQM6ZQ6
                                                                                     SKU: BSJ202030A
                                                                                     Quantity Shipped: 1
                                                                                     Item subtotal: US$7.99




                                                                                              ← Previous         1       Next →

                                                                                             Showing orders 1 - 2 of 2 total orders.




     Help      Program Policies          English                                                                                                                                   © 1999-2021, Am




     FEEDBACK
                                                                                                                                                                              055
https://sellercentral.amazon.com/orders-v3/search?ref_=xx_swlang_head_xx&mons_sel_locale=en_US&languageSwitched=1&date-range=160416000000…                                                         1/1
2021/6/10                                                                                    Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                              Page 56 of 223 PageID 12010
                                                                                                             relax CO CO | United States       English                 Search


     Catalog    Inventory     Pricing     Orders     Advertising     Stores    Growth    Reports      Performance       Apps & Services        B2B




     Manage Orders                      Learn more Video tutorials
                                                                                                                                            ASIN
                                                                                                                                             ASIN          B08MPXH9F9


                                                                                                                 Ship-by
                                                                                                                  Ship-bydate
                                                                                                                          date(ascending)            100
      Go back to order list     5 orders        Custom Date Range                                                              (ascending)            Results per page: 100                Set Tab


                                                                                                                                 From:           11/1/20              To:         6/30/21



      Action on 0 selected:      Buy shipping        Print packing slip       Conﬁrm shipment


        Order date            Order details                               Image    Product name                              Customer option                                Order Status


        7 months ago          111-4606090-9861046                                  2020 Christmas Ornaments,Naughty          Standard                                       Shipped
        11/8/2020                                                                  Santa Christmas Decorations,Christmas     Ship by date: Nov 13, 2020 to Nov 16,
        1:20 PM PST           Fulﬁllment method: Seller                            Tree Hanging Naked Santa Ornaments,       2020
                              Sales channel: Amazon.com                            Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 19, 2020 to Nov 27,
                                                                                   for                                       2020
                                                                                   ASIN: B08MPXH9F9
                                                                                   SKU: BSJ202033B
                                                                                   Quantity: 1
                                                                                   Item subtotal: US$9.99


        7 months ago          114-8344183-5328218                                  2020 Christmas Ornaments,Naughty          Standard                                       Shipped
        11/14/2020                                                                 Santa Christmas Decorations,Christmas     Ship by date: Nov 19, 2020 to Nov 20,
        7:00 PM PST           Fulﬁllment method: Seller                            Tree Hanging Naked Santa Ornaments,       2020
                              Sales channel: Amazon.com                            Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 25, 2020 to Dec 3,
                                                                                   for                                       2020
                                                                                   ASIN: B08MPXH9F9
                                                                                   SKU: BSJ202033B
                                                                                   Quantity Shipped: 1
                                                                                   Item subtotal: US$9.99


                                                                                   2020 Christmas Ornaments,Naughty
                                                                                   Santa Christmas Decorations,Christmas
                                                                                   Tree Hanging Naked Santa Ornaments,
                                                                                   Perfect Ornament Creative Blessing Gift
                                                                                   for
                                                                                   ASIN: B08MQ5ZVTG
                                                                                   SKU: BSJ202033A
                                                                                   Quantity Shipped: 1
                                                                                   Item subtotal: US$9.99


                                                                                   2020 Christmas Ornaments,Naughty
                                                                                   Santa Christmas Decorations,Christmas
                                                                                   Tree Hanging Naked Santa Ornaments,
                                                                                   Perfect Ornament Creative Blessing Gift
                                                                                   for
                                                                                   ASIN: B08MQM6ZQ6
                                                                                   SKU: BSJ202030A
                                                                                   Quantity Shipped: 1
                                                                                   Item subtotal: US$7.99


        7 months ago          111-2099140-6326636                                  2020 Christmas Ornaments,Naughty          Standard                                       Shipped
        11/15/2020                                                                 Santa Christmas Decorations,Christmas     Ship by date: Nov 19, 2020 to Nov 20,
        5:57 PM PST           Fulﬁllment method: Seller                            Tree Hanging Naked Santa Ornaments,       2020
                              Sales channel: Amazon.com                            Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 25, 2020 to Dec 3,
                                                                                   for                                       2020
                                                                                   ASIN: B08MPXH9F9
                                                                                   SKU: BSJ202033B
                                                                                   Quantity: 1
                                                                                   Item subtotal: US$9.99


        7 months ago          114-8773474-7793018                                  2020 Christmas Ornaments,Naughty          Standard                                       Shipped
        11/19/2020                                                                 Santa Christmas Decorations,Christmas     Ship by date: Nov 25, 2020 to Nov 27,
        6:56 AM PST           Fulﬁllment method: Seller                            Tree Hanging Naked Santa Ornaments,       2020
                              Sales channel: Amazon.com                            Perfect Ornament Creative Blessing Gift   Deliver by date: Dec 2, 2020 to Dec 9,
                                                                                   for                                       2020
                                                                                   ASIN: B08MQ5ZVTG
                                                                                   SKU: BSJ202033A
                                                                                   Quantity Shipped: 1
                                                                                   Item subtotal: US$9.99



     FEEDBACK
                                                                                                                                                                            056
https://sellercentral.amazon.com/orders-v3/search?ref_=xx_swlang_head_xx&mons_sel_locale=en_US&languageSwitched=1&date-range=160416000000…                                                     1/2
2021/6/10                                                                  Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                             Page 57 of 223 PageID 12011
        Order date        Order details                  Image   Product name                                Customer option   Order Status

                                                                 2020 Christmas Ornaments,Naughty
                                                                 Santa Christmas Decorations,Christmas
                                                                 Tree Hanging Naked Santa Ornaments,
                                                                 Perfect Ornament Creative Blessing Gift
                                                                 for
                                                                 ASIN: B08MPXH9F9
                                                                 SKU: BSJ202033B
                                                                 Quantity Shipped: 1
                                                                 Item subtotal: US$9.99


        6 months ago      111-4925909-7339457                    2020 Christmas Ornaments,Naughty                              Canceled
        12/14/2020                                               Santa Christmas Decorations,Christmas
        8:21 PM PST       Fulﬁllment method: Seller              Tree Hanging Naked Santa Ornaments,
                          Sales channel: Amazon.com              Perfect Ornament Creative Blessing Gift
                                                                 for Family,Friend (DD)
                                                                 ASIN: B08MPXH9F9
                                                                 SKU: BSJ202033B
                                                                 Item subtotal: US$9.99


                                                                 2020 Christmas Ornaments,Naughty
                                                                 Santa Christmas Decorations,Christmas
                                                                 Tree Hanging Naked Santa Ornaments,
                                                                 Perfect Ornament Creative Blessing Gift
                                                                 for Family,Friend (CC)
                                                                 ASIN: B08MQ5ZVTG
                                                                 SKU: BSJ202033A
                                                                 Item subtotal: US$9.99




                                                                           ← Previous         1       Next →

                                                                          Showing orders 1 - 5 of 5 total orders.




     Help   Program Policies      English                                                                                        © 1999-2021, Am




     FEEDBACK
                                                                                                                               057
https://sellercentral.amazon.com/orders-v3/search?ref_=xx_swlang_head_xx&mons_sel_locale=en_US&languageSwitched=1&date-range=160416000000…    2/2
2021/6/10                                                                                     Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                               Page 58 of 223 PageID 12012
                                                                                                              relax CO CO | United States       English                 Search


     Catalog    Inventory     Pricing       Orders   Advertising      Stores    Growth     Reports      Performance      Apps & Services        B2B




     Manage Orders                       Learn more Video tutorials
                                                                                                                                             ASIN
                                                                                                                                              ASIN          B08MQ5ZVTG


                                                                                                                  Ship-by
                                                                                                                   Ship-bydate
                                                                                                                           date(ascending)            100
      Go back to order list     3 orders         Custom Date Range                                                              (ascending)            Results per page: 100                Set Tab


                                                                                                                                  From:           11/1/20              To:         6/30/21



      Action on 0 selected:      Buy shipping        Print packing slip        Conﬁrm shipment


        Order date            Order details                               Image     Product name                              Customer option                                Order Status


        7 months ago          114-8344183-5328218                                   2020 Christmas Ornaments,Naughty          Standard                                       Shipped
        11/14/2020            Buyer name:                                           Santa Christmas Decorations,Christmas     Ship by date: Nov 19, 2020 to Nov 20,          Refund applied (3)
        7:00 PM PST           Virginia                                              Tree Hanging Naked Santa Ornaments,       2020
                              Fulﬁllment method: Seller                             Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 25, 2020 to Dec 3,
                              Sales channel: Amazon.com                             for                                       2020
                                                                                    ASIN: B08MPXH9F9
                                                                                    SKU: BSJ202033B
                                                                                    Quantity Shipped: 1
                                                                                    Item subtotal: US$9.99


                                                                                    2020 Christmas Ornaments,Naughty
                                                                                    Santa Christmas Decorations,Christmas
                                                                                    Tree Hanging Naked Santa Ornaments,
                                                                                    Perfect Ornament Creative Blessing Gift
                                                                                    for
                                                                                    ASIN: B08MQ5ZVTG
                                                                                    SKU: BSJ202033A
                                                                                    Quantity Shipped: 1
                                                                                    Item subtotal: US$9.99


                                                                                    2020 Christmas Ornaments,Naughty
                                                                                    Santa Christmas Decorations,Christmas
                                                                                    Tree Hanging Naked Santa Ornaments,
                                                                                    Perfect Ornament Creative Blessing Gift
                                                                                    for
                                                                                    ASIN: B08MQM6ZQ6
                                                                                    SKU: BSJ202030A
                                                                                    Quantity Shipped: 1
                                                                                    Item subtotal: US$7.99


        7 months ago          114-8773474-7793018                                   2020 Christmas Ornaments,Naughty          Standard                                       Shipped
        11/19/2020            Buyer name:                                           Santa Christmas Decorations,Christmas     Ship by date: Nov 25, 2020 to Nov 27,
        6:56 AM PST           Erin                                                  Tree Hanging Naked Santa Ornaments,       2020
                              Fulﬁllment method: Seller                             Perfect Ornament Creative Blessing Gift   Deliver by date: Dec 2, 2020 to Dec 9,
                              Sales channel: Amazon.com                             for                                       2020
                                                                                    ASIN: B08MQ5ZVTG
                                                                                    SKU: BSJ202033A
                                                                                    Quantity Shipped: 1
                                                                                    Item subtotal: US$9.99


                                                                                    2020 Christmas Ornaments,Naughty
                                                                                    Santa Christmas Decorations,Christmas
                                                                                    Tree Hanging Naked Santa Ornaments,
                                                                                    Perfect Ornament Creative Blessing Gift
                                                                                    for
                                                                                    ASIN: B08MPXH9F9
                                                                                    SKU: BSJ202033B
                                                                                    Quantity Shipped: 1
                                                                                    Item subtotal: US$9.99


        6 months ago          111-4925909-7339457                                   2020 Christmas Ornaments,Naughty                                                         Canceled
        12/14/2020            Fulﬁllment method: Seller                             Santa Christmas Decorations,Christmas
        8:21 PM PST           Sales channel: Amazon.com                             Tree Hanging Naked Santa Ornaments,
                                                                                    Perfect Ornament Creative Blessing Gift
                                                                                    for Family,Friend (DD)
                                                                                    ASIN: B08MPXH9F9
                                                                                    SKU: BSJ202033B
                                                                                    Item subtotal: US$9.99




     FEEDBACK
                                                                                                                                                                             058
https://sellercentral.amazon.com/orders-v3/search?ref_=xx_swlang_head_xx&mons_sel_locale=en_US&languageSwitched=1&date-range=160416000000…                                                        1/2
2021/6/10                                                                  Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                             Page 59 of 223 PageID 12013
        Order date        Order details                  Image   Product name                                Customer option   Order Status

                                                                 2020 Christmas Ornaments,Naughty
                                                                 Santa Christmas Decorations,Christmas
                                                                 Tree Hanging Naked Santa Ornaments,
                                                                 Perfect Ornament Creative Blessing Gift
                                                                 for Family,Friend (CC)
                                                                 ASIN: B08MQ5ZVTG
                                                                 SKU: BSJ202033A
                                                                 Item subtotal: US$9.99




                                                                           ← Previous         1       Next →

                                                                          Showing orders 1 - 3 of 3 total orders.




     Help   Program Policies      English                                                                                        © 1999-2021, Am




     FEEDBACK
                                                                                                                               059
https://sellercentral.amazon.com/orders-v3/search?ref_=xx_swlang_head_xx&mons_sel_locale=en_US&languageSwitched=1&date-range=160416000000…    2/2
2021/6/10                                                                                    Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                              Page 60 of 223 PageID 12014
                                                                                                             relax CO CO | United States       English               Search


     Catalog    Inventory     Pricing       Orders   Advertising     Stores    Growth    Reports      Performance       Apps & Services        B2B




     Manage Orders                      Learn more Video tutorials
                                                                                                                                            ASIN
                                                                                                                                             ASIN         B08MPRVRB2


      Go back to order list                                                                                      Ship-by
                                                                                                                  Ship-bydate
                                                                                                                          date(ascending)
                                                                                                                               (ascending)           100
                                                                                                                                                      Results per page: 100               Set Tab

      41 orders        Custom Date Range                                                                                         From:          11/1/20              To:         6/30/21



      Action on 0 selected:      Buy shipping        Print packing slip       Conﬁrm shipment


        Order date            Order details                               Image    Product name                              Customer option                               Order Status


        7 months ago          111-5515675-9738629                                  2020 Christmas Ornaments,Naughty          Standard                                      Shipped
        11/5/2020             Buyer name:                                          Santa Christmas Decorations,Christmas     Ship by date: Nov 12, 2020 to Nov 13,
        2:04 PM PST           Norma                                                Tree Hanging Naked Santa Ornaments,       2020
                              Fulﬁllment method: Seller                            Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 18, 2020 to Nov 25,
                              Sales channel: Amazon.com                            for                                       2020
                                                                                   ASIN: B08MPRVRB2
                                                                                   SKU: BSJ202031
                                                                                   Quantity: 1
                                                                                   Item subtotal: US$15.00


        7 months ago          112-0336602-2648270                                  2020 Christmas Ornaments,Naughty          Standard                                      Shipped
        11/7/2020             Buyer name:                                          Santa Christmas Decorations,Christmas     Ship by date: Nov 13, 2020 to Nov 16,         Refund applied (1)
        1:05 PM PST           Bobbi                                                Tree Hanging Naked Santa Ornaments,       2020
                              Fulﬁllment method: Seller                            Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 19, 2020 to Nov 27,
                              Sales channel: Amazon.com                            for                                       2020
                                                                                   ASIN: B08MPRVRB2
                                                                                   SKU: BSJ202031
                                                                                   Quantity: 1
                                                                                   Item subtotal: US$15.00


        7 months ago          114-4166194-6837842                                  2020 Christmas Ornaments,Naughty          Standard                                      Shipped
        11/7/2020             Buyer name:                                          Santa Christmas Decorations,Christmas     Ship by date: Nov 13, 2020 to Nov 16,
        5:14 PM PST           Holly                                                Tree Hanging Naked Santa Ornaments,       2020
                              Fulﬁllment method: Seller                            Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 19, 2020 to Nov 27,
                              Sales channel: Amazon.com                            for                                       2020
                                                                                   ASIN: B08MPRVRB2
                                                                                   SKU: BSJ202031
                                                                                   Quantity: 1
                                                                                   Item subtotal: US$15.00


        7 months ago          111-8587981-9093052                                  2020 Christmas Ornaments,Naughty          Standard                                      Shipped
        11/8/2020             Buyer name:                                          Santa Christmas Decorations,Christmas     Ship by date: Nov 13, 2020 to Nov 16,         Refund applied (1)
        10:15 AM PST          erin                                                 Tree Hanging Naked Santa Ornaments,       2020
                              Fulﬁllment method: Seller                            Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 19, 2020 to Nov 27,
                              Sales channel: Amazon.com                            for                                       2020
                                                                                   ASIN: B08MPRVRB2
                                                                                   SKU: BSJ202031
                                                                                   Quantity: 1
                                                                                   Item subtotal: US$15.00


        7 months ago          114-0442420-3281822                                  2020 Christmas Ornaments,Naughty          Standard                                      Shipped
        11/8/2020             Buyer name:                                          Santa Christmas Decorations,Christmas     Ship by date: Nov 13, 2020 to Nov 16,
        1:01 PM PST           kelley                                               Tree Hanging Naked Santa Ornaments,       2020
                              Fulﬁllment method: Seller                            Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 19, 2020 to Nov 27,
                              Sales channel: Amazon.com                            for                                       2020
                                                                                   ASIN: B08MPRVRB2
                                                                                   SKU: BSJ202031
                                                                                   Quantity: 1
                                                                                   Item subtotal: US$15.00


        7 months ago          114-2538006-8745020                                  2020 Christmas Ornaments,Naughty          Standard                                      Shipped
        11/8/2020             Buyer name:                                          Santa Christmas Decorations,Christmas     Ship by date: Nov 13, 2020 to Nov 16,         Refund applied (1)
        1:21 PM PST           DONNA                                                Tree Hanging Naked Santa Ornaments,       2020
                              Fulﬁllment method: Seller                            Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 19, 2020 to Nov 27,
                              Sales channel: Amazon.com                            for                                       2020
                                                                                   ASIN: B08MPRVRB2
                                                                                   SKU: BSJ202031
                                                                                   Quantity: 1
                                                                                   Item subtotal: US$15.00



     FEEDBACK
                                                                                                                                                                           060
https://sellercentral.amazon.com/orders-v3/search?ref_=xx_swlang_head_xx&mons_sel_locale=en_US&languageSwitched=1&q=B08MPRVRB2&qt=asin…                                                         1/7
2021/6/10                                                                 Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                           Page 61 of 223 PageID 12015
        Order date     Order details                    Image   Product name                              Customer option                            Order Status

        7 months ago   111-3881120-0954622                      2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        11/8/2020      Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 13, 2020 to Nov 16,
        3:07 PM PST    Sunny                                    Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 19, 2020 to Nov 27,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   114-1316214-9651436                      2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        11/8/2020      Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 13, 2020 to Nov 16,      Refund applied (1)
        3:16 PM PST    angie                                    Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 19, 2020 to Nov 27,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   111-3190388-4593849                      2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        11/8/2020      Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 13, 2020 to Nov 16,      Refund applied (1)
        3:42 PM PST    heather                                  Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 19, 2020 to Nov 27,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   112-5296353-3235441                      2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        11/8/2020      Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 13, 2020 to Nov 16,
        5:48 PM PST    Crystal                                  Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 19, 2020 to Nov 27,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   111-4377687-1696206                      2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        11/9/2020      Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 16, 2020 to Nov 17,
        6:52 PM PST    Casey                                    Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 20, 2020 to Nov 30,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   111-1546855-9867433                      2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        11/10/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 17, 2020 to Nov 18,
        7:54 PM PST    Sandra                                   Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 23, 2020 to Dec 1,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   114-5488796-1573817                      2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        11/11/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 17, 2020 to Nov 18,
        10:24 AM PST   Denee                                    Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 23, 2020 to Dec 1,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00




     FEEDBACK
                                                                                                                                                     061
https://sellercentral.amazon.com/orders-v3/search?ref_=xx_swlang_head_xx&mons_sel_locale=en_US&languageSwitched=1&q=B08MPRVRB2&qt=asin…                                   2/7
2021/6/10                                                                 Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                           Page 62 of 223 PageID 12016
        Order date     Order details                    Image   Product name                              Customer option                           Order Status

        7 months ago   113-8156978-8965029                      2020 Christmas Ornaments,Naughty          Standard                                  Shipped
        11/11/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 17, 2020 to Nov 18,
        7:58 PM PST    Ada                                      Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 23, 2020 to Dec 1,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 4
                                                                Item subtotal: US$15.00


        7 months ago   113-4732929-3869045                      2020 Christmas Ornaments,Naughty          Standard                                  Shipped
        11/12/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 18, 2020 to Nov 19,
        11:02 AM PST   judy                                     Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 24, 2020 to Dec 2,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   114-3700522-2569842                      2020 Christmas Ornaments,Naughty          Standard                                  Shipped
        11/12/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 18, 2020 to Nov 19,
        12:49 PM PST   Rue                                      Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 24, 2020 to Dec 2,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   112-5307723-9228202                      2020 Christmas Ornaments,Naughty          Standard                                  Shipped
        11/12/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 18, 2020 to Nov 19,
        12:49 PM PST   Mark                                     Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 24, 2020 to Dec 2,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   111-6733759-4093865                      2020 Christmas Ornaments,Naughty          Standard                                  Shipped
        11/13/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 19, 2020 to Nov 20,
        9:54 AM PST    Amy                                      Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 25, 2020 to Dec 3,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   113-3456511-5254616                      2020 Christmas Ornaments,Naughty                                                    Canceled
        11/13/2020     Fulﬁllment method: Seller                Santa Christmas Decorations,Christmas
        5:25 PM PST    Sales channel: Amazon.com                Tree Hanging Naked Santa Ornaments,
                                                                Perfect Ornament Creative Blessing Gift
                                                                for Family,Friend (A+B)
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Item subtotal: US$15.00


        7 months ago   111-8781698-7517803                      2020 Christmas Ornaments,Naughty          Standard                                  Shipped
        11/13/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 19, 2020 to Nov 20,
        5:55 PM PST    Gina                                     Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 25, 2020 to Dec 3,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00




     FEEDBACK
                                                                                                                                                    062
https://sellercentral.amazon.com/orders-v3/search?ref_=xx_swlang_head_xx&mons_sel_locale=en_US&languageSwitched=1&q=B08MPRVRB2&qt=asin…                            3/7
2021/6/10                                                                 Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                           Page 63 of 223 PageID 12017
        Order date     Order details                    Image   Product name                              Customer option                           Order Status

        7 months ago   113-7416322-2671451                      2020 Christmas Ornaments,Naughty          Standard                                  Shipped
        11/13/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 19, 2020 to Nov 20,
        7:23 PM PST    Vernaleana                               Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 25, 2020 to Dec 3,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   111-0153054-5565038                      2020 Christmas Ornaments,Naughty          Standard                                  Shipped
        11/14/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 19, 2020 to Nov 20,
        7:51 AM PST    Julie                                    Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 25, 2020 to Dec 3,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 3
                                                                Item subtotal: US$15.00


        7 months ago   114-7878341-5365059                      2020 Christmas Ornaments,Naughty          Standard                                  Shipped
        11/14/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 19, 2020 to Nov 20,     Refund applied (1)
        11:31 AM PST   Matthew                                  Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 25, 2020 to Dec 3,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   112-0346066-0610645                      2020 Christmas Ornaments,Naughty          Standard                                  Shipped
        11/16/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 20, 2020 to Nov 23,
        4:39 AM PST    Heather                                  Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 27, 2020 to Dec 4,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   113-0877047-5864257                      2020 Christmas Ornaments,Naughty          Standard                                  Shipped
        11/16/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 20, 2020 to Nov 23,
        5:17 PM PST    Jason                                    Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Nov 27, 2020 to Dec 4,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 2
                                                                Item subtotal: US$15.00


        7 months ago   113-1963632-5281010                      2020 Christmas Ornaments,Naughty          Standard                                  Shipped
        11/18/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 24, 2020 to Nov 25,
        6:35 PM PST    Jason                                    Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Dec 1, 2020 to Dec 8,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   111-5347300-6909841                      2020 Christmas Ornaments,Naughty          Standard                                  Shipped
        11/18/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 24, 2020 to Nov 25,
        9:03 PM PST    Nicole                                   Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Dec 1, 2020 to Dec 8,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00




     FEEDBACK
                                                                                                                                                    063
https://sellercentral.amazon.com/orders-v3/search?ref_=xx_swlang_head_xx&mons_sel_locale=en_US&languageSwitched=1&q=B08MPRVRB2&qt=asin…                                  4/7
2021/6/10                                                                 Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                           Page 64 of 223 PageID 12018
        Order date     Order details                    Image   Product name                              Customer option                            Order Status

        7 months ago   114-4478912-3053067                      2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        11/19/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 25, 2020 to Nov 27,
        8:13 PM PST    Kristi                                   Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Dec 2, 2020 to Dec 9,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   111-0046368-7193018                      2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        11/21/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 27, 2020 to Nov 30,
        6:22 PM PST    Gina                                     Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Dec 3, 2020 to Dec 10,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   113-9457643-0312262                      2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        11/22/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 27, 2020 to Nov 30,
        5:01 AM PST    Tammy                                    Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Dec 3, 2020 to Dec 10,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   114-5204166-6900264                      2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        11/23/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 30, 2020 to Dec 1,
        6:57 AM PST    Alexis                                   Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Dec 4, 2020 to Dec 11,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        7 months ago   112-2495138-4123432                      2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        11/23/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Nov 30, 2020 to Dec 1,
        12:53 PM PST   ashley                                   Tree Hanging Naked Santa Ornaments,       2020
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   Deliver by date: Dec 4, 2020 to Dec 11,
                       Sales channel: Amazon.com                for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 2
                                                                Item subtotal: US$15.00


        6 months ago   114-4635994-9997854                      2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        11/24/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Dec 1, 2020 to Dec 2, 2020
        8:16 PM PST    troy                                     Tree Hanging Naked Santa Ornaments,       Deliver by date: Dec 7, 2020 to Dec 14,
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   2020
                       Sales channel: Amazon.com                for
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        6 months ago   112-1541207-1460259                      2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        11/25/2020     Buyer name:                              Santa Christmas Decorations,Christmas     Ship by date: Dec 1, 2020 to Dec 2, 2020
        12:05 AM PST   Santos                                   Tree Hanging Naked Santa Ornaments,       Deliver by date: Dec 7, 2020 to Dec 14,
                       Fulﬁllment method: Seller                Perfect Ornament Creative Blessing Gift   2020
                       Sales channel: Amazon.com                for
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00




     FEEDBACK
                                                                                                                                                     064
https://sellercentral.amazon.com/orders-v3/search?ref_=xx_swlang_head_xx&mons_sel_locale=en_US&languageSwitched=1&q=B08MPRVRB2&qt=asin…                             5/7
2021/6/10                                                                 Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                           Page 65 of 223 PageID 12019
        Order date        Order details                 Image   Product name                              Customer option                            Order Status

        6 months ago      112-9655339-9013806                   2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        11/25/2020        Buyer name:                           Santa Christmas Decorations,Christmas     Ship by date: Dec 2, 2020 to Dec 3, 2020 Refund applied (1)
        7:21 PM PST       Bridget                               Tree Hanging Naked Santa Ornaments,       Deliver by date: Dec 8, 2020 to Dec 15,
                          Fulﬁllment method: Seller             Perfect Ornament Creative Blessing Gift   2020
                          Sales channel: Amazon.com             for
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        6 months ago      111-5612277-3807434                   2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        12/1/2020         Buyer name:                           Santa Christmas Decorations,Christmas     Ship by date: Dec 7, 2020 to Dec 8, 2020
        6:44 AM PST       Elizabeth                             Tree Hanging Naked Santa Ornaments,       Deliver by date: Dec 11, 2020 to Dec 18,
                          Fulﬁllment method: Seller             Perfect Ornament Creative Blessing Gift   2020
                          Sales channel: Amazon.com             for
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 2
                                                                Item subtotal: US$15.00


        6 months ago      113-8718651-1013060                   2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        12/4/2020         Buyer name:                           Santa Christmas Decorations,Christmas     Ship by date: Dec 10, 2020 to Dec 11,
        5:56 PM PST       Jennifer                              Tree Hanging Naked Santa Ornaments,       2020
                          Fulﬁllment method: Seller             Perfect Ornament Creative Blessing Gift   Deliver by date: Dec 16, 2020 to Dec 23,
                          Sales channel: Amazon.com             for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        6 months ago      111-5510617-6368252                   2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        12/7/2020         Buyer name:                           Santa Christmas Decorations,Christmas     Ship by date: Dec 11, 2020 to Dec 14,
        8:18 AM PST       meagan                                Tree Hanging Naked Santa Ornaments,       2020
                          Fulﬁllment method: Seller             Perfect Ornament Creative Blessing Gift   Deliver by date: Dec 17, 2020 to Dec 24,
                          Sales channel: Amazon.com             for                                       2020
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        6 months ago      114-1589858-8988223                   2020 Christmas Ornaments,Naughty                                                     Canceled
        12/12/2020        Fulﬁllment method: Seller             Santa Christmas Decorations,Christmas
        8:25 PM PST       Sales channel: Amazon.com             Tree Hanging Naked Santa Ornaments,
                                                                Perfect Ornament Creative Blessing Gift
                                                                for Family,Friend (A+B)
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Item subtotal: US$15.00


        6 months ago      112-9421171-9991424                   2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        12/14/2020        Buyer name:                           Santa Christmas Decorations,Christmas     Ship by date: Dec 18, 2020 to Dec 21,
        9:59 AM PST       Marcey                                Tree Hanging Naked Santa Ornaments,       2020
                          Fulﬁllment method: Seller             Perfect Ornament Creative Blessing Gift   Deliver by date: Dec 24, 2020 to Jan 4,
                          Sales channel: Amazon.com             for                                       2021
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00


        4 months ago      114-4838053-2724268                   2020 Christmas Ornaments,Naughty          Standard                                   Shipped
        2/1/2021          Buyer name:                           Santa Christmas Decorations,Christmas     Ship by date: Feb 5, 2021 to Feb 8, 2021
        10:01 PM PST      christina                             Tree Hanging Naked Santa Ornaments,       Deliver by date: Feb 11, 2021 to Feb 19,
                          Fulﬁllment method: Seller             Perfect Ornament Creative Blessing Gift   2021
                          Sales channel: Amazon.com             for
                                                                ASIN: B08MPRVRB2
                                                                SKU: BSJ202031
                                                                Quantity: 1
                                                                Item subtotal: US$15.00




                                                                         ← Previous         1       Next →

                                                                       Showing orders 1 - 41 of 41 total orders.




     Help   Program Policies         English                                                                                                           © 1999-2021, Am

     FEEDBACK
                                                                                                                                                     065
https://sellercentral.amazon.com/orders-v3/search?ref_=xx_swlang_head_xx&mons_sel_locale=en_US&languageSwitched=1&q=B08MPRVRB2&qt=asin…                                 6/7
2021/6/10                                                              Manage Orders
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                Page 66 of 223 PageID 12020




                                                                                                                           066
https://sellercentral.amazon.com/orders-v3/search?ref_=xx_swlang_head_xx&mons_sel_locale=en_US&languageSwitched=1&q=B08MPRVRB2&qt=asin…   7/7
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                Page 67 of 223 PageID 12021




                                UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

   THE NAUG HTYS LLC                                            )
                                                                )
                                           Plain tiff,          )
                                                                )
                                                                ) Case N o. 4:21-c\·-00492
                                           v.                   )
                                                                ) Judge Reed C. O 'Conno r
                                                                )
   DOES 1-580                                                   )
                                                                )
                                           D efendants.         )

                                          Declaration of Luo Ningho

    I, Luo Ningbo, of the City o f Shenzhell, China, declare as follows:

    1.   I am over eighteen (18) years o f age. I have never been convicted o f a fcloll), or all)'

         crimi nal offense involving m oral turpitude, and l am fully compe tent to tes tify to th e

         matters stated herein. I have personal knowledge o f every statement made in this

         D cclarntio n and slich statements arc true nnci con ect.

    2.   I am a manager supervising the o peratio ns o f the following A mazon sto rcs: Chenjbo (aka

         Halloween cleara ncc&Clu;stm as clearance), ['via rice, and Shan-s (the "Sto res))).

    3. 1 have access and control of the Stores.

    4.   I con fum that aU sales o f the accLlsed products ill this case have ceased, and the pro duct was

         penllanCtltl)' removed from the Stores on or before Aptil 19,2021. Attached in Exbibit A

         is evidence that the accused pro duct and the relcvmH Listing are no          10 11 gel'   available in the

         Stores.

    5. II ftcr a dilige nl scarCh of sale reco rd and    10   the bes t o f 111 )' knowledge, the Stores sold 6

         ilems of the accused products fo r 577.8, and the last sale occurred on February 25, 202 1.

         111I·ac hed ill Exhibit B is a compl ete sale reco rd o f the accused prod uct.




                                                                                                                       067
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                           Page 68 of 223 PageID 12022




    6.   The asset restraining order has prevented me fr0l11 withdrawing any funds frOtH th e

         restrained accounts, including an)' future income, no matter whether they are related to the.

         sale o f accused pro ducts, and caused damages to m y busincss. The damages increase each

         day that I anl prevented fro m accessing fund s nced ed to op erate the business.

    7.   If the asset restraint is lifted, I will keep opel'acing the Stores as normal and no t ac t to close

         the Stores. The Sto res were opened in A ug ust 24, 2017 at the earlies t, and has b een ill

         continuous opera tio n. The withdrawal of fund s fro m the accounts will b e litnitcd to the

         exte nt that is necessary to opera.tc the Stores business as normal.

    8. I ha ve never threatened or planned to drain assets from the Stores.

   J d eciare under penalty of perjm)' under the laws of the United States of Am erica that the

   foregoing is true and correct.

   Executed tius June 12, 202 1 ill Shellzhel1, Cluna.




                                                                                                                  2



                                                                                                                068
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 69 of 223 PageID 12023




                          Exhibit A




                                                                          069
6/10/2021                                                                                         Manage Inventory
        Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                     Page 70 of 223 PageID 12024
                                                                           chenJBO | United States           English             Search                           Messages Help Settings


    Catalog          Inventory      Pricing       Orders         Advertising     Stores    Growth        Reports       Performance          Apps & Services       B2B


   Listing Tools:             All Inventory            Suppressed and Inactive Products (822)               Listing Quality Dashboard     NEW         Manage Pricing
   Price Alerts (1)

   FBA Inventory Tools:                    FBA Inventory           Inventory Dashboard           Shipping Queue


   Manage Inventory Learn more                                         Take the tour                   Add a Variation         Add a product        Preferences: 11 columns hidden          NEW



   Action
    Actiononon
             selected
               0 selected                      naughty Santa                    Search
                                                                                Submit       0 product(s)



     Filters:

           Status:      All       Active       Inactive     Incomplete         Listing Removed         Fulﬁlled By:      All     Amazon         Merchant

           Search:      Title/Keyword          SKU        ASIN       UPC, EAN      FNSKU          Additional
                                                                                                   Additionalﬁlters
                                                                                                               ﬁlters


            Status        Image        SKU       Product Name            Date Created      Available      Price      Lowest         Sales      Buy Box     Buy Box
                                                                                                                                                                              Save all
                                       Condition ASIN                                                           +      Price        Rank          Price    Eligible
                                                                         Status                          Shipping + Shipping                 + Shipping
                                                                         Changed Date

                                     You currently have no listings that meet this criteria. Use the ﬁlters below the search bar to view more of your listings.



                                                                                                                                                                  250
                                                                                                                                                                   250results perper
                                                                                                                                                                        results   page
                                                                                                                                                                                     page

    Help        Program Policies             English                                                                                      © 1999-2021, Amazon.com, Inc. or its aﬃliates




     FEEDBACK
                                                                                                                                                                            070
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                               1/1
6/10/2021                                                                                                 Manage Inventory
        Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                           Page 71 of 223 PageID 12025
                                                                                         Mariee | United States        English              Search                           Messages Help Settings


    Catalog         Inventory      Pricing      Orders       Advertising      Stores     Growth       Reports       Performance        Apps & Services         B2B


  Listing Tools:             All Inventory              Suppressed and Inactive Products (632)                Listing Quality Dashboard        NEW           Manage Pricing

  FBA Inventory Tools:                   FBA Inventory             Inventory Dashboard               Remove Unfulﬁllable Inventory (2)                  Shipping Queue


  Manage Inventory Learn more                                        Take the tour                                                                        Add a Variation         Add a product    Prefere


   Action
    Actiononon
             selected
               0 selected                    naughty santa                  Search
                                                                            Submit         0 product(s)



     Filters:

         Status:       All      Active       Inactive      Incomplete      Listing Removed         Fulﬁlled By:      All     Amazon        Merchant         Search:      Title/Keyword      SKU    ASIN

           Additional
            Additionalﬁlters
                        ﬁlters


           Status        Image       SKU       Product Name             Date      Available      Reserved      Estimated   Price      Lowest Sales   Buy Box      Your                Your Maximum Price U
                                     Condition ASIN                     Created                                   fee per        +      Price Rank      Price Minimum
                                                                                                                unit sold Shipping + Shipping      + Shipping     Price
                                                                        Status
                                                                        Changed
                                                                        Date

                                                               You currently have no listings that meet this criteria. Use the ﬁlters below the search bar to view more of your listings.




    Help        Program Policies          English                                                                                                    © 1999-2021, Amazon.com, Inc. or its aﬃliates




    FEEDBACK
                                                                                                                                                                                       071
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                                   1/1
6/10/2021                                                                                           Manage Inventory
        Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                     Page 72 of 223 PageID 12026
                                                                                Shan-S | United States         English           Search                           Messages Help Settings


    Catalog          Inventory      Pricing       Orders         Advertising     Stores     Growth         Reports       Performance      Apps & Services     B2B


   Listing Tools:             All Inventory            Suppressed and Inactive Products (1329)                Listing Quality Dashboard   NEW          Manage Pricing
   Price Alerts (17)

   FBA Inventory Tools:                    FBA Inventory           Inventory Dashboard            Shipping Queue


   Manage Inventory Learn more                                         Take the tour                      Add a Variation      Add a product      Preferences: 10 columns hidden            NEW



   Action
    Actiononon
             selected
               0 selected                      naughty Santa                    Search
                                                                                Submit        0 product(s)



     Filters:

           Status:      All       Active       Inactive     Incomplete         Listing Removed           Fulﬁlled By:    All   Amazon       Merchant


           Search:      Title/Keyword          SKU        ASIN       UPC, EAN       FNSKU          Additional
                                                                                                    Additionalﬁlters
                                                                                                                ﬁlters


            Status        Image        SKU       Product Name            Date         Available    Estimated   Price      Lowest Sales   Buy Box            Buy Box           Save all
                                       Condition ASIN                    Created                      fee per        +      Price Rank      Price           Eligible
                                                                                                    unit sold Shipping + Shipping      + Shipping
                                                                         Status
                                                                         Changed
                                                                         Date

                                     You currently have no listings that meet this criteria. Use the ﬁlters below the search bar to view more of your listings.



                                                                                                                                                                  250
                                                                                                                                                                   250results perper
                                                                                                                                                                        results   page
                                                                                                                                                                                     page

    Help        Program Policies             English                                                                                      © 1999-2021, Amazon.com, Inc. or its aﬃliates




     FEEDBACK
                                                                                                                                                                            072
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                               1/1
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 73 of 223 PageID 12027




                          Exhibit B




                                                                          073
6/10/2021                                                                                        Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                     Page 74 of 223 PageID 12028
                                                                                                                    chenJBO | United States           English               Search


    Catalog     Inventory        Pricing      Orders    Advertising     Stores      Growth     Reports        Performance        Apps & Services        B2B




    Manage Orders                          Learn more Video tutorials
                                                                                                                                           Product
                                                                                                                                            Productname
                                                                                                                                                    name           naughty Santa



               Your search date range starts from an archived date. For orders were placed before 1/1/2016, you can ﬁnd them in Archived order report



      Go
      Go back
         back to order
                 order list
                       list                                                                                               Order
                                                                                                                           Orderdate
                                                                                                                                 date(descending)
                                                                                                                                      (descending)              50
                                                                                                                                                                 Results per page: 50           Set Tab

     3 orders          Custom Date Range                                                                                  From:            8/23/18          To:          6/10/21               Custom
                                                                                                                                                                                                Date RaD



      Action on 0 selected:       Buy shipping         Print packing slip        Conﬁrm shipment


        Order date            Order details                                 Image      Product name                                 Customer option                             Order Status

        3 months ago          114-1499963-7694629                                      Cnebo Christmas Ornaments, 2020              Standard                                    Shipped
        2/25/2021             Buyer name:                                              Naughty Santa Christmas Ornament             Ship by date: Feb 26, 2021 to Mar 1,
        12:33 AM PST          John                                                     Stocking Cap Santa Ornament Naked            2021
                              Fulﬁllment method: Seller                                Santa for Christmas Tree Decorations         Deliver by date: Mar 18, 2021 to Apr 8,
                              Sales channel: Amazon.com                                Hanging Orname                               2021
                                                                                       ASIN: B08N6SNZG5
                                                                                       SKU: MIA2020WHA201102082A
                                                                                       Quantity: 1
                                                                                       Item subtotal: $3.99


        3 months ago          113-1520661-3697830                                      Cnebo Christmas Ornaments, 2020                                                          Canceled
        2/24/2021             Fulﬁllment method: Seller                                Naughty Santa Christmas Ornament
        7:40 PM PST           Sales channel: Amazon.com                                Stocking Cap Santa Ornament Naked
                                                                                       Santa for Christmas Tree Decorations
                                                                                       Hanging Ornaments Home Décor
                                                                                       ASIN: B08N6SNZG5
                                                                                       SKU: MIA2020WHA201102082A
                                                                                       Item subtotal: $3.99


        5 months ago          113-1859284-5589038                                      Cnebo Christmas Ornaments, 2020              Standard                                    Shipped
        1/11/2021             Buyer name:                                              Naughty Santa Christmas Ornament             Ship by date: Jan 12, 2021 to Jan 13,
        8:38 PM PST           James                                                    Stocking Cap Santa Ornament Naked            2021
                              Fulﬁllment method: Seller                                Santa for Christmas Tree Decorations         Deliver by date: Feb 2, 2021 to Feb 24,
                              Sales channel: Amazon.com                                Hanging Orname                               2021
                                                                                       ASIN: B08N6QQ3DB
                                                                                       SKU: MIA2020WHA201107082A
                                                                                       Quantity: 1
                                                                                       Item subtotal: $3.99




                                                                                                ← Previous          1       Next →

                                                                                                Showing orders 1 - 3 of 3 total orders.




    Help      Program Policies        English                                                                                                                                        © 1999-2021, Am




    FEEDBACK
                                                                                                                                                                                074
https://sellercentral.amazon.com/orders-v3/search?_encoding=UTF8?communicationDeliveryId=37aa7c9f-4c79-49e5-ab1f-dae4594e54b3&mons…                                                                 1/1
6/10/2021                                                                                       Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                    Page 75 of 223 PageID 12029
                                                                                                                       Mariee | United States        English             Search


    Catalog     Inventory        Pricing     Orders    Advertising    Stores        Growth    Reports        Performance         Apps & Services      B2B




    Manage Orders                          Learn more Video tutorials
                                                                                                                                                  ASIN
                                                                                                                                                   ASIN           B08NVTBKSY


     Go
     Go back
        back to order list
                      list                                                                                               Ship-by
                                                                                                                          Ship-bydate
                                                                                                                                 date (ascending)
                                                                                                                                      (ascending)              15
                                                                                                                                                                Results per page: 15          Set
                                                                                                                                                                                               SetTab
                                                                                                                                                                                                  Tab

     1 orders         Custom Date Range                                                                                  From:            5/28/20          To:          6/10/21              Custom
                                                                                                                                                                                              Date Ra



      Action on 0 selected:         Buy shipping       Print packing slip      Conﬁrm shipment


       Order date            Order details                                  Image     Product name                                 Customer option                            Order Status

       3 months ago          113-8613826-6286618                                      MZRI 2Pc Christmas Ornament Doll             Standard                                   Shipped

       2/24/2021             Buyer name:                                              Naughty Naked Santa Christmas Tree           Ship by date: Mar 1, 2021 to Mar 2, 2021
       7:00 PM PST           John                                                     Decorations Merry Christmas and Happy        Deliver by date: Mar 8, 2021 to Mar 12,
                             Fulﬁllment method: Seller                                New Years Deco Toy                           2021
                             Sales channel: Amazon.com                                ASIN: B08NVTBKSY
                                                                                      SKU: MR2011110092
                                                                                      Quantity: 1
                                                                                      Item subtotal: $9.80




                                                                                              ← Previous           1        Next →

                                                                                               Showing orders 1 - 1 of 1 total orders.




    Help      Program Policies        English                                                                                                                                     © 1999-2021, Am




    FEEDBACK
                                                                                                                                                                              075
https://sellercentral.amazon.com/orders-v3/search?page=1&date-range=1590595200000-1623340799000&q=B08NVTBKSY&qt=asin                                                                             1/1
6/10/2021                                                                                        Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                      Page 76 of 223 PageID 12030
                                                                                                                         Shan-S | United States        English             Search


    Catalog     Inventory        Pricing      Orders    Advertising     Stores      Growth     Reports        Performance         Apps & Services        B2B




    Manage Orders                          Learn more Video tutorials
                                                                                                                                            Product
                                                                                                                                             Productname
                                                                                                                                                     name          naughty Santa



               Your search date range starts from an archived date. For orders were placed before 1/1/2016, you can ﬁnd them in Archived order report



      Go
      Go back
         back to order
                 order list
                       list                                                                                              Ship-by
                                                                                                                          Ship-bydate
                                                                                                                                  date(ascending)
                                                                                                                                       (ascending)           100
                                                                                                                                                              Results per page: 100             Set Tab

     3 orders          Custom Date Range                                                                                    From:           8/24/17          To:         6/10/21               Custom
                                                                                                                                                                                                Date RaD



      Action on 0 selected:       Buy shipping         Print packing slip        Conﬁrm shipment


        Order date            Order details                                 Image      Product name                                  Customer option                            Order Status

        6 months ago          112-9856607-5164213                                      Shan-S Naughty Santa Christmas                Standard                                   Shipped
        11/28/2020            Buyer name:                                              Ornament Stocking Cap Santa Ornament Ship by date: Nov 30, 2020 to Dec 1,
        4:12 PM PST           Yvetta                                                   Naked Santa 2020 Christmas Ornament           2020
                              Fulﬁllment method: Seller                                Decorating Kit, Cute and Unique               Deliver by date: Dec 18, 2020 to Jan 12,
                              Sales channel: Amazon.com                                Decorations, I                                2021
                                                                                       ASIN: B08MWF3HBV
                                                                                       SKU: Peng123WHA201102082B
                                                                                       Quantity: 3
                                                                                       Item subtotal: $5.98


        6 months ago          112-9619265-1739403                                      Shan-S Naughty Santa Christmas                Standard                                   Shipped
        11/29/2020            Buyer name:                                              Ornament Stocking Cap Santa Ornament Ship by date: Nov 30, 2020 to Dec 1,
        3:45 PM PST           Yvetta                                                   Naked Santa 2020 Christmas Ornament           2020
                              Fulﬁllment method: Seller                                Decorating Kit, Cute and Unique               Deliver by date: Dec 18, 2020 to Jan 12,
                              Sales channel: Amazon.com                                Decorations, I                                2021
                                                                                       ASIN: B08MWF3HBV
                                                                                       SKU: Peng123WHA201102082B
                                                                                       Quantity: 2
                                                                                       Item subtotal: $5.98


        3 months ago          113-3481639-7538615                                      Shan-S Naughty Santa Christmas                Standard                                   Shipped
        2/24/2021             Buyer name:                                              Ornament Stocking Cap Santa Ornament Ship by date: Feb 25, 2021 to Feb 26,
        6:06 PM PST           John                                                     Naked Santa 2020 Christmas Ornament           2021
                              Fulﬁllment method: Seller                                Decorating Kit, Cute and Unique               Deliver by date: Mar 17, 2021 to Apr 7,
                              Sales channel: Amazon.com                                Decorations, I                                2021
                                                                                       ASIN: B08MWF3HBV
                                                                                       SKU: Peng123WHA201102082B
                                                                                       Quantity: 1
                                                                                       Item subtotal: $5.98




                                                                                                ← Previous           1        Next →

                                                                                                 Showing orders 1 - 3 of 3 total orders.




    Help      Program Policies         English                                                                                                                                      © 1999-2021, Am




    FEEDBACK
                                                                                                                                                                                076
https://sellercentral.amazon.com/orders-v3/search?_encoding=UTF8?communicationDeliveryId=85275f65-3a86-48f4-bba7-e707c8e8dc06&mons…                                                                 1/1
    Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                  Page 77 of 223 PageID 12031




                                          UNITED STATES DISTRlcr COURT
                                       FOR THE NORTHERN DISTRlcr OF TEXAS
                                              FORT WORTH DIVISION

            THE NAUGHTYS LLC                                             )
                                                                         )
                                                    Plaintiff,           )
                                                                         )
                                                                         ) Case No. 4:21 -cv-00492
                                                    v.                   )
                                                                         ) Judge Reed C. 0' Connor
                                                                         )
            DOES 1-580                                                   )
                                                                         )
                                                    Defendants.          )

                                                         Declaration of Wu Shugj

             ], Wu Shuqi, of the City of Shenzhen, China, declare as follows:

\            1. ] am over eighteen (i8) years of age. I have never been convicted of a felony or any criminal

                 offense involving moral turpitude, and I am fully competent to testify to the matters stated

                 herein. I have personal knowledge of every statement made in this Declaration and such

                 statements are true and correct.

             2. I am a manager supervising the operations of the following Amazon store: YHCWJZP (the

                  "Store 1/   ),




             3. I have access and control of the Store.

             4. [confirm that all sales of the accllsed products in this case have ceased, and the product was

                 permanently removed from the Store on April 16, 2021. Attached in Exhibit A is evidence

                that the accused product and the relevant listing are no longer available in the Store.

             5. After a diligent search of sale record and to the best of my knowledge, the Store sold 3 items




                                                                 I   •                                           ...-~--
                                                                                                                      077
                                                                                                                          ...   -
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                Page 78 of 223 PageID 12032




             of the accused products for $22. 11. and the last sale occurred on February 24. 2021. Attached

             in Exhibit B is a complete sale record of the accused product.

         6. The asset restraining order has prevented me from withdrawing any funds from the restrained

             account. including any future income. no matter whether they are related to the sale of

             accused products. and caused damages to my business. The damages increase each day that I

             am prevented from accessing funds needed to operate the business.

         7. If tile asset restraint is lifted. I will keep operating the Store as normal and not act to close the

             Store. The Store was opened in December 29.2018. and has been in continuous operation.

             The withdrawal of funds from the account will be limited to the extent that is necessary to

             operate the Store business as nonna!.

         8. I have never threatened or planned to drain assets from the Store.

        I declare under penalty of perjury under the laws of the United States of America that the

        foregoing is true and correct.

        Executed this June 12. 2021 in Shenzhen. China.



                                                                          i tv]!,
                                                                          Wu Shuqi




                                                                                                                    2




                                                                                                                        .078
                                                                                                                          ,~.
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 79 of 223 PageID 12033




                          Exhibit A




                                                                          079
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 80 of 223 PageID 12034




                                                                          080
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 81 of 223 PageID 12035




                                                                          081
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 82 of 223 PageID 12036




                                                                          082
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 83 of 223 PageID 12037




                          Exhibit B




                                                                          083
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 84 of 223 PageID 12038




                                                                          084
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                    Page 85 of 223 PageID 12039




                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 THE NAUGHITS LLC                                   )
                                                    )
                                     Plaintiff,     )
                                                    )
                                                    ) Case No. 4:21 -cv-00492
                                     \ T.           )

                                                    ) Judge Reed C. O 'Connor
                                                    )
 DOES 1-580                                         )
                                                    )
                                    Defendants.     )

                                       Declaration ofXie Tong

 I, Xie Tong, of the City of Huainan, China, declare as follows :

 1. I am over eighteen (18) years of age. I have never been convicted of a felony or any

    criminal offense involving moral turpitude, and I am fully competent to testify to the

    matters stated herein. I have personal knowledge of every statement made in this

    Declaration and such statements are true and correct.

 2. I am a manager supervising the operations of the following Amazon store: xatos (the

    " Store").

 3. I have access and control of the Store.

 4. I confum that all sales of the accused products in this case have ceased, and the product was

    petmanently removed from the Store on April 14, 2021. Attached in Exhibit A is evidence

    that the accused product and the relevant listing are no longer available in the Store.

 5. After a diligent search of sale record and to the best of my knowledge, the Store sold 2

    items of the accused products for $10.96, and the last sale occurred on February 24, 2021.

    Attached in Exhibit B is a complete sale record of the accused product.

 6. The asset restraining order has prevented me from withdmwing any funds from the



                                                                                                    1     I

                                                                                                    085
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                        Page 86 of 223 PageID 12040




       restrain ed account, including any future income, no matter whether they are related to the

       sale of accused products, and caused damages to my busin ess. T he darnages increase each

       day that I am pre\"ented from accessing funds n eeded to operate the business.

   7. If the asset res traint is lifted, I will keep o perating the Store as normal and not act to close

       the Store. T he Store was opened in Marcb 18, 2019, and has been in contin uous operation.

       The withdrawal o f fund s from tbe account"vill b e limited to the ex tent that is necessary to

       operate the Store business as normal.

   8. I ha ve never threatened or planned to drml assets from the Store.

  r declare   under penalty of perjury un der the laws of the United States of Anlerica that tlle

  foregoing is true an d correct.

  Executed tlus June 12,2021 in Huainan, China.




                                                                                                            2


                                                                                                           086
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 87 of 223 PageID 12041




                          Exhibit A




                                                                          087
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 88 of 223 PageID 12042




                                                                          088
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 89 of 223 PageID 12043




                                                                          089
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 90 of 223 PageID 12044




                          Exhibit B




                                                                          090
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 91 of 223 PageID 12045




                                                                          091
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                     Page 92 of 223 PageID 12046




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

  THE NAUGHTYS LLC                                   )
                                                     )
                                      Plaintiff,     )
                                                     )
                                                     ) Case No. 4:21-cv-00492
                                      v.             )
                                                     ) Judge Reed C. O'Connor
                                                     )
  DOES 1-S80                                         )
                                                     )
                                      Defendants.    )

                                     Declaration of Xie Huichang

   I, Xie Huichang, of the City of Shenzhen, China, declare as follows:

   1. I am over eighteen (18) years of age. I have never been convicted of a felony or any

       criminal offense involving moral turpitude, and I am fully competent to testify to the

      matters stated herein. I have personal knowledge of every statement made in this

      Declaration and such statements are hue and correct.

   2. I am a manager supervising the operations of the following Amazon stores: Ikevan and

       SurgicaL (the "Stores").

   3. I have access and control of the Stores.

   4. I COnfl1ID that all sales of the accused products in this case have ceased, and the product was

       permanendy removed from the Stores on or before Apri11S, 2021. Attached in Exhibit A

      is evidence that the accused product and the relevant listing are no longer available in the

       Stores.

   5. After a diligent search of sale record and to the best of my knowledge, the Stores sold 1

      item of the accused products for $12.63, and the last sale occurred on February 24, 2021.

       Attached in Exhibit B is a complete sale record of the accused product.



                                                                                                         1



                                                                                                        092
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                       Page 93 of 223 PageID 12047




  6. The asset restraining order has prevented me from withdrawing any funds from the

      restrained accounts, including any future income, no matter whether they are related to the

      sale of accused products, and caused damages to my business. The damages increase each

      day that I am prevented from accessing funds needed to operate the business.

  7. If the asset restraint is lifted, I will keep operating the Stores as n01mal and not act to close

      the Stores. The Stores were opened in May 1, 2016 at the earliest, and has been in

      continuous operation. The withdrawal of funds from the accounts will be limited to the

      extent that is necessary to operate the Stores business as normal.

  8. I have never threatened or planned to drain assets from the Stores.

 I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is hue and correct.

 Executed this June 12,2021 in Shenzhen, China.



                                                                   X,e ~CAI~
                                                                  Xie Huichang




                                                                                                         2


                                                                                                         093
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 94 of 223 PageID 12048




                          Exhibit A




                                                                          094
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 95 of 223 PageID 12049




     Delete time：2021.4.14

     B08MVP63Y9




     B08MVPRLM8




     B08MVQ4NX3




     B08MVQWSWF




                                                                          095
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 96 of 223 PageID 12050




     B08MVSJY9K




     B08MVPBJQC




                                                                          096
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 97 of 223 PageID 12051



                            Delete Time: 2021/4/15


     Asin: B08NTLJYRT




     Asin: B08NTMTJXW




     Asin: B08NTPRYGP




                                                                          097
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 98 of 223 PageID 12052



     Asin: B08NTQM3MX




     Asin: B08NTM82LG




     Asin: B08NTP32WZ




                                                                          098
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 99 of 223 PageID 12053




                          Exhibit B




                                                                          099
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 100 of 223 PageID 12054



      B08MVSJY9K




      B08MVQ4NX3




      B08MVQWSWF




      B08MVPBJQC




      B08MVP63Y9




                                                                          100
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                               Page 101 of 223 PageID 12055



      B08MVPRLM8




       [ .. -_._................. _....
       Manage   Order~   '-' _ _ ____

                                          ,. ~---,""" ....   --.... ..---,
                                                                 -~
                                                                                              -.   -.......

                    o o,der>                                          '- ~ """

        "'---....    ----~-

       - --           ,-       .




                                                                                                              101
6/11/2021                                                                                  Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                       Page 102 of 223 PageID 12056
                                                                                                         SurgicaL | United States      English             Search


    Catalog     Inventory        Pricing     Orders     Advertising     Stores   Growth   Reports   Performance    Apps & Services      B2B




    Manage Orders                          Learn more Video tutorials
                                                                                                                                     ASIN
                                                                                                                                      ASIN          B08NTQM3MX


      Go
      Go back
         back to order
                 order list
                       list                                                                                 Ship-by
                                                                                                             Ship-bydate
                                                                                                                     date(ascending)
                                                                                                                          (ascending)            15
                                                                                                                                                  Results per page: 15      Set Tab

      0 orders        Custom Date Range                                                                      From:          5/1/18           To:          6/11/21          Custom
                                                                                                                                                                            Date RaD


     No orders were found that match the given search criteria.




    Help      Program Policies        English                                                                                                                       © 1999-2021, Am




    FEEDBACK
                                                                                                                                                                102
https://sellercentral.amazon.com/orders-v3/search?page=1&date-range=1525104000000-1623427199000&q=B08NTQM3MX&qt=asin                                                            1/1
6/11/2021                                                                                  Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                       Page 103 of 223 PageID 12057
                                                                                                         SurgicaL | United States      English             Search


    Catalog     Inventory        Pricing     Orders     Advertising     Stores   Growth   Reports   Performance    Apps & Services      B2B




    Manage Orders                          Learn more Video tutorials
                                                                                                                                     ASIN
                                                                                                                                      ASIN          B08NTPRYGP


      Go
      Go back
         back to order
                 order list
                       list                                                                                 Ship-by
                                                                                                             Ship-bydate
                                                                                                                     date(ascending)
                                                                                                                          (ascending)            15
                                                                                                                                                  Results per page: 15      Set Tab

      0 orders        Custom Date Range                                                                      From:          5/1/18           To:          6/11/21          Custom
                                                                                                                                                                            Date RaD


     No orders were found that match the given search criteria.




    Help      Program Policies        English                                                                                                                       © 1999-2021, Am




    FEEDBACK
                                                                                                                                                                103
https://sellercentral.amazon.com/orders-v3/search?page=1&date-range=1525104000000-1623427199000&q=B08NTPRYGP&qt=asin                                                            1/1
6/11/2021                                                                                  Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                       Page 104 of 223 PageID 12058
                                                                                                         SurgicaL | United States      English             Search


    Catalog     Inventory        Pricing     Orders     Advertising     Stores   Growth   Reports   Performance    Apps & Services      B2B




    Manage Orders                          Learn more Video tutorials
                                                                                                                                     ASIN
                                                                                                                                      ASIN          B08NTP32WZ


      Go
      Go back
         back to order
                 order list
                       list                                                                                 Ship-by
                                                                                                             Ship-bydate
                                                                                                                     date(ascending)
                                                                                                                          (ascending)            15
                                                                                                                                                  Results per page: 15      Set Tab

      0 orders        Custom Date Range                                                                      From:          5/1/18           To:          6/11/21          Custom
                                                                                                                                                                            Date RaD


     No orders were found that match the given search criteria.




    Help      Program Policies        English                                                                                                                       © 1999-2021, Am




    FEEDBACK
                                                                                                                                                                104
https://sellercentral.amazon.com/orders-v3/search?page=1&date-range=1525104000000-1623427199000&q=B08NTP32WZ&qt=asin                                                            1/1
6/11/2021                                                                                  Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                       Page 105 of 223 PageID 12059
                                                                                                         SurgicaL | United States      English             Search


    Catalog     Inventory        Pricing     Orders     Advertising     Stores   Growth   Reports   Performance    Apps & Services      B2B




    Manage Orders                          Learn more Video tutorials
                                                                                                                                     ASIN
                                                                                                                                      ASIN          B08NTMTJXW


      Go
      Go back
         back to order
                 order list
                       list                                                                                 Ship-by
                                                                                                             Ship-bydate
                                                                                                                     date(ascending)
                                                                                                                          (ascending)            15
                                                                                                                                                  Results per page: 15      Set Tab

      0 orders        Custom Date Range                                                                      From:          5/1/18           To:          6/11/21          Custom
                                                                                                                                                                            Date RaD


     No orders were found that match the given search criteria.




    Help      Program Policies        English                                                                                                                       © 1999-2021, Am




    FEEDBACK
                                                                                                                                                                105
https://sellercentral.amazon.com/orders-v3/search?page=1&date-range=1525104000000-1623427199000&q=B08NTMTJXW&qt=asin                                                            1/1
6/11/2021                                                                                  Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                       Page 106 of 223 PageID 12060
                                                                                                         SurgicaL | United States      English             Search


    Catalog     Inventory        Pricing     Orders     Advertising     Stores   Growth   Reports   Performance    Apps & Services      B2B




    Manage Orders                          Learn more Video tutorials
                                                                                                                                     ASIN
                                                                                                                                      ASIN          B08NTM82LG


      Go
      Go back
         back to order
                 order list
                       list                                                                                 Ship-by
                                                                                                             Ship-bydate
                                                                                                                     date(ascending)
                                                                                                                          (ascending)            15
                                                                                                                                                  Results per page: 15      Set Tab

      0 orders        Custom Date Range                                                                      From:          5/1/18           To:          6/11/21          Custom
                                                                                                                                                                            Date RaD


     No orders were found that match the given search criteria.




    Help      Program Policies        English                                                                                                                       © 1999-2021, Am




    FEEDBACK
                                                                                                                                                                106
https://sellercentral.amazon.com/orders-v3/search?page=1&date-range=1525104000000-1623427199000&q=B08NTM82LG&qt=asin                                                            1/1
6/11/2021                                                                                        Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                   Page 107 of 223 PageID 12061
                                                                                                                     SurgicaL | United States         English               Search


    Catalog     Inventory        Pricing      Orders    Advertising     Stores      Growth     Reports      Performance          Apps & Services       B2B




    Manage Orders                          Learn more Video tutorials
                                                                                                                                                    ASIN
                                                                                                                                                     ASIN          B08NTLJYRT


      Go
      Go back
         back to order
                 order list
                       list                                                                                              Ship-by
                                                                                                                          Ship-bydate
                                                                                                                                  date(ascending)
                                                                                                                                       (ascending)              15
                                                                                                                                                                 Results per page: 15           Set Tab

      1 orders         Custom Date Range                                                                                  From:            5/1/18           To:          6/11/21               Custom
                                                                                                                                                                                                Date RaD



      Action on 0 selected:       Buy shipping         Print packing slip        Conﬁrm shipment


        Order date            Order details                                 Image      Product name                                 Customer option                             Order Status


        3 months ago          114-7446608-0732221                                      Byedog Santa Ornaments, Naughty Santa Standard                                           Shipped
        2/24/2021             Buyer name:                                              Christmas Tree Ornament, Stocking Cap        Ship by date: Feb 25, 2021 to Feb 26,
        11:12 PM PST          John                                                     Naked Santa for Christmas Decorations        2021
                              Fulﬁllment method: Seller                                (C+D)                                        Deliver by date: Mar 4, 2021 to Mar 10,
                              Sales channel: Amazon.com                                ASIN: B08NTLJYRT                             2021
                                                                                       SKU: B94h96yujkj8CD
                                                                                       Quantity: 1
                                                                                       Item subtotal: $11.89




                                                                                                ← Previous          1       Next →

                                                                                                Showing orders 1 - 1 of 1 total orders.




    Help      Program Policies        English                                                                                                                                        © 1999-2021, Am




    FEEDBACK
                                                                                                                                                                                107
https://sellercentral.amazon.com/orders-v3/search?page=1&date-range=1525104000000-1623427199000&q=B08NTLJYRT&qt=asin                                                                                1/1
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                      Page 108 of 223 PageID 12062




                                UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DIST RICT OF TEXAS
                                    FORT WORTH DIVISION

    THE NAUGHTY LLC                                       )
                                                          )
                                          Plaintiff,      )
                                                          )
                                                          ) Case No. 4:21-cv-00492
                                          v.              )
                                                          ) ) udge Reed C. 'Connor
                                                          )
    D ES 1-580                                            )
                                                          )
                                         Defendants.      )

                                        D eclaration of Yanfang Zeng

     I, Yanfang Zeng, of the iry of henznen, China, declare as follows:

     1.   r am over eighteen (18) years of age.   I have never been convicted of a felony or any

          criminal offe nse involving moral turpitude, and I am fully competent to testify to the

          matters stated herein. I have personal kn wledge of every statement made in this

          Declaration and such statements are true and correct.

     2. I am a manager supervising the operations of the follo\ving Amazon store: Hilyo, a.k.a.

          dingulasi (the "Store").

     3. I have access and control of the St reo

     4. I c nflrm that all sales of the accused products in this case have ceased, and the pr duct was

          permanently removed from the Store on February 25, 202'1. Attached in Exhibit A is

          evidence that the accused product and the relevant listing are no I nger available in the

          St reo

     5. After a diligenr search of sale record and to the best of my knowledge, the tore sold 9

          items of the accused products for $99.55, and the last sale occurred on February 24, 2021.

          Attached in Exhibit B is a complete sale record of the accused product.



                                                                                                             1



                                                                                                       108
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                      Page 109 of 223 PageID 12063




     6. The a set restraining order has prevented me from withdrawing any funds from the

         restrained account, including any future income, no matter whether they are related to the

         sale of accused products, and caused damages to my business. The damages increase each

         day that I am prevented from accessing funds needed to perate the business.

     7. If the asset restraint is lifted, I will keep operating the Store as normal and not act to close

         the tore. The tore was opened on June 13, 2019, and has been in continuous operation.

         The withdrawal of funds from the account will be limited to the extent that is necessary to

         operate the tore business as normal.

     8. I have never threatened or planned to drain assets from the Store.

    I declare under penalty of perjury under the laws of the United tates of America that the

    foregoing is true and correct.

    Executed this June 12, 2021 in Shenzhen, China.



                                                                    y~           Z~
                                                                     Yanfang Zeng




                                                                                                             2



                                                                                                           109
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 110 of 223 PageID 12064




                           Exhibit A




                                                                          110
2021/6/10                                                                                             Manage Inventory
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                       Page 111 of 223 PageID 12065
                                                                               dingulasi | United States          English            Search                        Messages Help Settings

    Catalog       Inventory        Pricing    Orders       Advertising     Stores     Growth        Reports     Performance     Apps & Services       B2B


   Listing Tools:        All Inventory               Suppressed and Inactive Products (68)           Listing Quality Dashboard NEW             Manage Pricing

   FBA Inventory Tools:               FBA Inventory            Inventory Dashboard              Remove Unfulfillable Inventory (1)        Shipping Queue


   Manage Inventory Learn more                                     Take the tour                                                                             Add a Variation     Add a product


   Action
    Actionon
           onselected
              0 selected                     B08NPT5W42                    Search       0 product(s)



     Filters:

        Status:       All         Active     Inactive       Incomplete       Listing Removed           Fulfilled By:   All     Amazon         Merchant       Search:     Title/Keyword      SKU

           Additional
            Additionalfilters
                        filters


            Status       Image        SKU       Product Name             Date       Available      Inbound       Reserved     Estimated    Price        Lowest Sales      Buy Box Buy Box FNS
                                      Condition ASIN                     Created                                                 fee per         +         Price Rank        Price Eligible
                                                                                                                               unit sold Shipping              +                 +
                                                                         Status                                                                        Shipping          Shipping
                                                                         Changed
                                                                         Date

                                                              You currently have no listings that meet this criteria. Use the filters below the search bar to view more of your listings.




    Help        Program Policies           English                                                                                             © 1999-2021, Amazon.com, Inc. or its affiliates




     FEEDBACK
                                                                                                                                                                               111
https://sellercentral.amazon.ca/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnId"%3A"dat…                                                      1/1
2021/6/10                                                                                             Manage Inventory
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                       Page 112 of 223 PageID 12066
                                                                               dingulasi | United States          English            Search                        Messages Help Settings

    Catalog       Inventory        Pricing    Orders       Advertising     Stores     Growth        Reports     Performance     Apps & Services       B2B


   Listing Tools:        All Inventory               Suppressed and Inactive Products (68)           Listing Quality Dashboard NEW             Manage Pricing

   FBA Inventory Tools:               FBA Inventory            Inventory Dashboard              Remove Unfulfillable Inventory (1)        Shipping Queue


   Manage Inventory Learn more                                     Take the tour                                                                             Add a Variation     Add a product


   Action
    Actionon
           onselected
              0 selected                     B08NPV5BN5                    Search       0 product(s)



     Filters:

        Status:       All         Active     Inactive       Incomplete       Listing Removed           Fulfilled By:   All     Amazon         Merchant       Search:     Title/Keyword      SKU

           Additional
            Additionalfilters
                        filters


            Status       Image        SKU       Product Name             Date       Available      Inbound       Reserved     Estimated    Price        Lowest Sales      Buy Box Buy Box FNS
                                      Condition ASIN                     Created                                                 fee per         +         Price Rank        Price Eligible
                                                                                                                               unit sold Shipping              +                 +
                                                                         Status                                                                        Shipping          Shipping
                                                                         Changed
                                                                         Date

                                                              You currently have no listings that meet this criteria. Use the filters below the search bar to view more of your listings.




    Help        Program Policies           English                                                                                             © 1999-2021, Amazon.com, Inc. or its affiliates




     FEEDBACK
                                                                                                                                                                               112
https://sellercentral.amazon.ca/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnId"%3A"dat…                                                      1/1
2021/6/10                                                                                             Manage Inventory
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                       Page 113 of 223 PageID 12067
                                                                               dingulasi | United States          English            Search                        Messages Help Settings

    Catalog       Inventory        Pricing    Orders       Advertising     Stores     Growth        Reports     Performance     Apps & Services       B2B


   Listing Tools:        All Inventory               Suppressed and Inactive Products (68)           Listing Quality Dashboard NEW             Manage Pricing

   FBA Inventory Tools:               FBA Inventory            Inventory Dashboard              Remove Unfulfillable Inventory (1)        Shipping Queue


   Manage Inventory Learn more                                     Take the tour                                                                             Add a Variation     Add a product


   Action
    Actionon
           onselected
              0 selected                     B08NPV5BN5                    Search       0 product(s)



     Filters:

        Status:       All         Active     Inactive       Incomplete       Listing Removed           Fulfilled By:   All     Amazon         Merchant       Search:     Title/Keyword      SKU

           Additional
            Additionalfilters
                        filters


            Status       Image        SKU       Product Name             Date       Available      Inbound       Reserved     Estimated    Price        Lowest Sales      Buy Box Buy Box FNS
                                      Condition ASIN                     Created                                                 fee per         +         Price Rank        Price Eligible
                                                                                                                               unit sold Shipping              +                 +
                                                                         Status                                                                        Shipping          Shipping
                                                                         Changed
                                                                         Date

                                                              You currently have no listings that meet this criteria. Use the filters below the search bar to view more of your listings.




    Help        Program Policies           English                                                                                             © 1999-2021, Amazon.com, Inc. or its affiliates




     FEEDBACK
                                                                                                                                                                               113
https://sellercentral.amazon.ca/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnId"%3A"dat…                                                      1/1
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 114 of 223 PageID 12068




                           Exhibit B




                                                                          114
2021/6/11                                                                                    Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                           Page 115 of 223 PageID 12069
                                                                                                        dingulasi | United States      English             Search

     Catalog    Inventory      Pricing    Orders    Advertising       Stores    Growth    Reports    Performance     Apps & Services    B2B




     Manage Orders                       Learn more Video tutorials
                                                                                                                              Product
                                                                                                                               Productname
                                                                                                                                       name            naughty santa



                Your search date range starts from an archived date. For orders were placed before 1/1/2016, you can find them in Archived order report


                                                                                                               Ship-by
                                                                                                                Ship-bydate
                                                                                                                        date(ascending)          50
       Go back to order list     9 orders        Custom Date Range                                                           (ascending)          Results per page: 50          Set Tab


                                                                                                                 From:        1/1/18             To:       6/1/21           Custom D
                                                                                                                                                                             Date Ran



       Action on 0 selected:      Buy shipping       Print packing slip        Confirm shipment


         Order date            Order details                              Image      Product name                        Customer option                         Order Status

         7 months ago          113-7341651-7362615                                   UpdateClassic Christmas Ornaments   Standard                              Shipped
         11/17/2020            Buyer name:                                           2020 Naughty Santa Christmas        Ship by date: Nov 18, 2020 to Nov 19,
         4:32 PM PST           Candice                                               Ornament Stocking Cap Santa         2020
                               Fulfillment method: Seller                            Ornament Naked Santa, Hanging       Deliver by date: Dec 9, 2020 to Dec
                               Sales channel: Amazon.com                             Christmas Tree Decoration Pen       31, 2020
                                                                                     ASIN: B08NPV5BN5
                                                                                     SKU: Tang2020111731B
                                                                                     Quantity: 1
                                                                                     Item subtotal: US$8.99


         7 months ago          113-3813102-8506613                                   UpdateClassic Christmas Ornaments   Standard                              Shipped
         11/17/2020            Buyer name:                                           2020 Naughty Santa Christmas        Ship by date: Nov 18, 2020 to Nov 19,
         5:13 PM PST           Ed                                                    Ornament Stocking Cap Santa         2020
                               Fulfillment method: Seller                            Ornament Naked Santa, Hanging       Deliver by date: Dec 9, 2020 to Dec
                               Sales channel: Amazon.com                             Christmas Tree Decoration Pen       31, 2020
                                                                                     ASIN: B08NPV5BN5
                                                                                     SKU: Tang2020111731B
                                                                                     Quantity: 1
                                                                                     Item subtotal: US$8.99


         7 months ago          112-9084321-8773024                                   UpdateClassic Christmas Ornaments   Standard                              Shipped
         11/18/2020            Buyer name:                                           2020 Naughty Santa Christmas        Ship by date: Nov 19, 2020 to Nov 20,
         10:23 AM PST          Alexa                                                 Ornament Stocking Cap Santa         2020
                               Fulfillment method: Seller                            Ornament Naked Santa, Hanging       Deliver by date: Dec 10, 2020 to Jan
                               Sales channel: Amazon.com                             Christmas Tree Decoration Pen       4, 2021
                                                                                     ASIN: B08NPT5W42
                                                                                     SKU: Tang2020111731AB
                                                                                     Quantity: 1
                                                                                     Item subtotal: US$5.75


         7 months ago          114-0887267-0549811                                   UpdateClassic Christmas Ornaments   Standard                              Shipped
         11/18/2020            Buyer name:                                           2020 Naughty Santa Christmas        Ship by date: Nov 19, 2020 to Nov 20,
         11:28 AM PST          Shannon                                               Ornament Stocking Cap Santa         2020
                               Fulfillment method: Seller                            Ornament Naked Santa, Hanging       Deliver by date: Dec 10, 2020 to Jan
                               Sales channel: Amazon.com                             Christmas Tree Decoration Pen       4, 2021
                                                                                     ASIN: B08NPT5W42
                                                                                     SKU: Tang2020111731AB
                                                                                     Quantity: 2
                                                                                     Item subtotal: US$5.75


         6 months ago          112-3268838-5686618                                   UpdateClassic Christmas Ornaments   Standard                              Shipped
         11/25/2020            Buyer name:                                           2020 Naughty Santa Christmas        Ship by date: Nov 27, 2020 to Nov 30,
         3:28 PM PST           Wendolynn                                             Ornament Stocking Cap Santa         2020
                               Fulfillment method: Seller                            Ornament Naked Santa, Hanging       Deliver by date: Dec 17, 2020 to Jan
                               Sales channel: Amazon.com                             Christmas Tree Decoration Pen       11, 2021
                                                                                     ASIN: B08NPV5BN5
                                                                                     SKU: Tang2020111731B
                                                                                     Quantity: 1
                                                                                     Item subtotal: US$9.99




     FEEDBACK
                                                                                                                                                                    115
https://sellercentral.amazon.ca/orders-v3/search?_encoding=UTF8?communicationDeliveryId=940a053e-a920-44bf-9842-f886cf33e8f0&mons_sel_dir_mci…                                      1/2
2021/6/11                                                                  Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                          Page 116 of 223 PageID 12070
        Order date        Order details                   Image    Product name                          Customer option                     Order Status

        6 months ago      113-7787035-1981826                      UpdateClassic Christmas Ornaments     Standard                              Shipped
        12/11/2020        Buyer name:                              2020 Naughty Santa Christmas          Ship by date: Dec 14, 2020 to Dec 15,
        8:45 PM PST       NGHANGHIA                                Ornament Stocking Cap Santa           2020
                          Fulfillment method: Seller               Ornament Naked Santa, Hanging         Deliver by date: Jan 5, 2021 to Jan
                          Sales channel: Amazon.com                Christmas Tree Decoration Pen         27, 2021
                                                                   ASIN: B08NPV3SVY
                                                                   SKU: Tang2020111731CB
                                                                   Quantity: 2
                                                                   Item subtotal: US$5.75


        6 months ago      114-1971541-8127423                      UpdateClassic Christmas Ornaments     Standard                              Shipped
        12/12/2020        Buyer name:                              2020 Naughty Santa Christmas          Ship by date: Dec 14, 2020 to Dec 15,
        10:12 AM PST      haley                                    Ornament Stocking Cap Santa           2020
                          Fulfillment method: Seller               Ornament Naked Santa, Hanging         Deliver by date: Jan 5, 2021 to Jan
                          Sales channel: Amazon.com                Christmas Tree Decoration Pen         27, 2021
                                                                   ASIN: B08NPT5W42
                                                                   SKU: Tang2020111731AB
                                                                   Quantity: 1
                                                                   Item subtotal: US$5.75


        6 months ago      113-2137884-8157003                      UpdateClassic Christmas Ornaments     Standard                              Shipped
        12/22/2020        Buyer name:                              2020 Naughty Santa Christmas          Ship by date: Dec 23, 2020 to Dec 24,
        8:30 AM PST       Becky                                    Ornament Stocking Cap Santa           2020
                          Fulfillment method: Seller               Ornament Naked Santa, Hanging         Deliver by date: Jan 14, 2021 to Feb
                          Sales channel: Amazon.com                Christmas Tree Decoration Pen         5, 2021
                                                                   ASIN: B08NPV5BN5
                                                                   SKU: Tang2020111731B
                                                                   Quantity: 1
                                                                   Item subtotal: US$9.99


        3 months ago      114-6384307-4033819                      UpdateClassic Christmas Ornaments     Standard                              Shipped
        2/24/2021         Buyer name:                              2020 Naughty Santa Christmas          Ship by date: Feb 25, 2021 to Feb 26,
        10:15 PM PST      John                                     Ornament Stocking Cap Santa           2021
                          Fulfillment method: Seller               Ornament Naked Santa, Hanging         Deliver by date: Mar 17, 2021 to Apr
                          Sales channel: Amazon.com                Christmas Tree Decoration Pen         7, 2021
                                                                   ASIN: B08NPT5W42
                                                                   SKU: Tang2020111731AB
                                                                   Quantity: 1
                                                                   Item subtotal: US$5.75



                                                                          ← Previous        1      Next →

                                                                        Showing orders 1 - 9 of 9 total orders.




     Help   Program Policies     English                                                                                                        © 1999-2021, Am




     FEEDBACK
                                                                                                                                             116
https://sellercentral.amazon.ca/orders-v3/search?_encoding=UTF8?communicationDeliveryId=940a053e-a920-44bf-9842-f886cf33e8f0&mons_sel_dir_mci…              2/2
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                      Page 117 of 223 PageID 12071




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

  THE NAUGHTYS LLC                                     )
                                                       )
                                        Plaintiff,     )
                                                       )
                                                       ) Case No. 4:21-cv-00492
                                        v.             )
                                                       ) Judge Reed C. O'Connor
                                                       )
  DOES 1-580                                           )
                                                       )
                                        Defendants.    )

                                         Declaration of Zhao Dan

   I, Zhao Dan, of the City of Shenzhen, China, declare as follows:

   1.   I am over eighteen (18) years of age. I have never been convicted of a felony or any

        criminal offense involving moral turpitude, and I am fully competent to testify to the

        matters stated herein. I have personal knowledge of every statement made in this

        Declaration and such statements are hue and correct.

   2. I am a manager supervising the operations of the following Amazon stores: Shimigy, COL

        beans, milkcha (a/k/a Shangshancoco), PIKAqiu33, and cocounut (the "Stores").

   3. I have access and control of the Stores.

   4. I confuID that all sales of the accused products in this case have ceased, and the product was

        permanently removed from the Stores on or before April 15, 2021. Attached in Exhibit A

        is evidence that the accused product and the relevant listing are no longer available in the

        Stores.

   5. After a diligent search of sale record and to the best of my knowledge, the Stores sold 82

        items of the accused products for $935.49, and the last sale occurred on February 24, 2021.

        Attached in Exhibit B is a complete sale record of the accused product.



                                                                                                        1



                                                                                                       117
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                       Page 118 of 223 PageID 12072




   6. The asset restraining order has prevented me from withdrawing any funds from the

       restrained accounts, including any future income, no matter whether they are related to the

       sale of accused products, and caused damages to my business. The damages increase each

       day that I am prevented from accessing funds needed to operate the business.

   7. If the asset restraint is lifted, I will keep operating the Stores as normal and not act to close

       the Stores. The Stores were opened in April 18, 2019 at the earliest, and has been in

       continuous operation. The withdrawal of funds from the accounts will be limited to the

       extent that is necessary to operate the Stores business as nOlmal.

   8. I have never threatened or planned to drain assets from the Stores.

  I declare under penalty of perjuty under the laws of the United States of America that the

  foregoing is hue and correct.

  Executed this June 12,2021 in Shenzhen, China.




                                                                   Zhao Dan




                                                                                                          2



                                                                                                          118
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 119 of 223 PageID 12073




                           Exhibit A




                                                                          119
6/11/2021                                                                                         Manage Inventory
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                      Page 120 of 223 PageID 12074
                                                                           Shimigy | United States          English            Search                             Messages Help Settings


    Catalog          Inventory      Pricing       Orders         Advertising     Stores    Growth      Reports        Performance       Apps & Services


   Listing Tools:             All Inventory            Listing Quality Dashboard    NEW          Manage Pricing

   FBA Inventory Tools:                    FBA Inventory           Inventory Dashboard           Shipping Queue


   Manage Inventory Learn more                                         Take the tour                  Add a Variation         Add a product        Preferences: 9 columns hidden            NEW



   Action
    Actiononon
             selected
               0 selected                      B08ML2Z48T                       Search
                                                                                Submit       0 product(s)



     Filters:

           Status:      All       Active       Inactive     Incomplete         Listing Removed       Fulﬁlled By:       All    Amazon       Merchant


           Search:      Title/Keyword          SKU        ASIN       UPC, EAN      FNSKU          Additional
                                                                                                   Additionalﬁlters
                                                                                                               ﬁlters


            Status        Image        SKU       Product Name            Date        Available    Estimated   Price      Lowest Sales          Buy Box UPC/EAN                Save all
                                       Condition ASIN                    Created                     fee per        +      Price Rank          Eligible
                                                                                                   unit sold Shipping + Shipping
                                                                         Status
                                                                         Changed
                                                                         Date

                                     You currently have no listings that meet this criteria. Use the ﬁlters below the search bar to view more of your listings.



                                                                                                                                                                  250
                                                                                                                                                                   250results perper
                                                                                                                                                                        results   page
                                                                                                                                                                                     page

    Help        Program Policies             English                                                                                    © 1999-2021, Amazon.com, Inc. or its aﬃliates




     FEEDBACK
                                                                                                                                                                            120
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                               1/1
6/11/2021                                                                                         Manage Inventory
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                      Page 121 of 223 PageID 12075
                                                                         COL beans | United States          English             Search                            Messages Help Settings


    Catalog          Inventory      Pricing       Orders         Advertising     Stores    Growth       Reports       Performance        Apps & Services          B2B


   Listing Tools:             All Inventory            Listing Quality Dashboard    NEW          Manage Pricing

   FBA Inventory Tools:                    FBA Inventory           Inventory Dashboard           Shipping Queue


   Manage Inventory Learn more                                         Take the tour                 Add a Variation          Add a product       Preferences: 12 columns hidden            NEW



   Action
    Actiononon
             selected
               0 selected                      B08MKRJTW7                       Search
                                                                                Submit       0 product(s)



     Filters:

           Status:      All       Active       Inactive     Incomplete         Listing Removed       Fulﬁlled By:       All     Amazon        Merchant

           Search:      Title/Keyword          SKU        ASIN       UPC, EAN      FNSKU          Additional
                                                                                                   Additionalﬁlters
                                                                                                               ﬁlters


            Status        Image        SKU       Product Name            Date Created       Available         Estimated fee per     Price      Lowest         Sales
                                                                                                                                                                              Save all
                                       Condition ASIN                    Status Changed                               unit sold           +      Price        Rank
                                                                         Date                                                      Shipping + Shipping

                                     You currently have no listings that meet this criteria. Use the ﬁlters below the search bar to view more of your listings.



                                                                                                                                                                  250
                                                                                                                                                                   250results perper
                                                                                                                                                                        results   page
                                                                                                                                                                                     page

    Help        Program Policies             English                                                                                     © 1999-2021, Amazon.com, Inc. or its aﬃliates




     FEEDBACK
                                                                                                                                                                            121
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                               1/1
6/11/2021                                                                                         Manage Inventory
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                      Page 122 of 223 PageID 12076
                                                                         COL beans | United States          English             Search                            Messages Help Settings


    Catalog          Inventory      Pricing       Orders         Advertising     Stores    Growth       Reports       Performance        Apps & Services          B2B


   Listing Tools:             All Inventory            Listing Quality Dashboard    NEW          Manage Pricing

   FBA Inventory Tools:                    FBA Inventory           Inventory Dashboard           Shipping Queue


   Manage Inventory Learn more                                         Take the tour                 Add a Variation          Add a product       Preferences: 12 columns hidden            NEW



   Action
    Actiononon
             selected
               0 selected                      B08MKTSD24                       Search
                                                                                Submit       0 product(s)



     Filters:

           Status:      All       Active       Inactive     Incomplete         Listing Removed       Fulﬁlled By:       All     Amazon        Merchant

           Search:      Title/Keyword          SKU        ASIN       UPC, EAN      FNSKU          Additional
                                                                                                   Additionalﬁlters
                                                                                                               ﬁlters


            Status        Image        SKU       Product Name            Date Created       Available         Estimated fee per     Price      Lowest         Sales
                                                                                                                                                                              Save all
                                       Condition ASIN                    Status Changed                               unit sold           +      Price        Rank
                                                                         Date                                                      Shipping + Shipping

                                     You currently have no listings that meet this criteria. Use the ﬁlters below the search bar to view more of your listings.



                                                                                                                                                                  250
                                                                                                                                                                   250results perper
                                                                                                                                                                        results   page
                                                                                                                                                                                     page

    Help        Program Policies             English                                                                                     © 1999-2021, Amazon.com, Inc. or its aﬃliates




     FEEDBACK
                                                                                                                                                                            122
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                               1/1
6/11/2021                                                                                         Manage Inventory
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                      Page 123 of 223 PageID 12077
                                                                         COL beans | United States          English             Search                            Messages Help Settings


    Catalog          Inventory      Pricing       Orders         Advertising     Stores    Growth       Reports       Performance        Apps & Services          B2B


   Listing Tools:             All Inventory            Listing Quality Dashboard    NEW          Manage Pricing

   FBA Inventory Tools:                    FBA Inventory           Inventory Dashboard           Shipping Queue


   Manage Inventory Learn more                                         Take the tour                 Add a Variation          Add a product       Preferences: 12 columns hidden            NEW



   Action
    Actiononon
             selected
               0 selected                      B08ML313J3                       Search
                                                                                Submit       0 product(s)



     Filters:

           Status:      All       Active       Inactive     Incomplete         Listing Removed       Fulﬁlled By:       All     Amazon        Merchant

           Search:      Title/Keyword          SKU        ASIN       UPC, EAN      FNSKU          Additional
                                                                                                   Additionalﬁlters
                                                                                                               ﬁlters


            Status        Image        SKU       Product Name            Date Created       Available         Estimated fee per     Price      Lowest         Sales
                                                                                                                                                                              Save all
                                       Condition ASIN                    Status Changed                               unit sold           +      Price        Rank
                                                                         Date                                                      Shipping + Shipping

                                     You currently have no listings that meet this criteria. Use the ﬁlters below the search bar to view more of your listings.



                                                                                                                                                                  250
                                                                                                                                                                   250results perper
                                                                                                                                                                        results   page
                                                                                                                                                                                     page

    Help        Program Policies             English                                                                                     © 1999-2021, Amazon.com, Inc. or its aﬃliates




     FEEDBACK
                                                                                                                                                                            123
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                               1/1
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 124 of 223 PageID 12078



      Delete Asin: B08MKJYMVW




                                                                          124
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                  Page 125 of 223 PageID 12079



                                                                                   -_._-
       --,- "- ----"..
       '''-''-   -.- ------ --
         ~--~ ----------.-
                       '''--
       Ma .... 9" Inventory _ _



                                                                -   .,._--
                                                                                                  ----
                                                 --... ..-..             ...--.--
         --- - '
                                                     ~-        --~----

                                                                                                           --.._-
        ---,, ---------_.-
      .-.'_ ,,_
                               --.
                         _,, _ _ 00" _ _ _ ...
      ''     ...-
         ' -'-       --
      ManagelfIVentory __- . -                                                             _. _ _ • _ _ n _ _ ,



             - "  - _ - . .. - - . ..-
                     ~-           '1:1 ' -
                                       .......                            "" ...    --.           ---.-
                                                 ----_.._.._-----_..._-._-                                ...   _-_.
        --- -




                                                                                                                       125
Manage Inventory                                                                                         https://sellercentral.amazon.com/inventory/ref=xx_invmgr_d...

             Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                        Page 126 of 223 PageID 12080
         We're building a better Seller Central. Experience it for yourself.                              Use new navigation



                                                                                       cocounut | United States        English            Search                         Messages Help Settings


          Catalog          Inventory      Pricing       Orders         Advertising      Stores     Growth         Reports     Performance            Apps & Services         B2B


         Listing Tools:             All Inventory            Suppressed and Inactive Products (43)                 Listing Quality Dashboard         NEW           Manage Pricing

         FBA Inventory Tools:                    FBA Inventory           Inventory Dashboard              Shipping Queue


         Manage Inventory                                  Learn more       Take the tour               Add a Variation             Add a product           Preferences: 11 columns hidden       NEW




           Action on 0 selected                      B08MBW2ZZQ                  Search

         0 product(s)



            Filters:

                 Status:      All       Active       Inactive     Incomplete          Listing Removed       Fulﬁlled By:         All      Amazon           Merchant


                 Search:      Title/Keyword          SKU        ASIN       UPC, EAN       FNSKU           Additional ﬁlters


                   Status       Image       SKU       Product Name          Date           Available    Estimated fee       Price          Lowest       Buy Box       Buy Box       Save all
                                            Condition ASIN                  Created                      per unit sold            +          Price         Price      Eligible
                                                                            Status                                         Shipping     + Shipping    + Shipping
                                                                            Changed
                                                                            Date

                                            You currently have no listings that meet this criteria. Use the ﬁlters below the search bar to view more of your listings.




                                                                                                                                                                          250 results per page

          Help         Program Policies            English                                                                                    © 1999-2021, Amazon.com, Inc. or its aﬃliates




           FEEDBACK

                                                                                                                                                                                     126

第1页 共1页                                                                                                                                                                                  2021/6/10 15:45
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 127 of 223 PageID 12081




                           Exhibit B




                                                                          127
6/11/2021                                                                                        Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                   Page 128 of 223 PageID 12082
                                                                                                                     Shimigy | United States           English              Search


    Catalog     Inventory        Pricing      Orders    Advertising     Stores      Growth     Reports        Performance        Apps & Services




    Manage Orders                          Learn more Video tutorials
                                                                                                                                                     ASIN
                                                                                                                                                      ASIN          B08ML2Z48T


      Go
      Go back
         back to order
                 order list
                       list                                                                                              Ship-by
                                                                                                                          Ship-bydate
                                                                                                                                  date(ascending)
                                                                                                                                       (ascending)               50
                                                                                                                                                                  Results per page: 50          Set Tab

      3 orders         Custom Date Range                                                                                  From:            4/18/19           To:          6/11/21              Custom
                                                                                                                                                                                                Date RaD



      Action on 0 selected:       Buy shipping         Print packing slip        Conﬁrm shipment


        Order date            Order details                                 Image      Product name                                 Customer option                             Order Status


        7 months ago          111-3076849-4049822                                      Shimigy Naughty Santa Christmas              Standard                                    Shipped
        11/18/2020            Buyer name:                                              Ornament Stocking Cap Naked Santa            Ship by date: Nov 19, 2020 to Nov 20,
        6:30 AM PST           Pamela                                                   Xmas Tree Pendant Decro                      2020
                              Fulﬁllment method: Seller                                ASIN: B08ML2Z48T                             Deliver by date: Dec 10, 2020 to Jan 4,
                              Sales channel: Amazon.com                                SKU: CXXWHA201031082                         2021
                                                                                       Quantity: 2
                                                                                       Item subtotal: $3.99


        6 months ago          112-4846067-8829849                                      Shimigy Naughty Santa Christmas              Standard                                    Shipped
        12/13/2020            Buyer name:                                              Ornament Stocking Cap Naked Santa            Ship by date: Dec 14, 2020 to Dec 15,
        9:38 PM PST           Tammy                                                    Xmas Tree Pendant Decro                      2020
                              Fulﬁllment method: Seller                                ASIN: B08ML2Z48T                             Deliver by date: Jan 5, 2021 to Jan 27,
                              Sales channel: Amazon.com                                SKU: CXXWHA201031082                         2021
                                                                                       Quantity: 1
                                                                                       Item subtotal: $3.99


        5 months ago          111-2716005-2935406                                      Shimigy Naughty Santa Christmas              Standard                                    Shipped
        12/26/2020            Buyer name:                                              Ornament Stocking Cap Naked Santa            Ship by date: Dec 28, 2020 to Dec 29,
        9:57 AM PST           Debbie                                                   Xmas Tree Pendant Decro                      2020
                              Fulﬁllment method: Seller                                ASIN: B08ML2Z48T                             Deliver by date: Jan 19, 2021 to Feb 9,
                              Sales channel: Amazon.com                                SKU: CXXWHA201031082                         2021
                                                                                       Quantity: 5
                                                                                       Item subtotal: $3.99




                                                                                                ← Previous          1       Next →

                                                                                                Showing orders 1 - 3 of 3 total orders.




    Help      Program Policies         English                                                                                                                                       © 1999-2021, Am




    FEEDBACK
                                                                                                                                                                                128
https://sellercentral.amazon.com/orders-v3/search?page=1&date-range=1555516800000-1623427199000&q=B08ML2Z48T&qt=asin                                                                                1/1
6/11/2021                                                                                                                                     Manage Orders
                                                                                  Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                Page 129 of 223 PageID 12083
                                                                                                                                                                     COL beans | United States       English              Search                         Messages Help Settings


       Catalog       Inventory       Pricing        Orders   Advertising      Stores     Growth     Reports       Performance       Apps & Services          B2B




       Manage Orders                           Learn more Video tutorials
                                                                                                                                                                                        Product
                                                                                                                                                                                         Productname
                                                                                                                                                                                                 name               Naughty Santa                                          Search


                                                                                                                                                                                             Ship-by
                                                                                                                                                                                              Ship-bydate
                                                                                                                                                                                                      date(ascending)              15
            Go
            Go back
               back to order
                       order list
                             list     8 orders          Custom Date Range                                                                                                                                  (ascending)              15         Set Table Preferences       Refresh


                                                                                                                                                                                        From:          11/20/19           To:            6/10/21         Custom
                                                                                                                                                                                                                                                          CustomDate
                                                                                                                                                                                                                                                                 DateRange
                                                                                                                                                                                                                                                                      Range



            Action on 0 selected:      Buy shipping          Print packing slip        Conﬁrm shipment


              Order date            Order details                                              Image     Product name                                                 Customer option                                           Order Status                      Action


              7 months ago          112-3942513-2346647                                                  Christmas Decor DIY Hanging Ornaments, Classic               Standard                                                  Shipped                         Edit shipment
                                                                                                                                                                                                                                                               Edit  shipment
              11/16/2020            Buyer name:                                                          Elements Design, Naughty Santa Christmas Ornament Ship by date: Nov 19, 2020 to Nov 20, 2020
                                                                                                                                                                                                                                                              Print packing
                                                                                                                                                                                                                                                             Print  packing slip
                                                                                                                                                                                                                                                                            slip
              4:26 AM PST           Tabitha                                                              Stocking Cap Santa Ornament Naked Santa, Funny               Deliver by date: Nov 27, 2020 to Dec 3, 2020
                                    Fulﬁllment method: Seller                                            Christ                                                                                                                                                Refund Order
                                    Sales channel: Amazon.com                                            ASIN: B08ML313J3
                                                                                                         SKU: cl110320
                                                                                                         Quantity: 6
                                                                                                         Item subtotal: $9.87
                                                                                                                                                                                                                                                             More information




                                                                                                                                                                                                                                                                                «
              7 months ago          113-9794032-3259446                                                  Christmas Decor DIY Hanging Ornaments, Classic               Standard                                                  Shipped                         Edit shipment
                                                                                                                                                                                                                                                               Edit  shipment
              11/20/2020            Buyer name:                                                          Elements Design, Naughty Santa Christmas Ornament Ship by date: Nov 25, 2020 to Nov 27, 2020
                                                                                                                                                                                                                                                              Print packing
                                                                                                                                                                                                                                                             Print  packing slip
                                                                                                                                                                                                                                                                            slip
              9:44 AM PST           chris                                                                Stocking Cap Santa Ornament Naked Santa, Funny               Deliver by date: Dec 3, 2020 to Dec 9, 2020
                                    Fulﬁllment method: Seller                                            Christ                                                                                                                                                Refund Order
                                    Sales channel: Amazon.com                                            ASIN: B08ML313J3
                                                                                                         SKU: cl110320
                                                                                                         Quantity: 1
                                                                                                         Item subtotal: $9.87
                                                                                                                                                                                                                                                             More information




                                                                                                                                                                                                                                                                                «
              7 months ago          113-5050103-9425066                                                  2020 Christmas Ornaments, Classic Elements Design,           Expedited                                                 Shipped                         Edit shipment
                                                                                                                                                                                                                                                               Edit  shipment
              11/24/2020            Buyer name:                                                          Naughty Santa Christmas Ornament Stocking Cap                Ship by date: Nov 30, 2020 to Dec 1, 2020
                                                                                                                                                                                                                                                              Print packing
                                                                                                                                                                                                                                                             Print  packing slip
                                                                                                                                                                                                                                                                            slip
              5:31 AM PST           EMMA                                                                 Santa Ornament Naked Santa, Funny Christmas Tree             Deliver by date: Dec 3, 2020 to Dec 8, 2020
                                    Fulﬁllment method: Seller                                            Hang                                                                                                                                                  Refund Order
                                    Sales channel: Amazon.com                                            ASIN: B08MKRJTW7
                                                                                                         SKU: cl110319B
                                                                                                         Quantity Shipped: 2
                                                                                                         Item subtotal: $6.99


                                                                                                         2020 Christmas Ornaments, Classic Elements Design,
                                                                                                         Naughty Santa Christmas Ornament Stocking Cap
                                                                                                         Santa Ornament Naked Santa, Funny Christmas Tree
                                                                                                         Hang
                                                                                                         ASIN: B08MKTSD24
                                                                                                         SKU: cl110319A
                                                                                                         Quantity Shipped: 2
                                                                                                         Item subtotal: $6.99
                                                                                                                                                                                                                                                             More information




                                                                                                                                                                                                                                                                                «
              6 months ago          114-0810976-6731403                                                  Christmas Decor DIY Hanging Ornaments, Classic               Standard                                                  Shipped                         Edit shipment
                                                                                                                                                                                                                                                               Edit  shipment
              11/28/2020            Buyer name:                                                          Elements Design, Naughty Santa Christmas Ornament Ship by date: Dec 2, 2020 to Dec 3, 2020
                                                                                                                                                                                                                                                              Print packing
                                                                                                                                                                                                                                                             Print  packing slip
                                                                                                                                                                                                                                                                            slip
              9:26 AM PST           Amanda                                                               Stocking Cap Santa Ornament Naked Santa, Funny               Deliver by date: Dec 9, 2020 to Dec 15, 2020
                                    Fulﬁllment method: Seller                                            Christ                                                                                                                                                Refund Order
                                    Sales channel: Amazon.com                                            ASIN: B08ML313J3
                                                                                                         SKU: cl110320
                                                                                                         Quantity: 1
                                                                                                         Item subtotal: $9.87
                                                                                                                                                                                                                                                             More information




                                                                                                                                                                                                                                                                                «
              6 months ago          113-0864804-4114645                                                  Christmas Decor DIY Hanging Ornaments, Classic               Standard                                                  Shipped                         Edit shipment
                                                                                                                                                                                                                                                               Edit  shipment
              12/3/2020             Buyer name:                                                          Elements Design, Naughty Santa Christmas Ornament Ship by date: Dec 8, 2020 to Dec 9, 2020
                                                                                                                                                                                                                                                              Print packing
                                                                                                                                                                                                                                                             Print  packing slip
                                                                                                                                                                                                                                                                            slip
              2:30 PM PST           Amanda                                                               Stocking Cap Santa Ornament Naked Santa, Funny               Deliver by date: Dec 15, 2020 to Dec 21, 2020
                                    Fulﬁllment method: Seller                                            Christ                                                                                                                                                Refund Order
                                    Sales channel: Amazon.com                                            ASIN: B08ML313J3
                                                                                                         SKU: cl110320
                                                                                                         Quantity: 1
                                                                                                         Item subtotal: $9.87
                                                                                                                                                                                                                                                             More information



                                                                                                                                                                                                                                                                                «
              6 months ago          113-6832696-8213069                                                  2020 Christmas Ornaments, Classic Elements Design,           Standard                                                  Shipped                         Edit shipment
                                                                                                                                                                                                                                                               Edit  shipment
              12/5/2020             Buyer name:                                                          Naughty Santa Christmas Ornament Stocking Cap                Ship by date: Dec 9, 2020 to Dec 10, 2020
                                                                                                                                                                                                                                                              Print packing
                                                                                                                                                                                                                                                             Print  packing slip
                                                                                                                                                                                                                                                                            slip
              10:08 AM PST          susan                                                                Santa Ornament Naked Santa, Funny Christmas Tree             Deliver by date: Dec 16, 2020 to Dec 22, 2020
                                    Fulﬁllment method: Seller                                            Hang                                                                                                                                                  Refund Order
                                    Sales channel: Amazon.com                                            ASIN: B08MKTSD24
                                                                                                         SKU: cl110319A
                                                                                                         Quantity: 1
                                                                                                         Item subtotal: $6.99
                                                                                                                                                                                                                                                             More information
                                                                                                                                                                                                                                                                                «




              5 months ago          112-3368138-1621833                                                  Christmas Decor DIY Hanging Ornaments, Classic               Standard                                                  Shipped                         Edit shipment
                                                                                                                                                                                                                                                               Edit  shipment
              1/6/2021              Buyer name:                                                          Elements Design, Naughty Santa Christmas Ornament Ship by date: Jan 11, 2021 to Jan 12, 2021
                                                                                                                                                                                                                                                              Print packing
                                                                                                                                                                                                                                                             Print  packing slip
                                                                                                                                                                                                                                                                            slip
              5:29 PM PST           darcykennedy                                                         Stocking Cap Santa Ornament Naked Santa, Funny               Deliver by date: Jan 19, 2021 to Jan 25, 2021
                                    Fulﬁllment method: Seller                                            Christ                                                                                                                                                Refund Order
                                    Sales channel: Amazon.com                                            ASIN: B08ML313J3
                                                                                                         SKU: cl110320
                                                                                                         Quantity: 1
                                                                                                         Item subtotal: $9.87
                                                                                                                                                                                                                                                             More information
                                                                                                                                                                                                                                                                                «




              3 months ago          113-7042052-6499437                                                  2020 Christmas Ornaments, Classic Elements Design,           Standard                                                  Shipped                         Edit shipment
                                                                                                                                                                                                                                                               Edit  shipment
              2/24/2021             Buyer name:                                                          Naughty Santa Christmas Ornament Stocking Cap                Ship by date: Mar 1, 2021 to Mar 2, 2021
                                                                                                                                                                                                                                                              Print packing
                                                                                                                                                                                                                                                             Print  packing slip
                                                                                                                                                                                                                                                                            slip
              6:58 PM PST           John                                                                 Santa Ornament Naked Santa, Funny Christmas Tree             Deliver by date: Mar 8, 2021 to Mar 12, 2021
                                    Fulﬁllment method: Seller                                            Hang                                                                                                                                                  Refund Order
                                    Sales channel: Amazon.com                                            ASIN: B08MKTSD24
                                                                                                         SKU: cl110319A
                                                                                                         Quantity: 1
                                                                                                         Item subtotal: $7.30
                                                                                                                                                                                                                                                             More information
                                                                                                                                                                                                                                                                                «




                                                                                                                          ← Previous          1       Next →

                                                                                                                          Showing orders 1 - 8 of 8 total orders.
                                                                                                                                                                                                                                                        15
                                                                                                                                                                                                                                                         Results per page: 15


       Help       Program Policies            English                                                                                                                                                                               © 1999-2021, Amazon.com, Inc. or its aﬃliates




       FEEDBACK
                                                                                                                                                                                                                                                                              129
https://sellercentral.amazon.com/orders-v3/search?shipByDate=all&q=Naughty Santa&qt=product-name&page=1&date-range=1574179200000-1623340799000&ref_=xx_swlang_head_xx&mons_sel_locale=en_US&languageSwitched=1                                                                       1/1
6/10/2021                                                                                      Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                Page 130 of 223 PageID 12084
                                                                                                            shangshancoco | United States        English                Search


    Catalog    Inventory      Pricing        Orders   Advertising    Stores        Growth    Reports        Performance       Apps & Services      B2B




    Manage Orders                       Learn more Video tutorials
                                                                                                                                               ASIN
                                                                                                                                                ASIN          B08MKJYMVW


     Go
     Go back
        back to order list
                      list                                                                                            Order
                                                                                                                       Orderdate
                                                                                                                            date (descending)
                                                                                                                                 (descending)              15
                                                                                                                                                            Results per page: 15            Set
                                                                                                                                                                                             SetTab
                                                                                                                                                                                                Tab

     12 orders        Custom Date Range                                                                               From:           3/1/20           To:          6/1/21                 Custom
                                                                                                                                                                                            Date Ra



      Action on 0 selected:         Buy shipping      Print packing slip      Conﬁrm shipment


       Order date            Order details                                 Image     Product name                              Customer option                              Order Status

       3 months ago          113-1455187-6996222                                     milkcha New Year Decorations,Naughty      Standard                                     Shipped

       2/24/2021             Buyer name:                                             Santa Christmas Ornament Stocking Cap Ship by date: Feb 25, 2021 to Feb 26,
       7:24 PM PST           John                                                    Santa Ornament Naked Santa,for Desk       2021
                             Fulﬁllment method: Seller                               Decor                                     Deliver by date: Mar 17, 2021 to Apr 7,
                             Sales channel: Amazon.com                               ASIN: B08MKJYMVW                          2021
                                                                                     SKU: MILKCHAWHA201031082
                                                                                     Quantity: 1
                                                                                     Item subtotal: $0.01


       4 months ago          111-9533370-0721841                                     milkcha New Year Decorations,Naughty      Standard                                     Shipped

       2/5/2021              Buyer name:                                             Santa Christmas Ornament Stocking Cap Ship by date: Feb 8, 2021 to Feb 9, 2021
       6:57 AM PST           Pam                                                     Santa Ornament Naked Santa,for Desk       Deliver by date: Mar 1, 2021 to Mar 22,
                             Fulﬁllment method: Seller                               Decor                                     2021
                             Sales channel: Amazon.com                               ASIN: B08MKJYMVW
                                                                                     SKU: MILKCHAWHA201031082
                                                                                     Quantity: 1
                                                                                     Item subtotal: $0.01


       6 months ago          111-9902956-5165849                                     milkcha New Year Decorations,Naughty      Standard                                     Shipped

       12/16/2020            Buyer name:                                             Santa Christmas Ornament Stocking Cap Ship by date: Dec 17, 2020 to Dec 18,
       8:39 PM PST           Jeannette                                               Santa Ornament Naked Santa,for Desk       2020
                             Fulﬁllment method: Seller                               Decor                                     Deliver by date: Jan 8, 2021 to Feb 1,
                             Sales channel: Amazon.com                               ASIN: B08MKJYMVW                          2021
                                                                                     SKU: MILKCHAWHA201031082
                                                                                     Quantity: 1
                                                                                     Item subtotal: $0.01


       6 months ago          112-9007817-6500220                                     milkcha New Year Decorations,Naughty      Standard                                     Shipped

       12/14/2020            Buyer name:                                             Santa Christmas Ornament Stocking Cap Ship by date: Dec 15, 2020 to Dec 16,
       7:58 AM PST           kathy                                                   Santa Ornament Naked Santa,for Desk       2020
                             Fulﬁllment method: Seller                               Decor                                     Deliver by date: Jan 6, 2021 to Jan 28,
                             Sales channel: Amazon.com                               ASIN: B08MKJYMVW                          2021
                                                                                     SKU: MILKCHAWHA201031082
                                                                                     Quantity: 1
                                                                                     Item subtotal: $0.01


       6 months ago          113-3902077-3256242                                     milkcha New Year Decorations,Naughty      Standard                                     Shipped

       12/12/2020            Buyer name:                                             Santa Christmas Ornament Stocking Cap Ship by date: Dec 14, 2020 to Dec 15,
       6:19 AM PST           Dan                                                     Santa Ornament Naked Santa,for Desk       2020
                             Fulﬁllment method: Seller                               Decor                                     Deliver by date: Jan 5, 2021 to Jan 27,
                             Sales channel: Amazon.com                               ASIN: B08MKJYMVW                          2021
                                                                                     SKU: MILKCHAWHA201031082
                                                                                     Quantity: 1
                                                                                     Item subtotal: $0.01


       6 months ago          114-0901374-8688230                                     milkcha New Year Decorations,Naughty      Standard                                     Shipped

       12/4/2020             Buyer name:                                             Santa Christmas Ornament Stocking Cap Ship by date: Dec 7, 2020 to Dec 8, 2020
       5:38 PM PST           Sheri                                                   Santa Ornament Naked Santa,for Desk       Deliver by date: Dec 28, 2020 to Jan 20,
                             Fulﬁllment method: Seller                               Decor                                     2021
                             Sales channel: Amazon.com                               ASIN: B08MKJYMVW
                                                                                     SKU: MILKCHAWHA201031082
                                                                                     Quantity: 1
                                                                                     Item subtotal: $0.01




    FEEDBACK
                                                                                                                                                                            130
https://sellercentral.amazon.com/orders-v3/search?page=1&q=B08MKJYMVW&qt=asin&date-range=1582992000000-1622563199000&ref_=xx_…                                                                 1/2
6/10/2021                                                               Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                          Page 131 of 223 PageID 12085
       Order date         Order details               Image   Product name                                Customer option                           Order Status

       6 months ago       111-2542535-9809829                 milkcha New Year Decorations,Naughty                                                  Canceled

       11/27/2020         Fulﬁllment method: Seller           Santa Christmas Ornament Stocking Cap
       6:28 PM PST        Sales channel: Amazon.com           Santa Ornament Naked Santa,for Desk
                                                              Decor
                                                              ASIN: B08MKJYMVW
                                                              SKU: MILKCHAWHA201031082
                                                              Item subtotal: $0.01


       7 months ago       113-9662103-6762604                 milkcha New Year Decorations,Naughty        Standard                                  Shipped

       11/22/2020         Buyer name:                         Santa Christmas Ornament Stocking Cap Ship by date: Nov 23, 2020 to Nov 24,
       10:27 AM PST       Eric                                Santa Ornament Naked Santa,for Desk         2020
                          Fulﬁllment method: Seller           Decor                                       Deliver by date: Dec 14, 2020 to Jan 6,
                          Sales channel: Amazon.com           ASIN: B08MKJYMVW                            2021
                                                              SKU: MILKCHAWHA201031082
                                                              Quantity Shipped: 1
                                                              Item subtotal: $0.01


                                                              milkcha Christmas Ornaments
                                                              2020,Personalized Survived Family of
                                                              Ornament 2020 Christmas Holiday
                                                              Decorations Hallmark Christmas
                                                              Ornaments 2020
                                                              ASIN: B08L9FP4B1
                                                              SKU: MILKCHALIP200925002
                                                              Quantity Shipped: 1
                                                              Item subtotal: $0.01


       7 months ago       114-0143593-5277803                 milkcha New Year Decorations,Naughty        Standard                                  Shipped

       11/22/2020         Buyer name:                         Santa Christmas Ornament Stocking Cap Ship by date: Nov 23, 2020 to Nov 24,
       9:59 AM PST        kim                                 Santa Ornament Naked Santa,for Desk         2020
                          Fulﬁllment method: Seller           Decor                                       Deliver by date: Dec 14, 2020 to Jan 6,
                          Sales channel: Amazon.com           ASIN: B08MKJYMVW                            2021
                                                              SKU: MILKCHAWHA201031082
                                                              Quantity: 1
                                                              Item subtotal: $0.01


       7 months ago       113-7255475-2837852                 milkcha New Year Decorations,Naughty        Expedited                                 Shipped

       11/21/2020         Buyer name:                         Santa Christmas Ornament Stocking Cap Ship by date: Nov 23, 2020 to Nov 24,
       7:33 PM PST        JASON                               Santa Ornament Naked Santa,for Desk         2020
                          Fulﬁllment method: Seller           Decor                                       Deliver by date: Nov 27, 2020 to Dec 2,
                          Sales channel: Amazon.com           ASIN: B08MKJYMVW                            2020
                                                              SKU: MILKCHAWHA201031082
                                                              Quantity: 1
                                                              Item subtotal: $0.01


       7 months ago       111-3112431-2142618                 milkcha New Year Decorations,Naughty        Standard                                  Shipped

       11/20/2020         Buyer name:                         Santa Christmas Ornament Stocking Cap Ship by date: Nov 23, 2020 to Nov 24,
       8:56 AM PST        craig                               Santa Ornament Naked Santa,for Desk         2020
                          Fulﬁllment method: Seller           Decor                                       Deliver by date: Dec 14, 2020 to Jan 6,
                          Sales channel: Amazon.com           ASIN: B08MKJYMVW                            2021
                                                              SKU: MILKCHAWHA201031082
                                                              Quantity: 1
                                                              Item subtotal: $0.01


       7 months ago       111-7368603-3317047                 milkcha New Year Decorations,Naughty        Standard                                  Shipped

       11/15/2020         Buyer name:                         Santa Christmas Ornament Stocking Cap Ship by date: Nov 16, 2020 to Nov 17,
       4:00 PM PST        Sara                                Santa Ornament Naked Santa,for Desk         2020
                          Fulﬁllment method: Seller           Decor                                       Deliver by date: Dec 7, 2020 to Dec 29,
                          Sales channel: Amazon.com           ASIN: B08MKJYMVW                            2020
                                                              SKU: MILKCHAWHA201031082
                                                              Quantity: 1
                                                              Item subtotal: $0.01




                                                                      ← Previous           1       Next →

                                                                      Showing orders 1 - 12 of 12 total orders.




    Help    Program Policies      English                                                                                                              © 1999-2021, Am




    FEEDBACK
                                                                                                                                                    131
https://sellercentral.amazon.com/orders-v3/search?page=1&q=B08MKJYMVW&qt=asin&date-range=1582992000000-1622563199000&ref_=xx_…                                     2/2
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                              Page 132 of 223 PageID 12086



        Ma'"'9" Order. _ _ _ _



                                                                                                --_. .--........ -----.
                      ..-
                                                                                                        ~""".


         -~.-                    ---
                              -_...._-_...-... -.-_...,.-.- = ---
                           - ---_._---
          ,--
          ,--                                    ii                                    -~--.-.-~-




                              --------
                              ---_._---
                              --
                              ---             ...it                     =

              ---             -----_...-... --.-. -........_-........-- =
                              ---_._---          \I


        _...._.. - - - - - - - _.- ...
                        '-             -.
                                                                          ---
        .
        Manage 0'00' _ _ _ _

                    . -----...---.-- .. .. ...
              ------~--
                                                        ---. ---- . ....    -          ,

        _..- ..- ---
                  ' h ........                                       -~"",       ~ ~
        , i   "                                                                                                  ~---




                              -----_.. _-...-.
                              ---_._             i                      =
              ---             ---_._  . _-... _
                              ------""-            . ____"-.__
                                                  _.        _ ....n_-
              --
              -
              ---                                i                      =

              ---
        '-- ---               ------"'-...
                              ---_._---          i                      =

        ---~,            ..... -    -.. - ......... -- -     --.~-
                                                                                                                      lIiiI _ _ _




         .
        Manage Orders _ _ _ _

              ------~--
        1'===1"1' _
                                      . ------...---.---                     .   ~""'"     ~--.     ----.....     ~---         -
                                                                                                            =
               ---
              --
          ,-- ---                                     --
                                                 1E ::::::::=.!:':..-=-"':====-::'--.. -.~.-                =
              ---
              ---                                     ---                              -.-~



               ----
              ----                                    -,......
                                                      -~         -                                          =



        ---                      -- --__
                 ---_....... ... -- --.. ...
       --'- "-.. ~---------.-
       '''-''- "'-
                                                                                                                        ---
                      --           ' 1:1 . -


                                                                                           --
        ...   _- _.                                                                                             ""=
                                                                                                                          ..-.._.



                                                                                                                                    132
Manage Orders                                                                                                                       https://sellercentral.amazon.com/orders-v3/search?shipByDa...

             Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                                        Page 133 of 223 PageID 12087
        We're building a better Seller Central. Experience it for yourself.                        Use new navigation



                                                                                                                                            cocounut | United States        English          Search                   Messages Help Settings


          Catalog      Inventory     Pricing       Orders        Advertising    Stores         Growth      Reports           Performance              Apps & Services       B2B




          Manage Orders                        Learn more Video tutorials
                                                                                                                                                                    ASIN          B08MBW2ZZQ                                            Search



                      Your search date range starts f rom an archived date. For orders w ere placed bef ore 1/1/2016, you can f ind them in Archived order report



           Go back to order list                                                                                                    Ship-by date (ascending)                Results per page: 15           Set Table Preferences        Refresh

           1 orders          Custom Date Range                                                                                           From:            6/1/19           To:        6/10/21             Date Range: Custom Date Range



            Action on 0 selected:         Buy shipping           Print packing slip           Confirm shipment


             Order date            Order details                                      Image      Product name                                         Customer option                           Order Status                   Action


             3 months ago          113-2293617-4186607                                           Naughty Santa Christmas Ornament                     Standard                                  Shipped                      Edit shipment
             2/24/2021             Buy er name:                                                  Stocking Cap Santa Ornament Naked                    Ship by date: Mar 4, 2021 to Mar 10,
                                                                                                                                                                                                                           Print packing slip
             8:20 PM PST           John                                                          Santa,2020 Santa Ornaments Tree Santa 2021
                                   Fulf illment method: Seller                                   On The Throne Christmas Ornaments (A) Deliv er by date: Mar 24, 2021 to Apr 19,                                             Refund Order
                                   Sales channel: Amazon.com                                     ASIN: B08MBW2ZZQ                                     2021
                                                                                                 SKU: WHA201031081A
                                                                                                 Quantity : 1
                                                                                                 Item subtotal: US$8.99
                                                                                                                                                                                                                          More inf ormation




                                                                                                                                                                                                                                                «
                                                                                                         ← Previous                  1        Next →

                                                                                                                Showing orders 1 - 1 of 1 total orders.

                                                                                                                                                                                                                     Results per page: 15


          Help       Program Policies       English                                                                                                                                              © 1999-2021, Amazon.com, Inc. or its aﬃliates




          FEEDBACK

                                                                                                                                                                                                                                133

第1页 共1页                                                                                                                                                                                                                                   2021/6/11 9:15
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                   Page 134 of 223 PageID 12088




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

  THE NAUGHTYS LLC                                   )
                                                     )
                                      Plaintiff,     )
                                                     )
                                                     ) Case No. 4:21-cv-00492
                                      v.             )
                                                     ) Judge Reed C. O'Connor
                                                     )
  DOES 1-580                                         )
                                                     )
                                      Defendants.    )

                                    Declaration of Zhou Shixiong

   I, Zhou Shixiong, of the City of Shenzhen, China, declare as follows:

   1. I am over eighteen (18) years of age. I have never been convicted of a felony or any

       criminal offense involving moral turpitude, and I am fully competent to testify to the

       matters stated herein. I have personal knowledge of every statement made in this

       Declaration and such statements are true and correct.


   2. I am a manager supervising the operations of the following Amazon store: TBKOMH ( 'if


      2021 Golden Moment: Up to 80% offYi') (the "Store").

   3. I have access and control of the Store.

   4. I confirm that all sales of the accused products in this case have ceased, and the product was

      permanently removed from the Store on February 26, 2021. Attached in Exhibit A is

      evidence that the accused product and the relevant listing are no longer available in the

      Store.

   5. After a diligent search of sale record and to the best of my knowledge, the Store sold 440

      items of the accused products for $3,482, and the last sale occurred on February 25, 2021.




                                                                                                       1



                                                                                                   134
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                     Page 135 of 223 PageID 12089




   6. The asset restraining order has prevented me from withdrawing any funds from the

       restrained account, including any future income, no matter whether they are related to the

       sale of accused products, and caused damages to my business. The damages increase each

       day that I am prevented from accessing funds needed to operate the business.

   7. If the asset restraint is lifted, I will keep operating the Store as normal and not act to close

       the Store. The Store was opened on August 3, 2020, and has been in continuous operation.

       The withdrawal of funds from the account will be limited to the extent that is necessary to

       operate the Store business as normal.

   8. I have never threatened or planned to drain assets from the Store.

  I declare under penalty of perjury under the laws of the United States of America that the

  foregoing is true and correct.

  Executed this June 12,2021 in Shenzhen, China.



                                                                  2h~ ~hi;(~
                                                                   Zhou Shixiong




                                                                                                               2



                                                                                                         135
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 136 of 223 PageID 12090




                           Exhibit A




                                                                          136
2021 /6/10                                                                          Amazon.com : naughty santa
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                          Page 137 of 223 PageID 12091
                                                 rB KOMH·       naughty santa




                                               No results for naughty santa.
                                               Try checking your spelling or use more general terms



                                               Need help?
                                               Visit the he lp section or con t act us




     Recommended based on your browsing history                                                       Sponsored                                             Page 1 of 2




             Floerns Women 's Mock             Mock Turtleneck for             Miske ly Women 's            Men sw e ar Ho use Mens    SID Womens Floating
             Neck Polka Dots Puff              Women long Sleeve               leopard Print l ong          Dress Shirts long Sleeve   Bomber lambskin
             Sleeve Blouse Tops                Basic Stretchy layering         Sleeve Tops Shirt Twi st     Regu lar Fit Printed       leather Jacket, Bike r
                          798                  Slim Fit T Shirt Tops           Knot Front Casua l .         Button Dow n Shirts        Jacket
             $20.99                                          79                              140                         1,299                        32
                                               $1899                           $1799                        $2399                      $189.99

     Featured items from our brands                                                                                                                         Page 1 of 5




                                                                                                                                                           ••
             Amazoll Basics Velvet
             Clothing Hangers - SO-
                                               Amazon Bilsics CL3
                                               Rated High-Speed 4K
                                                                               Amazon Basic s Kitch en
                                                                               Rolling Microwave Cart
                                                                                                            Amazon Basics 20-
                                                                                                            Pocket Over-the-Door
                                                                                                                                          -•
                                                                                                                                       Amazon Basics 3-Shelf
                                                                                                                                       Heavy Duty Shelving
             Pack, Black                       HDMI Cilble - 6 Feet,           on Whee ls, Storage Rack,    Hanging large-Size Shoe    Storage Unit on 2"
                           117,700             Pack of 3                       Wood/Chrome                  Organizer                  Wheel Casters, Metal
                           I   in Stilntiard                 325,102                        7,5 84                      18,959         Organize r Wire Rack,
             H,lrlgers                         $10.39                                                       $10.84                     Chrome (n .2l x...
             $19.97                                                            $55.84~
                                                                                                                                                     43.831

                                                                               lowest price in 30 days                                 $33 .99




     Your Browsing History                View or edit your browsing history    •                                                  See personalized recommendations
                                                                                                                                                 Sign in

                                                                                                                                        New customer? Start he re




                                                                                                                                                           137
https:lfWWw.amazon.com/s?k=naughty+santa&me=A32XOOZ2PLGYT8&ref=nb_ sb_noss                                                                                                1/2
2021/6/10                                                                             Amazon.com : naughty santa
      Case 4:21-cv-00492-O
 Careers                       Document
                         Sell products on 104-3 Filed 06/24/21
                                                      Amazon RewardsPage
                                                                    Visa 138 of 223 PageID  12092
                                                                                       Amazon and COVJD-
                                              Amazon                                              Signature Cards                                                 19
 Blog
                                              Sell apps on Amazon                                 Amazon.com Store Card                                           Your Account
 About Amazon
                                              Become an Affiliate                                 Amazon SecUl-ed Card                                            Your Orders
 Sustainability
                                              Become a Delivery                                   Amazon Business Card                                            Shipping Rates &
 Press Center                                 Driver                                                                                                              Policies
                                                                                                  Amazon Business Line of Credit
 Investor Relations                           Start a package delivery                                                                                            Amazon Prime
                                              business                                            Shop with Points
 Amazon Devices                                                                                                                                                   Returns &
                                              Advertise Your Products                             Credit Card Marketplace                                         Replacements
                                              Self-Publish with Us                                Reload Your Balance                                             Manage Your Content
                                                                                                  Amazon Currency Converter                                       and Devices
                                              Host an Amazon Hub
                                                                                                                                                                  Amazon Assistant
                                              ) See More Make Money
                                              with Us                                                                                                             Help




                                                                                  [     EngliS~ r___u_n_it_e_d_S_t_at_e_s__        l

 Amazon Music                  Amazon               Amazon Drive                         6pm                            Abe Books                  AD<                         Alexa
 Stream millions               Advertising          Claud storage                        Scare deals                    Books, art                 Audiobook                   Actionable
 of songs                      Find,                from Amazon                          on fashion brands              & collectibles             Publishing                  Analytics
                               attract, and                                                                                                        Made Easy                   for the Web
                               engage
                               customers

 Sell on Amazon                Amazon               Amazon Fresh                         AmazonGlobal                   Home Services              Amazon Ignite               Amazon Web
 Start a Selling               Business             Groceries & More                     Ship Orders                    Experienced                Sell your                   Services
 Account                       Everything           Right To Your Door                   Internationally                Pros                       original                    Scalable
                               For                                                                                      Happiness                  Digital                     Cloud
                               Your                                                                                     Guarantee                  Educational                 Computing
                               Business                                                                                                            Resources                   Services

 Audible                       Book                 Box Office Mojo                      ComiXology                     DPReview                   East Daile                  Fabric
 Listen to Books &             Depository           Find Movie                           Thousands of                   Digital                    Designer                    Sewing,
 Original                      Books With           Box Office Data                      Digital Comics                 Photography                Men's                       Quilting
 Audio                         Free                                                                                                                Fashion                     & Knitting
 Performances                  Delivery
                               Worldwide

  Goodreads                    1M Db                lMDbPro                              Kindle Direct                  Amazon                     Prime Video                 !;1.
                                                                                                                                                                                  '[1\"
  Book reviews                 Movies, TV           Get Info Entertainment               Publishing                     Photos                     Direct                      D~~ ' Y!ler
  &                            &                    Professionals Need                   Indie Digital &                Unlimited                  Video                       Fashion
  recommendations              CeLebrities                                               Print Publishing               Photo Storage              Distribution                Brands
                                                                                         Made Easy                      Free With                  Made Easy
                                                                                                                        Prime

  ,nil'   \.;'1                Whole                Woot!                                Zappos                         Ring                       eero WiFi                   Blink
  \'/,UE!ho~, .ii'             Foods                Deals and                            Shoes &                        Smart Home                 Stream 4K                   Smart
  Cice"1          Ocal~   on   Market               Shenanigans                          Clothing                       Security                   Video                       Security
  Q\'~1I1yU-.ed                America's                                                                                Systems                    in Every Room               for Every
  I'roducc;                    HeaLthiest                                                                                                                                      Home
                               Grocery
                               Store

                               Neighbors            Amazon Subscription                  PiliPack                       Amazon                     Amazon
                               App                  Boxes                                Pharmacy                       Renewed                    Second
                               Real-Time            Top subscription boxes-              Simplified                     Like-new                   Chance
                               Crime                right to your door                                                  products                   Pass it on,
                               & Safety                                                                                 you can trust              trade it in,
                               Alerts                                                                                                              give it a
                                                                                                                                                   second life



                                        Conditions of Use   Privacy Notice   Interest-Based Ads   .:[) 1996-2021. Amazon.com, Inc. or its affiliateS




                                                                                                                                                                         138
 htlps:/Iwww.amazon_com/s?k=naughty+santa&me=A32XOOZ2PLGYT8&ref=nb_sb_noss                                                                                                                   2/2
6/10/2021                                                                                                  Manage Inventory
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                            Page 139 of 223 PageID 12093
                                                                                        TBKOMH I United States :          EnQlish                                                         I      I
                                                                                                                                                                                Messages Help Settings

   Catalog           Inventory      Pricing     Orders        Advertising      Stores      Growth       Reports         Performance      Apps & Services


  listi n9 Tools:          AU Inventory             SUpPI essed and Inactive Products (360)                Listing Quality Dashboal d   NEW           Manage Pricing


  FBA Inventory Tools:                 FBA Inventory             Inventory Dashboard             Shipping Queue


  Manage Inventory                                  Learn more       Take the tour                                                            Add a Variation        Add a product        p re fc rc n ces; 7 colur



    Action on 0 selected                      naughty santa                                 o product(s)


    Filters:

           Status: ... ! All .. .' Active .J Inactive   ; Incomplete     ) Listing Removed           Fulfilled By: .) All.     Amazon     ) Merchant

           Search: ~j Title/Keyword ~ ) SKU         _I ASIN    , UPC, EAN ,_, FNSKU                Additional filters



            Status        Image       SKU       Product Name           Date        Available     Estimated   Price            LoweSI Sales        Buy Box    Buy Box      Your        Your Maximum Price
                                      Condition ASIN                   Created                      fee per                     Price Rank           Price   Ellgible Minimum
                                                                                                  unit sold Shipping       + Shipping          + Shipping                 Price
                                                                       Status
                                                                       Changed
                                                                       Date

                                                        You currently have no listings that meet t his criteria. Use the filters below the search bar to view more of your listings




                                                                                                                                                                                                         250 re!

    Help       Program Policies           English                                                                                                     © 1999-2021, Amazon.com, Inc or its affiliates




                                                                                                                                                                                        139
https:/Isellercentral.amazon.com/inventory/ref=xx_invmgr_ dnav_xx?tbla_ myitable=sort:% 7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnl .. .                                                                   1/1
6/10f2021                                                                                                      Manage Inventory
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                 Page 140 of 223 PageID 12094
                                                                                            TBKOMH 1 United States              Enqlish             Search                          Messages I Help I Settings


   Catalog           Inventory        Pricing      Orders        Advertising       Stores     Growth        Reports        Performance        Apps & Services


  Listing Tools:             AlIlnventory               Suppressed and Inactive Products (360)                 Listing Quality Dashboard      NEW            Manage Pricing


  FBA Inventory Tools:                      FBA Inventory            Inventory Dashboard             Shipping Queue


  Manage Inventory                                      Learn more       Take the tour                                                              Add a Va riatio n   i   Add a product       Preferences: 7 colur



    Action on 0 selected                        B08MVWS93F                                      a product(s)


     Filters:

           Status: ,.) All     l   Active       Inactive    ) Incomplete    } listing Removed           Fulfilled By: • • All        Amazon    J Merchant

           Search:    ) Title/Keyword:          SKU ~'i ASIN       ) UPC, EAN     ) FNSKU             Additional filters


            Status        Image         SKU       Product Name             Date        Available     Estimated   Price      Lowest Sales    Buy Box                 Buy Box      Your       Your Maximum Price
                                        Condition ASIN                     Created                      fee per        +       Price Rank      Price                Eligible Minimum
                                                                                                      unit sold Shipping + Shipping       + Shipping                             Price
                                                                           Status
                                                                           Changed
                                                                           Date

                                                            You currently have no listings that meet this criteria. Use the filters below the search bar to view more of your listings.



                                                                                                                                                                                                          , 250 re!

    Help        Program Policies              English                                                                                                        © 1999-2021, Amazon.com, Inc. or its affiliates




                                                                                                                                                                                              140
 ttps:llsell ercentra I. amazon .com/inventory/ref=xxJnvmgr_ dnav_xx?tbla_myita ble=sort:% 7B"sortOrder"%3A"OESCEN DIN G"%2C"sortedColumn I.,                                                                    1/1
6/10/2021                                                                                                        Manage Inventory
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                      Page 141 of 223 PageID 12095
                                                                                              TBKOMH I United States                 EnQlish              Search                         Messages I Help! Settings


    Catalog          Inventory          Pricing      Orders       Advertising        Stores     Growth        Reports          Performance         Apps & Services


   Listing Tools:               Allinventory             Supp' essed and Inactive Products (360)                 Li sting Quality Dashboard       rJfW             Manage p, icing


   FBA Inventory Tools:                      FBA Inventory            Inventory Dashboard              Shipping Queue


   Manage Inventory                                      Learn more       Take the tour                                                                  Add a Variation        Add a product       Preferences: 7 colur



     Action on 0 selected                         BOBN6H31PJ
                                                                                C=I               o product(s)


     Filters:

         Status:     e)   All       Active     , Inactive      Incomplete          Listing Removed        Fulfilled By:   ej   All     ; Amazon          Merchant

         Search :     , Title/Keyword           ' SKU e l ASIN       ) UPC, EAN      ; FNSKU            Addi t ional filters



            Status              Image    SKU             Product Name       Dote         Available     Estimated   Price                 Lowest Sales        Buy Box     Buy Box      Your      Your Maximum Price
                                         Condition       ASIN               CreClted                      fee per                          Price Rank          Price     Eligible Minimum
                                                                                                        unit sold Shipping           + Shipping           + Shipping                  Price
                                                                            Status
                                                                            Changed
                                                                            Date

                                                             Vou currently have no listings that mee t t his criteria. Use the filters below the search bar t o view more of your listings




                                                                                                                                                                                                                250   re~

     Help       Program Policies               English                                                                                                             © 1999-2021, Amazon.com, Inc. or its affiliates




                                                                                                                                                                                                  141
I nttps :llseliercentral.amazon .com/inventory/ref=xx_i nvmg r_ dnav_xx?tbla _myitabl e=sort:% 7B "sortOrder"%3A"OES CEN 01 NG"%2C"sortedCol umn I. . .                                                              1/1
6/10/2021                                                                                               Manage Inventory
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                         Page 142 of 223 PageID 12096
                                                                                    TBKOMH I United States '          EnQlish                                               Messages I Help I Settings

   Catalog          Inventory     Pricing     Orders     AdvertiSing       Stores      Growth       Reports         Performance       Apps & Services


  Listing Tools: Allinventory                    Suppressed and Inactive Products (360)                 listing Quality Dashboard   NEW           Manage Pricing

  FBA Inventory Tools: FBA Inventory                          Inventory Dashboard            Shipping Queue


  Manage Inventory                               Learn more      Take the tour                                                            Add a Variation     j Add a product          Preferences: 7 colur


    Action on 0 selected                    BOBMVXNB4S
                                                                       LJ                o product(s)

    Filters:
        Status: ,~ All , j Active : , Inactive '.. ' Incomplete '•.J Listing Removed             Fulfilled By: !>j All . ) Amazon ,~.l Merchant

        Search: ,) Title/Keyword ': :' SKU ~ ASIN ', .I UPC, EAN '.J FNSKU                     Additional fflters


           Status        Image     SKU       Product Name          Oat.        Available      Estimated   Price      Lowest Sales     Buy Box             Buy Box      Your        Your Maximum Price
                                   Condition ASIN                  Created                       fee per        +       Price Rank      Prlc.             Eligible Minimum
                                                                                               unit sold Shipping + Shipping       + Shipping                          Price
                                                                   Status
                                                                   Changed
                                                                   Date

                                                    .Vou currently have no listings that meet this criteria. Use the filters below the search bar to view more of your listings.



                                                                                                                                                                                                   250 re!

    Help       Program Policies        English                                                                                                     © 1999-2021, Amazon,com, Inc. or its affiliates




                                                                                                                                                                                     142
https:/Isellercentral.amazon.com/inventory/ref=xx_invmgr_ dnav_xx?tbla_myitabl e=sort: % 7B"sortOrder"%3A"OESCEN 01 NG"%2C"sortedColumn I , . .                                                          1/1
6/10/2021                                                                                                Manage Inventory
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                         Page 143 of 223 PageID 12097
                                                                                      TBKOMH I United States           EnQlish              Search                           Messages I Help I Settings

    Catalog         Inventory      Pricing     Orders      Advertising       Stores     Growth        Reports        Performance       Apps & Services


   Listing Tools:        Allinventory             Suppressed and Inactive Products (360)                 Listing Quality Dashboard NEW               Manage Pricing

   FBA Inventory Tools: FBA Inventory                         Inventory Dashboard              Shipping Queue


   Manage Inventory Learn more                                    Take the tour                                                            Add a Variation        Add a product         Preferences: 7 colur


    Action on 0 selected                     B08MVVQ9RX                                   o product(s)


     Filters:
         Status: ~!i) All '-I Active '..j Inactive   ;,>Incomplete    j   Listing Removed         Fulfilled By: !I All ,) Amazon') Merchant

         Search: ,) Title/Keyword '_.I SKU '~ ASIN ,) UPC, EAN :_) FNSKU                        Additional filters


           Status        Image      SKU       Product Name           Date        Available     Estimated   Price      Lowest Sales     Buy Box             Buy Box      Your        Your Maximum Price
                                    Condition ASIN                   Created                      fee per        +       Price Rank       Price            Eligible Minimum
                                                                                                unit sold Shipping + Shipping       + Shipping                          Price
                                                                     Status
                                                                     Changed
                                                                     Date

                                                      You currently have no listings that meet this criteria, Use the fllters below the search bar to view more of your listings,



                                                                                                                                                                                                    250 re!

    Help        Program Policies        English                                                                                                      © 1999-2021, Amazon,com, Inc, or its affiliates




                                                                                                                                                                                      143
II I1ttps:/IseliercentraLamazon,com/inventory/ref=xxJnvmgr_dnav_xx?tbla_myitable=sort:% 7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnl .. .                                                                111
6/10/2021                                                                                                   Manage Inventory
         Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                Page 144 of 223 PageID 12098
                                                                                         TBKOMH I United States :                EnQlish            Sea rc h                          Messages I Help: Settings

   Catalog          Inventory      Pricing       Orders       Advertising       Stores     Growth        Reports           Performance         Apps & Services


  Listing Tools:           Allinventory              SUPPI essed ""d Inactive Ploducts (360)              listing Quality Dasllboard NEW                       Manage Pricing


  FBA Inventory Tools:                   FBA Inventory            Inventory Dilshboard            Shipping Queue



  Manage Inventory                                   Learn more      Take the tour
                                                                                                                                                    Add   a Varla t io<1     Add a product       Preferences: 7 colur



    Action on 0 selected                     BOSN6GYR4X                                      o product(s)


     Filters:

         Status: e} All         Active       Inactive      Incomplete     ; Listing Removed           Fulfilled By:   e:   All      ' Amazon     Merchant


         Search:     !   Title/Keyword       SKU e ' ASIN       ; UPC, EAN      ; FNSKU            Additional filters



    ",     Status          Image     SKU
                                     Condition
                                                     Product Name
                                                     ASIN
                                                                        Date
                                                                        Created
                                                                                    Available     Estimated
                                                                                                      fee per
                                                                                                                  Price              Lowest Sales
                                                                                                                                       Price Rank
                                                                                                                                                          Buy Box
                                                                                                                                                               Price
                                                                                                                                                                       Buy Box      Your
                                                                                                                                                                       Eligible Minimum
                                                                                                                                                                                             Your Maximum Price

                                                                                                    unit sold   Shipping         + Shipping          + Shipping                     Price
                                                                        Status
                                                                        Changed
                                                                        Date

                                                         You currently have no listings that meet this criteria, Use the filters below the search bar to view more of you r listings




                                                                                                                                                                                                           : 250 re!

    Help        Program Policies           English                                                                                                              © 1999-2021, Amazon com, Inc or its affiliates




                                                                                                                                                                                                144
  UPs:lIseuercenlral_amazon.com/invenlory/re f= xx_ I nvmgr_ dnav_ xx?tbla _rnyitabl e=sort: % 78 "sortOrder"%3A"0 ESCEN 01 NG "%2C "sorted Col urnn I , . ,                                                      1/1
 6/10/2021                                                                                                     Manage Inventory
        Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                Page 145 of 223 PageID 12099
                                                                                            TBKOMH I United States '            EnQlish             Search                          Messages I Help I Settings

    Catalog          Inventory      Pricing      Orders           Advertising      Stores     Growth       Reports        Performance         Apps & Services


   listing Tools:          AlIlnventOlY               Suppressed al1d Inactive Products (360)                  Listing Quality Dashboard      "fW            Manage Pricing


   FBA Inventory Tools:                   FBA Inventory             Inventory Dashboard             Shipping Queue


   Manage Inventory                                   Learn more        Take the tour
                                                                                                                                                    Add a Variation        Add a product       Preferences: 7 colur



     Action on 0 selected                     B08N6FVDPW                                        o product(s)


     Filters:

         Status: ., All      1   Active     .I Inactive , , Incomplete           Listing Removed        Fulfilled By: . : All      ' Amazon         Merchant

         Search:       'Title/Keyword         SKU     .!   ASIN     ) UPC, EAN        FNSKU        , Additional filters



            Status        Image       SKU       Product Name              Date         Available    Estimated   Price              Lowest Sales         Buy Box      Buy Box      Your     Your Maximum Price
                                      Condition ASIN                      Created                      fee per                       Price Rank              Price   Eligible Minimum
                                                                                                     unit sold Shipping         + Shipping            + Shipping                  Price
                                                                          Status
                                                                          Changed
                                                                          Date

                                                           You currently have no listings that meet this criteria, Use the filters below the search bar to view more of your listings.




                                                                                                                                                                                                         ; 250 re5

     Help       Program Policies            English                                                                                                           © 1999-2021, Amazon,com, 111c- or its affiliates




                                                                                                                                                                                              145
Ii Mps:/Isellercentral,amazon,com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort%7B"sortOrder"%3A"OESCENOING"%2C"sortedColumnl _..                                                                           1/1
6/10/2021                                                                                                  Manage Inventory
         Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                          Page 146 of 223 PageID 12100
                                                                                        TBKOMH I United States ,           EnQlish           Search                            Messages I Help I Settings

   Catalog          Inventory     Pricing     Orders           Adv~rtising     Stores      Growth       Reports      Performance         Apps & Services


  Listing Tools:          Alllnventory             Suppressed and InacLive Products (360)                  Listing Quality Dashboard NEW              Mallage Pricing


  FBA Inventory Tools:              FBA Inventory                Inventory Dashboard             Shipping Queue


  Manage Inventory Learn more                                        Take the tour
                                                                                                                                             Add a Variation        Add a product       I   Preferences: 7 colur



    Action on 0 selected                    BOBMVV6RP4                                      o product(s'


    Filters:

         Status: OJ All ,) Active ,,) Inactive          ; Incomplete     ' Listing Removed          Fulfilled By: .) All     ) Ama~on     ) Merchant

         Search:     • Title/Keyword ,      SKU    0;   ASIN    .' UPC, EAN ,) FNSKU              Additional ffl ters



   ifi     Status        Image     SKU       Product Name              Date        Available     Estimated   Price            Lowest Sales       Buy Box     Buy Box      Vour        Vour Maximum Price
                                   Condition ASIN                      Created                      fee per                     Price Rank          Price    Eligible Minimum
                                                                                                  unit sold Shipping       + Shipping          • Shipping                 Price
                                                                       Status
                                                                       Changed
                                                                       Date

                                                        You currently have no listings that meet this criteria, Use the filters below the search bar to view more of your listings.




                                                                                                                                                                                                      i 250 res

    Help       Program Policies          English                                                                                                      © 1999-2021, Amazon.com, Inc. or its affiliates




                                                                                                                                                                                        146
https:llseliercentral. amazon .com/inventory/ref=xx_invmgr_ dnav_xx?tbla_ myitable=sort:% 78 "sortOrder"%3A"DESCENDING"%2C"sortedColumnl. . .                                                               1/1
6/10/2021                                                                                                             Manage Inventory
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                           Page 147 of 223 PageID 12101
                                                                                                   TBKOMH 1 United States                 Enqlish               Search                         Messages I Help   I Settings
   Catalog          Inventory            Pricing     Orders           Advertising         Stores     Growth       Reports           Performance           Apps & Services


  Listing Tools:                 Allinventory             Suppressed and Inactive Products (%0)                       Listing Quality Dashboard NEW                      Manage Pricing


  FBA Inventory Tools:                        FBA Inventory                 Inventory Dashboard            Shipping Queue


  Manage Inventory Learn more                                                  Take the tour                                                               i   Add a Variation       Add a product       Preferences: 7 colur



    Action on    b selected                        BOSMVX17Q7
                                                                                       L~              o product(s)


     Filters:

         Status:    ,e,:   All     ' Active     ; Inactive     :. Incomplete       i    Listing Removed        Fulfilled By:   ej   All      i   Amazon        Merchant

         Search:           Title/Keyword        , SKU     ei   ASIN     i    UPC, EAN     ) FNSKU            Additional filters



           Status                Image    SKU       Product Name                 Date         Available    Estimated   Price                 Lowest Sales   Buy Box            Buy Box      Your     Your Maximum Price
                                          Condition ASIN                         Created                      fee per                          Price Rank      Price           Eligible Minimum
                                                                                                            unit sold Shipping            • Shipping      + Shipping                        Price
                                                                                 Status
                                                                                 Changed
                                                                                 Date

                                                               You currently have no listings that meet this criteria, Use the filters below the search bar to view more of your listings,




                                                                                                                                                                                                                        250 re!

    Help        Program Policies                English                                                                                                                  © 1999-2021, Amazon,com, Inc. or its affiliates




                                                                                                                                                                                                       147
https:llseliercentral.amazon,com/inventory/ref=xx_invmgr_ dnav_ xx?tbla_myitable=sort: % 7B"sortOrder"%3A"D ESCENDI NG"%2C "sorted Column I...                                                                                1/1
6/10/2021                                                                                                      Manage Inventory
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                 Page 148 of 223 PageID 12102
                                                                                           TBKOMH I United States i             EnQlish           Search                            Messages I Help I Settings

   CataLog          Inventory      Pricing     Orders           Advertising       Stores       Growth      Reports            Performance     Apps & Services


  Listing Tools:          Allinventory             Suppressed and Inactive Products (360)                      listing Quality Dashboard NEW               Manage Pricing


  FBA Inventory Tools:               FBA Inventory                 Inventory Dashboard              Shipping Queue


  Manage Inventory                                 Learn more          Take the tour                                                              Add a Variation     ~   Add a product       Preferences: 7 colur



    Action on 0 selected                     B08MVXSNZN                                         o product(s)


     Filters:

         Status: ie; All .) Active ,.) Inactive      i .. )   Incomplete .. 1 Listing Removed           Fulfilled By:   i!1   All ") Amazon   )   Merchant

         Search: .j Title/Keyword') SKU .~) ASIN .:' UPC. EAN                 i   .>   FNSKU         Additional filters



           Status        Image      SKU       Product Name               Date           Available   Estimated   Price      Lowest Sales   Buy Box                 Buy Box      Your       Your Maximum Price
                                    Condition ASIN                       Created                       fee per        +      Price Rank      Price                Eligible Minimum
                                                                                                     unit sold Shipping + Shipping      + Shipping                             Price
                                                                         Status
                                                                         Changed
                                                                         Date

                                                        You currently have no listings that meet this criteria. Use the filters below the search bar to view more of your listings.




                                                                                                                                                                                                         : 250 re!

    Help        Program Policies         English                                                                                                           ©   1999~2021,   Amazon.com, Inc. or its affiliates




                                                                                                                                                                                            148
https:/lsSilercentral.amazon.com/inventory/ref=xx_invmgr_ dnav_xx?tbla_myitable=sort:% 7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnl . . .                                                                       1/1
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                    Page 149 of 223 PageID 12103




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

  THE NAUGHTYS LLC                                   )
                                                     )
                                      Plaintiff,     )
                                                     )
                                                     )   Case No. 4:21-cv-00492
                                      v.             )
                                                     ) Judge Reed C. O'Connor
                                                     )
  DOES 1-580                                         )
                                                     )
                                      Defendants.    )

                                       Declaration of Tan Long

   I, Tan Long, of the City of Shenzhen, China, declare as follows:

   1. I am over eighteen (18) years of age. I have never been convicted of a felony or any

      criminal offense involving moral turpitude, and I am fully competent to testify to the

      matters stated herein. I have personal knowledge of every statement made in this

      Declaration and such statements are true and correct.

   2. I am a manager supervising the operations of the following Amazon store: ZEFOTIM Big

      Promotion!!! (the "Store").

   3. I have access and control of the Store.

   4. I confirm that all sales of the accused products in this case have ceased, and the product was

      permanently removed from the Store on Jan~ary 4,2021. Attached in Exhibit A is evidence

      that the accused product and the relevant listing are no longer available in the Store.

   5. After a ,diligent search of sale record and to the best of my knowledge, the Store sold 6

      items of the accused products for $110.75, and the last sale occurred on January 3,2021.

      Attached in Exhibit B is a complete sale record of the accused product,

   6. The asset restraining order has prevented me from withdrawing any funds from the



                                                                                                        1



                                                                                                  149
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                      Page 150 of 223 PageID 12104




        restrained account, including any future income, no matter whether they are related to the

        sale of accused products, and caused damages to my business. The damages increase each

        day that I am prevented from accessing funds needed to operate the business.

    7. If the asset restraint is lifted, I will keep operating the Store as normal and not act to close

        the Store. The Store was opened on August 25, 2018, and has been in continuous operation.

        The withdrawal of funds from the account will be limited to the extent that is necessary to

        operate the Store business as normal.

    8. I have never threatened or planned to drain assets from the Store.

   I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct.

  Executed this June 12, 2021 in Shenzhen, China.




                                                                    Tan Long




                                                                                                            2



                                                                                                          150
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 151 of 223 PageID 12105




                           Exhibit A




                                                                          151
2021/6/10                                                                         Amazon.com : naughty santa

      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                      Page 152 of 223 PageID 12106
                                               ZEFOTIM Big Promotion'!! ~     naughty santa
                                                                                                                                                                       (l
                                                                                                                                   • I



                                                                     1 ,




                                             No results for naughty santa.
                                             Try checking your spelling or use more general terms



                                             Need help?
                                             Visit the help section or contact us




     Recommended based on your browsing history                                                   Sponsored                                                  Page 1 of 2




            Floerns Women's Mock             Mock Turtleneck for             Miskely Women's            Menswear House Mens              SID Womens Floating
            Neck Polka Dots Puff             Women Long Sleeve               Leopard Print Long         Dress Shirts Long Sleeve         Bomber Lambskin
            Sleeve Blouse Tops               Basic Stretchy Layering         Sleeve Tops Shirt Twist    Regular Fit Printed              Leather Jacket, Biker
                         798                 Slim Fit T Shirt Tops           Knot Front Casual.         Button Down Shirts               Jacket
            $20,99                                         79                             140                        1,299                             32
                                             $18.99                          $1799                      $2399                            $18999

     Featured items from our brands                                                                                                                          Page 1 of 5




                                                                                                                                                            ••
            Amazon Basics Velvet             Amazon Basics CL3               Amazon Basics Kitchen      Amazon Basics 20-                Amazon Basics 3-Shelf
            Clothing Hangers - 50-           Rated High-Speed 4K             Rolling Microwave Cart     Pocket Over-the-Dool             Heavy Duty Shelving
            Pack, Black                      HDMI Cable - 6 Feet,            on Wheels, Storage Rack,   Hanging Large-Size Shoe          Storage Unit on 2"
                          1 17,700           Pack of 3                       Wood/Chrome                Organizer                        Wheel Casters, Metal
                          I   in StandJrcl                 325,103                        7,585                      18,959              Organizer Wire Rack,
            I-Iorlge"                        $10.39                                                     $10.84                           Chrome (23,2L x
            $19,97                                                           $55.84~
                                                                                                                                                      45,831

                                                                             Lowest price in 30 days                                     $33.99




     Your Browsing History              View or edit your browsing history    •
                                                                                                                               See personalized recommendations
                                                                                                                                                  Sign in

                                                                                                                                         New customer? Start here




                                                                                                                                                            152
 https:lIWWw.amazon.com/s?k=naughty+santa&me=A3S32WABNDXJ65&ref=nb_ sb_ noss                                                                                                1/2
2021/6/10                                                                     Amazon.com : naughty santa

 Careers   Case 4:21-cv-00492-O     Document
                              Sell products on 104-3 Filed 06/24/21
                                                           Amazon RewardsPage
                                                                          Visa 153 of 223 PageID  12107
                                                                                             Amazon and COVID-
                                      Amazon                                              Signature Cards                                                 19
 Blog
                                      Sell apps on Amazon                                 Amazon.com Store Card                                           Your ACCOUllt
 About Amazon
                                      Become an Affiliate                                 Amazon Secured Card                                             Your Orders
 Sustainability
                                      Become a Delivery                                   Amazon Business Card                                            Shipping Rates &
 Press Center                         Driver                                                                                                              Policies
                                                                                          Amazon Business Line of Credit
 Investor Relations                   Start a package delivery                                                                                            Amazon Prime
                                      business                                            Shop with Points
 Amazon Devices                                                                                                                                           Returns &
                                      Advertise Your Products                             Credit Card Marketplace
                                                                                                                                                          Replacements
                                      Self-Publish with Us                                Reload Your Balance
                                                                                                                                                          Manage Your Content
                                                                                          Amazon Currency Convel ter                                      and Devices
                                      Host an Amazon Hub
                                                                                                                                                          Amazon Assistant
                                      ) See More Make Money
                                      with Us                                                                                                             Help




                                                                          [     English __        I[      United States      J


 Amazon Music          Amazon               Amazon Drive                         6pm                              Abe Books                ACX                         Alexa
 Stream millions       Advertising          Cloud storage                        Score deals                      Books, art               Audiobook                   Actionable
 of songs              Find,                from Amazon                          on fashion brands                & collectibles           Publishing                  Analytics
                       attract, and                                                                                                        Made Easy                   for the Web
                       engage
                       cust{)mers

 Sell on Amazon        Amazon               Amazon Fresh                         AmazonGlobal                     Home Services            Amazon Ignite               Amazon Web
 Start a Selling       Business             Groceries & More                     Ship Orders                      Experienced              Sell your                   Services
 Account               Everything           Right To Your Door                   Internationally                  Pros                     original                    Scalable
                       For                                                                                        Happiness                Digital                     Cloud
                       Your                                                                                       Guarantee                Educational                 Computing
                       Business                                                                                                            Resources                   Services

 Audible               Book                 Box Office Mojo                      ComiXology                       DPReview                 East Dane                   Fabric
 Listen to Books &     Depository           Find Movie                           Thousands of                     Digital                  Designer                    Sewing,
 Original              Books With           Box Office Data                      Digital Comics                   Photography              Men's                       Quilting
 Audio                 Free                                                                                                                Fashion                     & Knitting
 Performances          Delivery
                       Worldwide

 Goodreads             IMDb                 IMDbPro                              Kindle Direct                   Amazon                    Prime Video                 ~"n   ,bnp
 Book reviews          Movies, TV           Get Info Entertainment               Publishing                      Photos                    Direct                      DcsfyoM
 &                     &                    Professionals Need                   Indie Digital &                 Unlimited                 Video                       Fashion
 recommendations       Celebrities                                               Print Publishing                Photo Storage             Distribution                Brands
                                                                                 Made Easy                       Free With                 Made Easy
                                                                                                                 Prime

  -'Ur llllOt          Whole                Woot!                                Zappos                           Ring                     eero WiFi                   Blink
 \,1,IP~f-..IJ11       Foods                Deals and                            Shoes &                          Smart Home               Stream 4K                   Smart
  GrcJI Dca" rm        Market               Shenanigans                          Clothing                         Security                 Video                       Security
  QualilyUSrO          America's                                                                                  Systems                  in Every Room               for Every
  Producl~             Healthiest                                                                                                                                      Home
                       Grocery
                       Store

                       Neighbors            Amazoll Subscription                 PillPack                        Amazon                    Amazon
                       App                  Boxes                                Pharmacy                        Renewed                   Second
                       Real-nme             Top subscription boxes-              Simplified                      Like-new                  Chance
                       Crime                right to your door                                                   products                  Pass it on,
                       & Safety                                                                                  you can trust             trade it in,
                       Alerts                                                                                                              give it a
                                                                                                                                           second life



                                Conditions at Use   Privacy Notice   Interest-Based Ads   1)   1996-2021, Amazon.com, Inc. or its affiliates




                                                                                                                                                                 153
hUps:/IVf'I'IW.amazon.com/s?k=naughty+santa&me=A3S32WABNDXJ65&ref=nb_ sb_nOS5                                                                                                       2/2
6/10/2021                                                                                                       Manage Inventory
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                     Page 154 of 223 PageID 12108
                                                                                             ZEFOTIM I United States '           EnQlish                 Search                         Messages   I Help! Settings
   Catalog           Inventory      Pricing       Orders          Advertising     Stores       Growth       Reports        Performance           Apps & Services           B2B      Brands


  Listing Tools:              Allinventory             Suppressed and Inactive Products (5 1454)                 Listing QlIality Dashboard        dl    J         Listing Enhancements (3)
  Potential Duplicates (2)                Manage Pricing              Price Alerts (5)           Brand Health (0)


  FBA Inventory Tools:                    FBA Inventory              Inventory Dashboard             Remove Unflilfilli'\ble Inventory (2)                   Shipping QlIeue


  Manage Inventory                                     Learnlllore      Take the tour                                                      Add a Variation          Add a product     i Preferences:
                                                                                                                                                                                      l ..
                                                                                                                                                                                                       9 columns hidder



    Action all 0 selected                      naughty santa                                     o product(s)

    Filters:

           Status: •    All      Active        Inactive       Incomplete     ; Listing Removed           Fulfilled By: •   All     ' Amazon             Merchant

           Search: • • Title/Keyword         .' SKU        ASIN     ) UPC, EAN    ; FNSKU             Additional filters



            Status        Image       SKU       Product Name               Date          Available   Estimated   Price               Lowest Sales            Buy Box     Your       Your Maximum Price
                                                                                                                                                                                                                  Save al
                                      Condition ASIN                       Created                      fee per        +               Price Rank              Price Minimum
                                                                                                      unit sold Shipping         + Shipping               + Shipping     Price
                                                                           Status
                                                                           Changed
                                                                           Date

                                                      You currently have no listings that meet this criteria. Use the filters below the search bar to view more of your listings.




                                                                                                                                                                                                       250 results per pi

    Help       Program Policies              English                                                                                                              © 1999-2021, Amazon.com, Inc or its affiliates




                                                                                                                                                                                               154
hUps :llseliercentral.amazon. ca/inventory/ref=xx_invmgr_ dnav_ xx?tbla _ myita ble=sort:% 7B"sortOrder"% 3A"D ESCE N 0 IN G"%2C"sortedColumnld" . . .                                                              111
611012021                                                                                                     Manage Inventory
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                               Page 155 of 223 PageID 12109
                                                                                           ZEFOTIM I United States'        EnQlish            , Search                          Messages I Help i Settings

   Catalog            Inventory     Pricing      Orders       Advertising       Stores       Growth       Reports        Performance       Apps & Services        B2B      Brands


  Listing Tools:             AlIlnventory             Suppressed and Inactive Products (51454)                 Listing Quality Dashboard NEW              Listing Enhancements (3)
  Potential Duplicates (2)             Manage Pricing               Price Alerts (5)           Brand Health (D)

  FBA Inventory Tools:                FBA Inventory                Inventory Dashboard             Remove Unfulfillable Inventory (2)             Shipping Queue


  Manage Inventory                                    Learn more      Take the tour                                             f    Add a Variation       Add a product        Preferences: 9 columns hidder



    Action     all   0 selected               B08PC83F1V                                       a product(s)

    Filters:

          Status: .~) All     ) Active , J Inactive      .l Incomplete ) Listing Removed               Fulfilled By: ,.) All ,J Amazon , ) Merchant

          Search:         Title/Keyword ') SKU ,. ) ASIN ''> UPC, EAN          ! FNSKU              Additional filters


           Status           Image    SKU       Product Name             Date           Available   Estimated   Price      Lowest Sales   Buy Box      Your                 Your Maximum Price
                                     Condition ASIN                     Created                                                                                                                        Save al
                                                                                                      fee per        +      Price Rank      Price Minimum
                                                                                                    unit sold Shipping + Shipping      + Shipping     Price
                                                                        Status
                                                                        Changed
                                                                        Date

                                                  You currently have no listings that meet this criteria, Use the filters below the search bar to view more of your listings.




                                                                                                                                                                                            250 results per p;

   Help         Program Policies            English                                                                                                      CD 1999-2021, Amazon.com, Inc or its affiliates




                                                                                                                                                                                       155
https:/Isellercentral,amazon,calinventory/ref=xx_invmgr_ dnav_xx?tbla_myitable=sort: % 7B"sortOrder"%3A"OESCEN 0 ING"%2C"sortedColumn Id" .. .                                                               1/1
6/10/2021                                                                                                   Manage Inventory
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                    Page 156 of 223 PageID 12110
                                                                                         ZEFOTIM I United States '              EnQlish             Search                         Messages I Help I Settings

   Catalog          Inventory      Pricing      Orders      Advertising       Stores        Growth      Reports           Performance           Apps   & Services     B2B      Brands


  listing Tools:           Allinventory             Suppressed and Inactive Products (51454)                 Listing Quality Dashboard                        listing Enhancements (3)
  Potential Duplicates (2)               Manage Pricing           Price Alerts (5)           Brand Health (0)

  FBA Inventory Tools:                  FBA Inventory            Inventory Dashboard             Remove Unfulfillable Inventory (2)                    Shippiny Queue


  Manage Inventory                                  Learn more      Take the tOllr                                                        Add a Variation      Add a product       Preferences: 9 columns hidder



    Acti on on   a selected                  B08PC8QFH9                                      o product(s)


    Filters:

          Status: e.. All . -' Active     ' Inactive    " Incomplete     ; Listing Removed           Fulfilled By:   e)   All        Amazon . ; Merchant

          Search:    I   Title/Keyword    ; SKU .,: ASIN      ) UPC. EAN      . FNSKU             Additional filters


           Status          Image    SKU       Product Name             Date          Available   Estimated   Price      Lowest Sales   Buy Box      Your                       Your Maximum Price
                                                                                                                                                                                                          Save al
                                    Condition ASIN                     Created                      fee per        +      Price Rank      Price Minimum
                                                                                                  unit sold Shipping + Shipping      + Shipping     Price
                                                                       Status
                                                                       Changed
                                                                       Date

                                                 You currently have no listings that meet this criteria. Use the filters below the search bar to view more of your listings.




                                                                                                                                                                                             , 250 results per p'

   Help        Program Policies           English                                                                                                            © 1999-2021 , Amazon.com, Inc or its affiliates




                                                                                                                                                                                           156
https:/Isellercentral.amazon.ca/inventory/ref=xx_invmgr_ dnav_xx?tbla_myilable=sort:% 7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnld" .. .                                                                      1/1
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 157 of 223 PageID 12111




                           Exhibit B




                                                                          157
6/11/2021                                                                                                    Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                            Page 158 of 223 PageID 12112
                                                                                                                               2EFOTIM J United States          EnQlish                 Search


    CataLog             Inventory    Pricing        Orders     Advertising       Stores         Growth      Reports       Performance      Apps & Services        B2B        Brands




    Man age 0 rd ers                           Learn more      Video tutoriaLs
                                                                                                                                                      Product name            naughty santa



    [                 Your search date range starts from an archived date. For orders were pLaced before 1/1/2016, y·o u can find them in Archived order report



                                                                                                                                   Ship-by date (ascending)               Resli lls per page: 100               Set Tat

      6 orders                 Custom Date Range                                                                                   From:           8/25/18             To:          6/11/21                 Date Ra




        Action on 0 seLected:              Buy shipping        Print packing slip          Confirm shipment



        I       Order date          Order details                                       Image      Product name                             Customer option                                 Order Status

                6 months ago        112-2894149-0735458                                            BATKKM 2020 Naughty Santa Christmas      Standard                                        Shlp~" 1

                12/9/2020           Buyer name:                                     i II (~i       Ornament Stocking Cap Santa Ornament Ship by date: Dec 10, 2020 to Dec 11,
                1:58 PM PST         Oenae                                                         Naked Santa, Christmas Tree Decoration    2020
                                    Ful~lIment    method: Seller                                  Pendant                                   Deliver by date: Dec 16. 2020 to Dec 23,
                                    Sales channel: Amazon (om                                     ASIN: BOBPCBQFH9                          2020
                                                                                                   SKU: cqlWHA201 107084
                                                                                                   Quantity: 1
                                                                                                  Item subtotal: $1996


                6 months ago        112-3013207-1638656                                           BATKKM 2020 Naughty Santa Christmas       Standard
                12/12/2020          Buyer name:                                     i   ij{~l      Ornament Stocking Cap Sant<! Ornament Ship by date: Dec 14, 2020 to Dec 15,
                8:53 AM PST         Alison                                                        Naked Santa, Christmas Tree Decoration    2020
                                    Fulfillment method: Seller                                    Pendant                                   Deliver by date: Dec 18, 2020 to Dec 28,
                                    Sales channel: Amazon.com                                     ASIN: BOBPC8QFH9                          2020
                                                                                                  SKU: cqlWHA201 107084
                                                                                                  Quantity: 1
                                                                                                  Item subtotal: $19.96


        j       5 months ago        114-9036214-4n3819                                            BATKKM 2020 Naughty Santa Christmas       Standard                                             po· 1
                12/25/2020          Buyer name:                                     I il tAl      Ornament Stocking Cap Santa Ornament Ship by date: Dec 28, 2020 to Dec 29,
                2:35 PM PST         Erik                                                          Naked Santa, Christmas Tree Decoration    2020
                                    Ful~lImellt   method: Seller                                  Pendant                                   Deliver by date: Jail 4, 2021 to Jan 11,
                                    Sales channel: Amazon com                                     ASIN: B08PC8QFH9                          2021
                                                                                                  SKU: cqlWHA201 107084
                                                                                                  Quantity: 1
                                                                                                  Item subtotal: $19 96


                5 months ago        114-3400951-9217021                                           BATKKM 2020 Naughty Santa Christmas       Standard


                                                                                        .' ~
                12/26/2020          Buyer name:                                                   Ornament Stocking Cap Santa Ornament Ship by date: Dec 28, 2020 to Dec 29.
                3:27 PM PST         Patrick                                                       Naked Santa, Christmas Tree Decoration    2020
                                    Fulfillment method: Seller                                    Pendant                                   D~liver   by date: Jan 4.2021 to Jan 1 I,
                                    Sales channel: Amtlzon.com                                    ASIN: BOBPC83F1V                          2021
                                                                                                  SKU: cqlWHA201 102083
                                                                                                  Quantity: 1
                                                                                                  Item subtotal: $8 73


                5 months ago        111-8097170-4686641                                           BATKKM 2020 Naughty Santa Christmas       Standard
                12/2B/2020          Buyer name:                                     i il (.Al     Ornament Stocking Cap Santa Ornament Sh ip by dat,,: Dec 29. 2020 to Dec 30,
                8:22 AM PST         carmen                                                        Naked Santa, Christmas Tree De(QratlOn    2020
                                    FulAliment method: Seller                                     Pendant                                   Deliver by date: Jail 5, 2021 to Jan 12,
                                    Sates channel : Amazon.com                                    ASIN: B08PC8QFH9                          2021
                                                                                                  SKU: cq1WHA2011070B4
                                                                                                  Quantity: 1
                                                                                                  Item subtotal: $ 1996


            I   5 months ago        114-9653667-7153066                                           SATKKM 2020 Naughty Santa Christmas       Standard
                1/3/2021            Buyer name:                                     I jJ. l Ai    Ornament Stocking Cap Santa Ornament Ship by date: Jan 4.2021 to Jan 5.2021              Refund applied (1)
                12:2S AM PST        Mary                                                          Naked Santa, Christmas Tree Decoration    Deliver by date: Jail 8, 2021 to Jan 15,
                                    Fulfillment method: Seller                                    Pendant                                   2021
                                    Sales thannel: Amazon com                                     ASIN: B08PC8QFH9
                                                                                                  SKU: cqlWHA201 107084
                                                                                                  Quantity: 1
                                                                                                  Item subtotal: $19 96



                                                                                                                                                                                           158
https:l/sellercentral.amazon.com/orders-v3/search?page= 1&reC=xx_ swJang__head_xx&mons_ seUocaJe=en_ US&languageSwitched= 1&date-ran. . .                                                                         1/2
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                        Page 159 of 223 PageID 12113




                              UNITED STATES DISTRlCf COURT
                           POR THE NORTH ERN DIST RICT OF TEXAS
                                  FORT WORTH DIVISION

   THE NAUGHTYS U '£                                     )
                                                         )
                                         Plaintiff,      )
                                                         )
                                                        ) Case No. 4:21-cv-00492
                                        v.              )
                                                        ) J udge Reed C. O 'Connor
                                                        )
   DOES 1· 580                                          )
                                                        )
                                        Defendants.     )

                                       Declaration of Jiang Weijun

   l,Jiang Weijun, of the City of Sh enzhen, China, d eclare as follows:

   1. t am over eighteen (18) yeats of age. I have never been convicted of a felo ny or any

       criminal offense involving moral turpitude, and I am fully competent       [0   tesofy   (0   the

       matters stated herein. I have personal knowledge o f every statement made in this

       Declaration and such statements are true and canceL

   2. I am a manager supervising the operation ~ of the following Am azon store: GREFBR (the

      "Store").

   3 . I have access and control of the Store.

   4. I confinn that all sales of the accused ptoducts in this case have ceased , and the product was

       pennanendy removed from the StOLe on April 16,2021. Attached in E xhibit A is evidence

       that the accused product and the .relevan t listing are n o lo nger available in the Store.

   5. After a diligent search of sale record and to the best o f my knowledge, the Store sold 1

       items of the accused products for $3.99, and the last sale occurred on Pebruary 25, 202.

       Attached in Exh ibit 8 is a complete sale record of the accused product

   6. Tbe asset restraining order has prevented me from withdrawing any ftmds from the




                                                                                                           159
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                             Page 160 of 223 PageID 12114




         restrained account, including any furore income, no Inatter whether they are related to the

         sale of accused products, and caused damages to my business . TIle damages increase cad}

         day that r run prevented from accessing funds needed         [0   operate the business.

    7.   rf the asset restraint is lifted, I will keep operating the Store as nomlal and llot act to close
         the Store. The Store was opened in June 14, 2017. and has been in continuous operation.

         ~J11C:   withdrawal of funds from dIe accou11t wiU be limited to the exten t tha t is- necessary ro

         operate the Store business as normal.

    8. I have never threatened or planned to draln assets &om dIe Store.

   J decla.re under penalty o f pe~ury under the laws of the United States o f ArneriC! that dIe

   foregoing is true and correct.

   Executed this June t3, 202 1 in Shenzhen, China.




                                                                           *f'$:-.
                                                                           Jiang Weijun




                                                                                                                 2


                                                                                                               160
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 161 of 223 PageID 12115




                           Exhibit A




                                                                          161
6/11/2021                                                                                                    Manage Inventory
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                               Page 162 of 223 PageID 12116
                                                                                           GREFER | United States         English             Search                            Messages Help Settings


    Catalog         Inventory       Pricing       Orders         Advertising     Stores     Growth      Reports      Performance          Apps & Services


  Listing Tools:             All Inventory             Suppressed and Inactive Products (54748)               Listing Quality Dashboard     NEW         Potential Duplicates (1)          Manage Pricing

  FBA Inventory Tools:                    FBA Inventory            Inventory Dashboard            Shipping Queue


  Manage Inventory Learn more                                          Take the tour                                                Add a Variation     Add a product           Preferences: 8 columns hidden


   Action
    Actiononon
             selected
               0 selected                      Naughty Santa                   Search
                                                                               Submit         0 product(s)



     Filters:

         Status:       All       Active       Inactive      Incomplete         Listing Removed       Fulﬁlled By:       All    Amazon        Merchant

         Search:       Title/Keyword           SKU        ASIN      UPC, EAN       FNSKU          Additional
                                                                                                   Additionalﬁlters
                                                                                                               ﬁlters


           Status        Image        SKU       Product Name             Date        Available    Estimated   Price      Lowest Sales   Buy Box      Your                Your Maximum Price
                                                                                                                                                                                                      Save all
                                      Condition ASIN                     Created                     fee per        +      Price Rank      Price Minimum
                                                                                                   unit sold Shipping + Shipping      + Shipping     Price
                                                                         Status
                                                                         Changed
                                                                         Date

                                                   You currently have no listings that meet this criteria. Use the ﬁlters below the search bar to view more of your listings.



                                                                                                                                                                                          250
                                                                                                                                                                                           250results perper
                                                                                                                                                                                                results   page
                                                                                                                                                                                                             pa

    Help        Program Policies             English                                                                                                   © 1999-2021, Amazon.com, Inc. or its aﬃliates




    FEEDBACK
                                                                                                                                                                                        162
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                                        1/1
6/11/2021                                                                                                    Manage Inventory
       Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                     Page 163 of 223 PageID 12117
                                                                                             GREFER | United States               English             Search                         Messages Help Settings


    Catalog         Inventory        Pricing      Orders         Advertising      Stores       Growth       Reports         Performance           Apps & Services


  Listing T ools:            All Inventory             Suppressed and Inactive Products (54748)                   Listing Quality Dashboard       NEW           Potential Duplicates (1)       Manage Pricing

  FBA Inventory T ools:                  FBA Inventory              Inventory Dashboard              Shipping Queue


  Manage Inventory Learn more                                          Take the tour                                                        Add a Variation      Add a product       Preferences: 8 columns hidden


   Action on selected                                                              Search
    Action on 0 selected                       B08NPYY8WV                          Submit          0 product(s)



     Filters:

         Status:       All      Active         Inactive      Incomplete        Listing Removed          Fulfilled By:       All       Amazon        Merchant


         Search:        Title/Keyword          SKU        ASIN       UPC, EAN          FNSKU           Additional filters
                                                                                                        Additional filters


           Status            Image     SKU       Product Name             Date         Available      Estimated      Price            Lowest Sales       Buy Box       Your      Your Maximum Price          Save al
                                       Condition ASIN                     Created                        fee per           +            Price Rank           Price Minimum
                                                                                                       unit sold    Shipping       + Shipping           + Shipping     Price
                                                                          Status
                                                                          Changed
                                                                          Date

                                                       You currently have no listings that meet this criteria. Use the filters below the search bar to view more of your listings.



                                                                                                                                                                                                 250 results per page
                                                                                                                                                                                                  250 results per pa

    Help        Program Policies             English                                                                                                           © 1999-2021, Amazon.com, Inc. or its aﬃliates




    FEEDBACK
                                                                                                                                                                                              163
https://sellercentral.amazon.com/inventory/ref=xx_invmgr_dnav_xx?tbla_myitable=sort:%7B"sortOrder"%3A"DESCENDING"%2C"sortedColumnI…                                                                             1/1
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 164 of 223 PageID 12118




                           Exhibit B




                                                                          164
6/11/2021                                                                                        Manage Orders
      Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                   Page 165 of 223 PageID 12119
                                                                                                                     GREFER | United States           English              Search


    Catalog     Inventory        Pricing      Orders    Advertising     Stores      Growth     Reports        Performance        Apps & Services




    Manage Orders                          Learn more Video tutorials
                                                                                                                                                    ASIN
                                                                                                                                                     ASIN          B08NPYY8WV


      Go
      Go back
         back to order
                 order list
                       list                                                                                              Ship-by
                                                                                                                          Ship-bydate
                                                                                                                                  date(ascending)
                                                                                                                                       (ascending)              15
                                                                                                                                                                 Results per page: 15          Set Tab

      1 orders         Custom Date Range                                                                                  From:            1/1/20           To:          6/10/21              Custom
                                                                                                                                                                                               Date RaD



      Action on 0 selected:       Buy shipping         Print packing slip        Conﬁrm shipment


        Order date            Order details                                 Image      Product name                                 Customer option                            Order Status


        3 months ago          114-9554756-0120264                                      Christmas Decorations Naughty Santa          Standard                                   Shipped
        2/25/2021             Buyer name:                                              Ornaments Stocking Cap Naked Santa           Ship by date: Feb 26, 2021 to Mar 1,
        12:03 AM PST          John                                                     Christmas Tree Pendant Xmas                  2021
                              Fulﬁllment method: Seller                                Decoration-1/2 Pack                          Deliver by date: Mar 18, 2021 to Apr 8,
                              Sales channel: Amazon.com                                ASIN: B08NPYY8WV                             2021
                                                                                       SKU: USJWJWHA201031081B
                                                                                       Quantity: 1
                                                                                       Item subtotal: $3.99




                                                                                                ← Previous          1       Next →

                                                                                                Showing orders 1 - 1 of 1 total orders.




    Help      Program Policies        English                                                                                                                                       © 1999-2021, Am




    FEEDBACK
                                                                                                                                                                               165
https://sellercentral.amazon.com/orders-v3/search?page=1&q=B08NPYY8WV&qt=asin                                                                                                                      1/1
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                           Page 166 of 223 PageID 12120




                                     UNITED STATES DISTRICT COURT
                                  FOR THE NORTHERN· DISTRICT OF TEXAS
                                         PORT WORTII DIVISION

      THE NAUGHTYS LLC                                        )
                                                              )
                                              Plaintiff,      )
                                                              )
                                                              ) Case No. 4:21-cv-()()'\92
                                              v.              )
                                                              ) Judge Reed C. 0' Connor
                                                              )
      DOES 1-580                                              )
                                                              )
                                              Defendant'i.    )


                                                   Declaration o[Donge Jja

       I. Donge 1ia, of the City of Shenzhen, China, declare as follows:

       1. 1 am over eighteen (18) years of age. I have never been convicted of a felony or any criminal

           offense involving moral turpitude, and I am fully competent to testify to the matters stated

           herein. I have personal knowledge of every statement made in this Declaration and such

           statements are true and correct.

       2. I am a manager supervising the operations of the following e8ay stores: Atlanta 1816.

           CincinatiStore, globalfashion20 10, wishmart20 14, bodhi 1998, hongyinlonO, eridu905,

           eriophoroidesxx, rockfoiicrabbh, SZbhkei 12, Yupaxxs, and Nannoulh (the "Store" ).

       3. I have access and control of the Stores.

       4. I confirm that all sales of the ilCCWiCti products in (his case have CClISecl. and (he product was

           permanently removed from the Stores On April 16, 202 1. Attache<l in Exhibit A is evidence

           that the accused product and the relevant listing nrc no longer available in the Stores.




                                                                                                               166
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                               Page 167 of 223 PageID 12121




       5. Aflcr a diligent    ~e arc h   of ~ a1c record MtI 10 the he,~t of my knowledge, the Store~ sold 0 items

           of the acruscd pnxlucls for $0.

       6. 111Ca~~etl'c~t1ilinill~ onkr Im .~ prcvcnted me from       wilhdrawin~!   any funds from the restrained

           :\C'C'(lunl s. including any fulmc income. no mAIler whether they arc related to the sale of

           al'Cu ~cd   products. and caused damages to my business. The damages increase each day that I

           am prevented from accessing funds needed to operate the business.

       7. If the asset restraint is lifted. l will keep operating the Stores as nonnal and not act to close

           the Stores. The Stores were opened in February 7; 201I at the earl iest, and has been in

           continuous operation. TIle wilhdmwai of funds from the accounts will be limited to the extent

           that is necessary to operate the Stores business as normal.

       8. I have never threatened or planned to drain assets from the Stores.

      I declare under penalty of perjury under the laws of the United States of America that the

      foregoing is true and correct.

      El.ecmed this lune 12, 2021 in Shenzhen, China.



                                                                              'D4            ~).
                                                                             Donge Jia   J




                                                                                                                     2

                                                                                                                     167
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 168 of 223 PageID 12122


        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳



                           Exhibit A




                                                                            168
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 169 of 223 PageID 12123




                                                                            169
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 170 of 223 PageID 12124




                                                                            170
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 171 of 223 PageID 12125




                                                                            171
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 172 of 223 PageID 12126




                                                                            172
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 173 of 223 PageID 12127




                                                                            173
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 174 of 223 PageID 12128




                                                                            174
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 175 of 223 PageID 12129




                                                                            175
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 176 of 223 PageID 12130




                                                                            176
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 177 of 223 PageID 12131




                                                                            177
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 178 of 223 PageID 12132




                                                                            178
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 179 of 223 PageID 12133




                                                                            179
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 180 of 223 PageID 12134




                                                                            180
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                               Page 181 of 223 PageID 12135




                                   UNITED STATES DISTRICT COURT
                                FOR THE NORTIlERN DISTRICT OF TEXAS
                                       FORT WOR'n 1DIVISION

      THE NAUGHTYS Ll.C                                      )
                                                             )
                                             Plaintiff.      )
                                                             )
                                                             )   Case No. 4:2I-cY·00492
                                             Y.              )
                                                             )   Judge Reed C. O· Connor
                                                             )
      DOES 1·580                                             )
                                                             )
                                             Defendants.     )

                                                  Declaration or Fan Yang

      I, Fan Yang, of the City of Shenzhen, China, declare as follows:

       1. I am over eighteen (18) years of age. I have never been convicted of a felony or any criminal

          offense involving moral turpitude, and I am fully competent to testify (0 the Maners stated

          herein. I have personal knowledge of every statement made in this Declaration and such

          statements are true and correct.

      2. I am a manager supervising the operations of the follow ing eBay stores: AtlantaMart2005.

          xy.zfalcon849, and elxytrep (the tlStore" ),

      3. I hCiVCaccess and control of the Store$.

      4. I confirm thaI all sales of the accused products in this case have: ceased. and Ih~ product was

          permanently removed from the Stores IIII ()r hcfun.: Aplil 16.2021. An<lchcd in Exhibit A is

          evidence lhallhe accused prouuct amllhc rn!(:Vilill     1islin~   an.: no longer aVililnble in the

          Stores.




                                                                                                               181
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                            Page 182 of 223 PageID 12136




      5. Aftcr it dili gent search of ~i1lc rcrord :lnd to the best of my knowlcdge. the Stores sold 14

           itcms of the ;lcl.'Uscd pn. . . lucls for 115.61\UD and 11.8'lG81'. and the last sale occurred on

           March 22. 202 1.

      6. TIle as~ct restmining ordcr has prevented me rrom withdrawing any runds rrom the restrained

           accounlli. including any ruture income. no mllller whether they are related to the sale of

           accused products, and caused damages 10 my business. The damages increase each day that I

           am prevented from accessing funds neooed to operate the business.

      7. If the asset restraint is lifted, I will keep operating the Stores a~ normal and not act to close

           the Stores, The Stores were opened in September 4. 20 18 at the earliest. and has been in

           continuous oper.ltion. The withdrawal of funds from the accounts will. be limited to the ex.lent

           that is necessary to operate the Store business as nonnal.

       8. J have never threatened or planned to drain assets from the Stores.

     J declare under penalty of perjury under the laws of the United States of America that the

      foregoi ng is true and correcl.

      Executed this June 12,2021 in Shcnzhcn. China.




                                                                          Fan Y:mg




                                                                                                               2


                                                                                                               182
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 183 of 223 PageID 12137


        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳



                           Exhibit A




                                                                            183
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                  Page 184 of 223 PageID 12138


        澳
        
          v     . ..........
                     .. . _                _-_
                             -_..._-..._-.. ___
                                             ..,,__,_____
                                                    . . .. _                                                                  ... . .
              ..- . . . . .... . . . ... -- .                           -
            ~




                -"-'---- -
                s.hr HuIJ _ _ _ ' , '
                                       ~   ~




                            _ _ "dngo(1,",,1)
                                                        ~




                                                                                                                      -
                                                                                                                           -....   ..
                                                                                                                              II:1:II
                                                                                                                                        --
                                 ----
                                 "-            - I - I


                --                                                                                               _. _._.
                --                                                                                   .:--- ----
        •
                                               .. • •
                                                                  .........
                                                            , r. " .     ~
                                                                              -,~-

                                                                              ~
                                                                                        -- -
                                                                                      ... ...
                                                                                  . ... '" "   <1       <7'   •• -   ~ .           •    •    'I.
                                                                                                                                                   
        
        
        
        
        

            "--'-".-._----
              SelII!fHub   ~_   .... " f




             - "-.-.-_-..


            --   ._-
                 ---_._---
            --
             ---
            ---                                                                                                 - '-'- "-'
                                                                                                                     -
                                                                                                                                                   
        
        
        
        
        
        
        




                                                                                                                                                       184
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                            Page 185 of 223 PageID 12139




                              - ._------,._-----
            11 ...... - _ . .


                          ... .
        (I


        o

        •
        -'
                 _ _----
                 ""
                _ _       e..- . _ e_
                 Seller Hub _ 0 .. . i
                            ...........
                                                 e_       ... , _ _



                                  ..... ~ ••:0••• lioHftll' !gc)


                                                                                                             --
                                                                                                              _0
                                                                                                                      ••




                 --
                 -                 EJ
                                                                        .-.
                 --                                                           ::: .   ...   -_ . -       ---
            "         l   '   ~    ·'   . . ..             ~       "e                                •   .   ••   •    "   
        




                                                                                                                               185
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                          Page 186 of 223 PageID 12140




                                   UNITED STATES D1STRICf COURT
                                 FOR THE NORTIIERN DISTRlCf OF lEXAS
                                        FORT WORTII DIVISION

      THE NAUGHTYS LLC                                     )
                                                           )
                                             Plaintiff,    )
                                                           )
                                                           ) Case No. 4:21-cv-00492
                                             v.            )
                                                           ) Judge Reed C. 0' Connor
                                                           )
      DOES 1-580                                           )
                                                           )
                                             Defendants.   )

                                          DeclaratioDof Xjaofeog Cheng

      I, Xiaofeng Cheng, of the City of Shenzheo, China, declare as follows:

       1. I am over eighteen (18) years of age. I have never been convicted of a felony or any criminal

          offense involving moral turpitude, and 1 am fully competent to testify to the maners Slated

          herein. I have personal knowledge of every statement made in this Declaration and such

          statements are {rue and correct.

      2. I am a manager supervising the operations of the following eBay stares: bigbigshow2012,

          KansasDeaJ, GrealSpri ngfield, walch_deal, gilroy20 12, hOldealJ20, yishengma1l2014,

          Denver0806, hUles.leS I, . nd ppktjfa86 12 (Ihe "Slore").

      3. J have acce.'iS and control of the Stores.

      4. I confirm that all sale:.; of the IIc(;uscd pnxhlcts inlhis elise have ceasl:d. and the product was

          permanently removed from the Stores on or bernre April 16.2021. Attnched in Exhibit A is

          evidence that the accuscl.1 product and the relevant listing nrc no longer available in the




                                                                                                               186
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                          Page 187 of 223 PageID 12141




          Stores.

      5. Arter a diligent search of sale l'tcon.1 and to the best of my knowledge, the Stores sold 0 items

          of the accused products tor $0.

      6. 11le as~ t rc.<;tmining order has prevented me from withdrawing any funds from the restrained

          accounts. including any future income. no matter whether they are related to the sale of

          accused products, and caused damages 10 my business. The damages increase each day that I

          am prevented from accessing funds needed to operate Ihe business.

      7. If the asset restraint is lifted. 1 will kt:ep operating the Stores ali nonnal and not act to close

          the Stores. The Stores were opened in June 27, 2011 at the earliest, and has been in

          continuous operation. The withdrawa l of funds from the accounts will be limited to the e.x:tent

          that is necessary to operate the Store business as nonnal.

      8. I have never threatened or planned to drain assets from the Stores.

     I declare under penalty of perjury under the laws of the United States of America that the

     foregoing is true and correct.

     Executed this June 12,2021 in Shenzhcn, China.




                                                                                                               2


                                                                                                               187
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 188 of 223 PageID 12142


        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳



                           Exhibit A




                                                                            188
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 189 of 223 PageID 12143




                                                                            189
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 190 of 223 PageID 12144




                                                                            190
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 191 of 223 PageID 12145




                                                                            191
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 192 of 223 PageID 12146




                                                                            192
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 193 of 223 PageID 12147




                                                                            193
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 194 of 223 PageID 12148




                                                                            194
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 195 of 223 PageID 12149




                                                                            195
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 196 of 223 PageID 12150




                                                                            196
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 197 of 223 PageID 12151




                                                                            197
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 198 of 223 PageID 12152




                                                                            198
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                    Page 199 of 223 PageID 12153




                                      UNITED STATrlS DlSTRlcr COURT
                                    FOR Tim NORTIIER N DlSTRlli OF TEXAS
                                           FORT WOIlTllDI VISION

      THE NAliG IITYS LLe                                           )
                                                                    )
                                              Plaintiff,            )
                                                                    )
                                                                    )   Case No. 4:21 -cv-(X}.192
                                              v.                    )
                                                                    )   Judge Reed C. 0' Connor
                                                                    )
      DOES 1-580                                                    )
                                                                    )
                                              Defendants.           )

                                              Declaration of Xiaochao Liu

      I, Xiaochao Lill. Df the City of Shenzhen, China, declare as follows:

      I. J am over eighteen (18) years of age. 1 have never been convicted of a felony or any criminal

           offense involving moral turpitude, and I am fully competent to testify to the matters stated

           herein. I have personal knowledge of every statement made in this Declamtion and such

           statements are true and correct.

      2. I am a manager supervising the operalions of the following cBay store: easyshopping66 (the

            "SLOre" ).

      3.   J have   access anti conlrol of the Store,

      4,   J confirm   lhal illl sales of the accused products in this rOlf;(: have cc;\~cd. ilnd the product was

           permanently removt:d frolll Ihl.: SIOIt Oil April 16,2021, AttarlK'd in Exhibit A is evidence

           that the accused product lind the   r't!!I!VIIIlI   listing lin: 110 longer av:\i1ahlc in the Store.

      5. After a diligent scarch of sale record and 10 the best of my knowledge, the Store sold 2 items




                                                                                                                    199
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                 Page 200 of 223 PageID 12154




          of the accused products         flW   $1 1,R I, aud the last sale OCCUlTed on December 17, 2021,

      6, 111e asset rcs\l~lining order has IlrcvcI11ctlmc rmlll withdrawing HOy funds from the restrained

          account.   i 'll'lud in~   any 1i.1Iun:: incomc, no maHer whether they arc rclateuto the sale of

          arcusrd PI\\hlctS. and caused da11lagC$ to          my   business, The damages increase each day that I

          am prevented from accessing funds needed to opernte the business.

      7. If the asset restraint is lifted, I will keep operating the Store as normal and not act to close the

          Store. The Store was opened in September 11 ,2014, and has been in continuous operation.

          The withdrawal of funds from the accounl will be limited to the extent that is necessary to

          operate the Store business as nomlal.

      8. I have never threatened or planned to drain assets from the Store.

     I declare under penalty of perjury under the laws of the United States of America that the

     foregoing is true and correct.

     Executed this June.12, 2021 in Shenzhen. China.




                                                                               Xiaochao Liu




                                                                                                                    2

                                                                                                                    200
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 201 of 223 PageID 12155


        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳



                           Exhibit A




                                                                            201
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 202 of 223 PageID 12156




                                                                            202
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                              Page 203 of 223 PageID 12157




  1m NAUOIITYS u.c                                                                      )
                                                                                        )

                                                               """"                     )
                                                                                        )
                                                                                        )    c- No.4aI-<'l'.Q)I9l
                                                               '.                       )
                                                                                        )    ~Rml C. O· c.u
                                                                                        )
  DOES   1·~1Kl
                                                                                        )

                                                               .........                )
                                                                                        )                                                                                   j

    I.    I a O'ftJriPm (1) ~ or qc. II\r-., E>a' bcm tIIOI'1CS(I;I or I kb)' ... MY crimiaoI D/!'rmc iDooI.u.....-nl N/iilllik, IIId I a Mb-

          IXImCidcDI ll:l1eII:ify 10 lbc IMIIn IIIII:d haaL I hn~ p:no:aI ~ of C>at _                        mock 111II1II ilo;dnrioQ ud MIl 1WtIIIaIU..., l1\li:

          ...   ~




    4.     I ClCIl&tIbi 01 .... GlOIe aomtd \ftIdII:!I..,IIIiI.., bne oeu:d. mol Ole ~ ... pa-..aIy ~ '"- IIro: s.- (G"'bt:fcJK:

          Mri II , 2021 . AIUdKd .., £dIitiI Ii. II ~ 1Iut the iIICQIJCd IIlOk:t _ dot rdMaIliAiQa..., IKI bvr I¥liIIbIo ;'1IIes.:-.

   1.     A/II:r. dili&I::aI ~ GI JIIi: ftlCIIIfd l1l<I10 dot bOIl 01 o:IJ botolrdre. III: SIortsdl 0 _claw: a:nsed pro::W:a b        so. AlIIclIId .. &IIibil 8 Is
          • ocqb IU: ItCUd GI dII: - ' ~

   6.     Tb: _     - " - .-:r .. ___ ., fItII:II ~ ID1 fIDh from I2Ic Il:!II1WO:d _                                 iIdIadiat.:l1 1uIIft.-. 1 0 _

          ~ Ibt)' ..., rdllal lO lite uk       0I1CaIItd prtJobu.lIKI CU<d ~ III IIIJ ~                    no: dwua ~ adI dI;y IfItIla jIm'CJIII:d
          f>OIII-.n& ftoI5 IIIXdaI II opa1I:        me bIdmas..
   7.    U tb:: II'ItI rc:IItIIlII illiI\ed, I wiD 1:I:q) ~ tb:: s..- "" ........r IIId "'" a 10 elM dot SImS. no: SICreI ~ Io:no:I il Octobtt 12. XlIS.




 I ckdIIe \IIIikr IlCII&ItJ of paj.Iry IIIIkr dot a... of tb:: UIIiIc:d StIles of ~ \IqI tIJ: fortroiIIc is l1\li: and alftfd

 &.-..I doii J_ Il. 2011 irr. SIoaaka. ChilL




                                                                                                                                                                      203
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 204 of 223 PageID 12158


        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳
        澳



                           Exhibit A




                                                                            204
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21     Page 205 of 223 PageID 12159


             en • •_ _ _ _ __

             0---" __ ...          -                                      •• 0 _



                                                                              •
        <.
        • .     --              - --   .-. --.   --
                                                                 -----
                                                                      -   -

                   ---_ __._------_._-----_._----_._--_._-_._------
                 ' -'--
             .-1.------..




              -                 --··--·_·-1-··-1-     _. ... -




                                                                                   205
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                 Page 206 of 223 PageID 12160



         '\...I15h " ..... ""~
                             ••   _ ._ _ . -       _         .   _ _0          _       . .   ..... - .   _- .    •_ _ _ _
                                                                                                                                     - --
                                                                                                                                         --. -.
                                                                                                                                            ,_ •




        ----------_.
        I
          _.._--   -
          Ii ... - - _•• __ __ _ _ _ _ _ _ _ .. _ _ _ _ _ _ _ • _ _ _ _ _ _ • _ _ _ ___ _ _ ... _


        .-.-_------
              .. _--                                                 ._. --_.....
                                                                                                                                ._-.- .. . -
         _-. _-
                                                                                                                                            -

                                 __ I   • __ . _       . _       _   •   • _       -         -           _   .
                                                                                                                            o   __ . _
                                                                                                                    •                              •




                                                                                                                                                       206
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                    Page 207 of 223 PageID 12161




                      -__
               _-------_.-
                           ___.... ._ _----
                           ....   .....     ..           __ ..
          .....
                _-_..__._------_. _-----_..._---_.__.._._-----
               _.._--
            '" ...
          I.'-_------
                .._--                     .. _ _ _ . . . Of'



                                                                . _,--             ._-.-   .......-
            . _--- -_.._- -_.- -..- .- -
                                                           "_

          _--                                                    _.      ..   (I   __ ._
                                                                                                  •




                                                                                                      207
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21     Page 208 of 223 PageID 12162


        ""ish   ,u.-
                      -.-_em:-'-__-.-
                       •
                                   ....___  - - --. _.... ..-......_____. .
                                        -.. ___________..-
                                                                          • •   -




        ....... . _--_
                  ____.._.... ._----
                               .________ . _____ M_.._____.__ . . _._ . _.__
        I ------  -.----
        .~.

        ~ ,--   . ---                .    .._-
                                                                 0'--_- . ......_
        _. _--- ---.__ .- ,- -_.- - - --
        ~--                                                  0   __ ' _
                                                                                    •




                                                                                        208
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                          Page 209 of 223 PageID 12163




                 -_  _-_
          ----------_.-
                         . _...... -_ _ _--_
                      ........,,"       .....                     ..   ..              ...
           Ii' - - - _•• _ .... _ _ _ _ _ _ _ _ ~ _ _ _ _ _ _ _ " _ _ _ _ _ _ _ " _ _ _ _ • _ _ _ • _ _
            ------
          I ------
                      _-
          .-_......
          --     __
                             __.._... .- . ...-
                    .__ ._.- _..- - - _.
                                                 .
                                                ._---
                                                             ""
                                                                       _
          -...--                    ,                                        ...   D         __ • _




                                                                                                          209
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                        Page 210 of 223 PageID 12164



           -
          \oIish ' , ..... _"
                                   -;--_-.-        - - _.. _---_...-_----
                                              -... _---_
                                         ...._-_                    ....-                    _.     '


          --    ,         ....,.                      .......                                     ",".'




              ---- --,---. --"
           _-------_                          .. _ _.._ _ _ _ _ _ _... _ _ _ _ _• _ _ _ _ . _.._ ._ _
          ......'i ... - - _ ••__ • _ _ _ _ _ _
           -.----
          .-_----.---
          I
              ...... _-
                                                                ---._----                    ... ...-
          -_. --_."-_._.- -..- - - _.                                ,
                                                                            •   0
                                                                                    . --~-

                                                                                    __ __
                                                                                                          •




                                                                                                              210
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                           Page 211 of 223 PageID 12165



            - -. . ------
                       -.-.. --..._---_
           .--.. ---. ----
                    -..       -. - - - ..._---_         ...-
                                           -- ........-_----'
                                              .
                                           -...-. - . . _ ,
                                                                        .                        --. -.
          ..... _---------
                -.----
           'i - - - _ •• __ • _ _ _ _ _ _ _ _ .. _ _ _ _ _ _ _ • ___ ..... _ _ • _ _ .. _. __ ..._ ... _
          I ------
          .------                                  _....__     ....

          ---
          -----       -_..    _- ._ .-          _.._,- - _.                       o   __ ._
                                                                                                           •




                                                                                                               211
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                  Page 212 of 223 PageID 12166




                0._"'" __   0 _ _ _ _ _ .. _ _ -   ________ ' ...




        ~    ----
         .. -.----...-----
            ...---..       . -- ....--..
        I ------
         ~

        .-_.. _----~--------


                              .. ...-_..-.... _ .__,..-
                                                         -.------~----------­




                                                              .
        -_.....-- ---._- ._.- --.-.- - -- -                            o   __ ._

        -"'--                                                                         •




                                                                                           212
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21              Page 213 of 223 PageID 12167



                  _.-                              -- ...
                       -.- -. - -- ......-. --...._--_
                  .. --_._-------------_
          ----------_.-
           -.----
           III ... - - _•• ___________ .. _ _ _ _ _ " _ ... _ _ _ _ • ________ ... _

              ------
          I
          .--"---                         _. _ ._----, .. . ._---' .
                                                  ......
                                                                                       ..-
            . _-
          _--- -- -_.'--'- '- _..- - - -' . --              "                            •




                                                                                             213
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 214 of 223 PageID 12168




                           Exhibit B




                                                                            214
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                             Page 215 of 223 PageID 12169



                                                                                                                                    ...   .   -.
             --.
            ~ .~-"""



        ...1----_-
                       . _ _ _ .... _               . _        0    _       .   .... .   .,; ... .   __

        ,
                                                               ..          ......
        -_--. -
                                                                    -~              ~




            -
        _ _ _0 .
                       ... -

                               --
                               - -•• _ _ . _

                                      -~
                                                          ._

                                                             --.-       ... . - . - . -

                                                                                         -_ ...      _ •   •   •
                                                                                                                     -.... -...,-,.
                                                                                                                   , 0   _ •


                                                                                                                         ~    -.----
                                                                                                                               .-
                                                                                                                                    . . ..    Q




        u'" -
        Ii&..
                               --
                               ~      'k.;;_'......~.."'~,

                                                                                            ----      --~
                                                                                            -.-.--"'-
                               ~




                               ----                                                         --
                                                                                            --
                                                                                                     _neW"




                                                                                                                                                   215
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                             Page 216 of 223 PageID 12170




        .-.-_. _--
          __•   _    .   _ _ _ . ..   _   .   _   0   _ . _ •.
                                                                 ..........-                                  ......   --
        --                                        "----
                         ..- --_.'--'-'---.       ---_.
                                         . ...--.-.-                                        - --.-.-_.--
        --
         -                  --
                                                                               ..   .   0   _       •

                                                                                                     ... -
                                                                                                        . _




                                                                                                                       ~
               _ 0.

        L-
                                -~
                                                                                            ""' ~
                                                                                                   -
                            --                                        .... ------
                             ----
                            ~




                                                                      -=-
                              --                                       -- ---
                                                                      --




                                                                                                                            216
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21     Page 217 of 223 PageID 12171




          .----
         ---------
                        ---
                                      ~~~~~
                                       --_._--_.--_._-------
         ......
         .------
         1   ~---:::-.--------.-
                                   --------
                                        ---
                                                    .- - - -
                                              -..- .-.- _- • • • a
                                         _ _ ..                      .- -
          -:::,                                          -. -::,-- ::--=---
          ....
          "-
                      -
                                               --
                                        -      --=-




                                                                              217
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                    Page 218 of 223 PageID 12172



            _ _ . _. _ _ _ .- _ . _          e _ . ",,-.          'IS-.   __
                                                                                                               .....   -.
        l--"-__
         ,~




               _..
                          -- ---- -_ ... - - ---.--_--
                    ... _ _ _ • • _ _ . _   ._   ... . . _   ._     ._       _   •    w ••   0      _ • • r:   __


         -~
            -                 -~                    . . ....
                                                                                             ""'~

         lib.-           -.-.. -     - --.-
         goo,



                         ----
                         •                                                ---
                                                                          -.-.-.-
                                                                           ---
                                                                          Rll!1II"~   ._

                         ••

                         --                                               .......-




                                                                                                                            218
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 219 of 223 PageID 12173




         ---               -- -- -- . --- .•-
         I':=----
             : :-.:.---:-- ----------------..-----.------------


                                       ----..-.-.- _.
                                                     _"     " 0 _._
          --::.                                         -:::..:::::...::...




                                                                              219
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21   Page 220 of 223 PageID 12174



         --- - - - --_.... _-_.-
          •-=---------                 ...- -----
                                   -- ---.....
                            - -=:---..
         .I.--_----=_
                .._--
                      . ---
                                    - ..._--
          -::.                                       ~.   --- •-;:::.=-=---
                                                            •


         ..:
          0"
                        -.-.                   •




                                                                              220
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                  Page 221 of 223 PageID 12175



                                   _   0   __   .   .-. ---
            _--_..
            _.N_==______
           --
          .....
            9 ==:..
                   ----___ .--- --~-...----_. __.._.--_._----
                         -_.-
                    - - --;,....
          I
          :=_. _--

                       -_. --.__ ._._- ..
                                                      .__--
                                                          ..                          ...
          -:      _. --           --      --              -- ' ,-.= , .   0


                                                                              ---
                                                                               _.    __ _



                      :::- --_.               --
                                           -- -.
                                          .--                                 ::--
                                                                               - ---
                                                               ~.


                    -
                         ----
                         ---
                         --
                         ---                   -
                                                                      •         -




                                                                                            221
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                                                                                                                                    Page 222 of 223 PageID 12176


           ~    ForMerchanis                                                                                                                                                                                                           ~                ..;~          y




        4SKUs


                                                                                                            ~I aJJT€IOO on m~ page are ~ CNY




                                                                                                                                                        I Do\\l1.ad ll[STAN DMDII3341O\~)        CSV ,      I ElportCSV [4rOl'lS)         !   ~     ,    IIo4SKUs




                                               MdProiluct    Review SlaI~ Q ~Pen'n9 R"ew ~Approved ~Reiecte<i      SlaleQ ~ Ena~ed ~Ilsa~ed ~Remo,ed             8adges8 u           ~ 11    Di    1:. 0        ~oductld       ' 5ftJcbd875d9lJ5e.587106468

        Thumbnail RejKl          ProducllO ,                Producl PmnlSKU                                Wishes Sales,ProducIBoosl           Relums Enrollil SKU                                         Pnet            Enablil   Pnma~        Counlly lasl •Dale
                  Reason                                    Name                                                                                                                                           [CNV¥)                    Invenlo~ .   Shipping Updated Uploadil
                                                                                                                                                                                                                                                  Pnet

          "In      Counlerliil                              NaiJjlily 31XX17WtmsliengheIIGJIe~:e(lIdlIJ3fd~ 0                                                  1I14557B1)lslieng~eLiI€~i€iI_1iI31J3fd3-                                                       04-1~       11-14-
                                                            Sanla     3iIe5-l6dI-bli1i-Oll3fe072f1cB                                                           &le5-46ilf-bli1I-1ill3le07~1 c8                                                                1011        1Q1nIJTC
                                                            Cliriimal                                                                                                                                                                                         UTe
                                                            Omarrenl
                                                                                                                                                               1I1455783-'i5hengheLdele:e(IiIl~-           !.
                                                            S1oc~ng
                                                            Cap                                                                                                &Ie5-46iIf-bb1I-61l31e071flc8
                                                            Sama
                                                            Clnarrenl
                                                                                                                                                               1I1Jj57B5-,lShenghe!_delele(1iI3b31d~       jj
                                                            Sama                                                                                               &lci-46dJ-bli1I-61l31e1J72f1c8
                                                            C~ea1ll
                                                            funny
                                                            ChlISimas                                                                                          U145578(a~n~l_iI€~le(IiI3IJ3~~
                                                            decOfaloo                                                                                          3il€S-46iIf-bli1I-1iO~e071Nc8
                                                            feOO ani




                                                                                                                                                                                                                                                                                     222
Case 4:21-cv-00492-O Document 104-3 Filed 06/24/21                            Page 223 of 223 PageID 12177




            w

          ......
                   _-- ----
         ... .._____
         I .. .~-
                ------
                    _
                                        '
                        •• _ _ • _ _ _ w~ _ _ . _   _ ___ W_.M __   --_.- ___._M_   .M ___ _.. _ _



                                                           - -..- .-.---- ,
                                                             --- .-.- _.,
                                                                      -. . ...-- .-
          -                                                                   :"'----
          -:::.
          '1" ' -                           =----.              =- -
                                                                --
                                                                ==-




                                                                                                     223
